Exhibit 10.3

EXECUTION VERSION

US $300,000,000

RECEIVABLES LOAN AGREEMENT

Dated as of March 21, 2012

Among

CHS RECEIVABLES FUNDING, LLC,

as the Borrower,

THE SEVERAL COMMERCIAL PAPER CONDUITS PARTY HERETO,

as Conduit Lenders,

and

THE SEVERAL FINANCIAL INSTITUTIONS PARTY HERETO,

as Committed Lenders,

and

THE SEVERAL FINANCIAL INSTITUTIONS PARTY HERETO,

as Managing Agents,

and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as the Administrative Agent,

and

COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION,

as the Collection Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   Article I DEFINITIONS      2      SECTION 1.01.   

Certain Defined Terms

     2      SECTION 1.02.   

Other Terms

     30      SECTION 1.03.   

Accounting Terms and Principles

     30      SECTION 1.04.   

Computation of Time Periods

     31      SECTION 1.05.   

Computation of Ratios

     31    Article II THE LOAN FACILITY      31      SECTION 2.01.   

Advances; Interest

     31      SECTION 2.02.   

Security for Obligations

     32      SECTION 2.03.   

Extension of the Facility

     35      SECTION 2.04.   

Optional Reduction in Facility Limit; Optional Prepayments and Mandatory
Prepayments

     35      SECTION 2.05.   

Selection of Fixed Periods

     36      SECTION 2.06.   

Fees, Interest, Payments and Computations, Etc.

     37      SECTION 2.07.   

Payment and Collection Procedures Generally

     37      SECTION 2.08.   

Trigger Event and Termination Date Payment Procedures

     39      SECTION 2.09.   

Updated Borrowing Base

     40      SECTION 2.10.   

Late Payments, Payments on other than Business Day

     40      SECTION 2.11.   

Increased Costs; Capital Adequacy; Illegality

     41      SECTION 2.12.   

Taxes

     43      SECTION 2.13.   

Assignment of the Sale Agreement and the Contribution Agreement

     46      SECTION 2.14.   

Sharing of Payments

     46      SECTION 2.15.   

Defaulting Lender

     47    Article III CONDITIONS OF ADVANCES      48      SECTION 3.01.   

Conditions Precedent to Initial Advance

     48      SECTION 3.02.   

Conditions Precedent to All Advances

     48    Article IV REPRESENTATIONS AND WARRANTIES      49      SECTION 4.01.
  

Representations and Warranties of the Borrower

     49      SECTION 4.02.   

Representations and Warranties of the Collection Agent

     55      SECTION 4.03.   

Article 9 Representations and Warranties

     57    Article V GENERAL COVENANTS      58      SECTION 5.01.   

Covenants of the Borrower

     58      SECTION 5.02.   

Covenants of the Collection Agent

     64    Article VI ADMINISTRATION, COLLECTION AND MONITORING OF ASSETS     
70      SECTION 6.01.   

Appointment and Designation of the Collection Agent

     70      SECTION 6.02.   

Collection of Receivables by the Collection Agent; Extensions and Amendments of
Receivables

     71   

 

i



--------------------------------------------------------------------------------

              Page     SECTION 6.03.   

Distribution and Application of Collections

     72      SECTION 6.04.   

Other Rights of the Administrative Agent

     72      SECTION 6.05.   

Records

     73      SECTION 6.06.   

Receivable Reporting

     73      SECTION 6.07.   

Collections and Lock-Boxes

     74      SECTION 6.08.   

UCC Matters; Protection and Perfection of Collateral

     75      SECTION 6.09.   

Obligations With Respect to Receivables

     75      SECTION 6.10.   

Applications of Collections

     76      SECTION 6.11.   

Annual Servicing Report of Independent Audit Firm

     76      SECTION 6.12.   

Indemnities by the Collection Agent

     76    Article VII EVENTS OF DEFAULT      77      SECTION 7.01.   

Events of Default

     77    Article VIII INDEMNIFICATION      81      SECTION 8.01.   

Indemnities by the Borrower

     81    Article IX THE ADMINISTRATIVE AGENT; MANAGING AGENTS      84     
SECTION 9.01.   

Authorization and Action

     84      SECTION 9.02.   

Agent’s Reliance, Etc.

     84      SECTION 9.03.   

Administrative Agent and Affiliates

     85      SECTION 9.04.   

Resignation of the Administrative Agent

     85      SECTION 9.05.   

Payments

     86      SECTION 9.06.   

Managing Agents

     86    Article X MISCELLANEOUS      87      SECTION 10.01.   

Amendments and Waivers

     87      SECTION 10.02.   

Notices

     88      SECTION 10.03.   

Electronic Transmissions

     89      SECTION 10.04.   

Right of Setoff

     89      SECTION 10.05.   

No Waiver; Remedies

     90      SECTION 10.06.   

Binding Effect; Assignability

     90      SECTION 10.07.   

Term of this Agreement

     92      SECTION 10.08.   

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO VENUE; SERVICE OF
PROCESS

     92      SECTION 10.09.   

WAIVER OF JURY TRIAL

     93      SECTION 10.10.   

Costs, Expenses and Taxes

     93      SECTION 10.11.   

Waiver of Consequential Damages

     93      SECTION 10.12.   

Recourse Against Certain Parties; No Proceedings

     94      SECTION 10.13.   

Execution in Counterparts; Severability; Integration

     95      SECTION 10.14.   

Confidentiality

     95   

 

ii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES    SCHEDULE I   

Lenders

SCHEDULE II   

Condition Precedent Documents (Closing List)

SCHEDULE III   

[Intentionally Omitted]

SCHEDULE IV   

Non-Governmental Entity Obligor Concentration Percentages

SCHEDULE V   

Jurisdiction of Organization, Principal Place of Business and Chief Executive
Office, and Location of Records

SCHEDULE VI   

Specified Originators

EXHIBITS    EXHIBIT A   

Form of Monthly Report

EXHIBIT B   

Form of Performance Undertaking

EXHIBIT C   

Form of Funding Request

EXHIBIT D   

Form of Business Associate Agreement

EXHIBIT E   

Form of Assignment of Agreements

EXHIBIT F-1   

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT F-2   

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT F-3   

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT F-4   

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

iii



--------------------------------------------------------------------------------

THIS RECEIVABLES LOAN AGREEMENT is made as of March 21, 2012, among:

(1) CHS RECEIVABLES FUNDING, LLC, a Delaware limited liability company (the
“Borrower”);

(2) ATLANTIC ASSET SECURITIZATION LLC, a Delaware limited liability company
(“Atlantic”), as a Conduit Lender;

(3) LIBERTY STREET FUNDING LLC, a Delaware limited liability company (“Liberty
Street”), as a Conduit Lender;

(4) THE BANK OF NOVA SCOTIA (“Scotia”), as a Committed Lender;

(5) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“CA-CIB”), as a Committed
Lender;

(6) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as administrative agent (in
such capacity, the “Administrative Agent”); and

(7) COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES CORPORATION, a Delaware
corporation (“Professional Services”), in its capacity as the initial Collection
Agent hereunder.

PRELIMINARY STATEMENTS.

WHEREAS, on the Closing Date, the Originators, the Collection Agent and the
Buyer entered into the Sale Agreement, relating to the sale of certain
Receivables originated by the Originators to the Buyer.

WHEREAS, on the Closing Date, the Transferor, the Collection Agent and the
Company entered into the Contribution Agreement, relating to the sale and
capital contribution of the Transferor of certain Receivables purchased by the
Transferor (in its capacity as Buyer under the Sale Agreement) to the Company.

WHEREAS, the Borrower, may from time to time request Advances from the Lenders
secured by, among other things, the Receivables received by the Borrower as
contributions to its capital (in its capacity as the Company under the
Contribution Agreement) on the terms and conditions of this Agreement.

WHEREAS, as security for the Obligations, the Borrower desires to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in and a lien on all of its Collateral.



--------------------------------------------------------------------------------

IT IS AGREED as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms.

(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.01.

(b) As used in this Agreement and its exhibits, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).

“AccessOne Program Receivables” means any Receivable that is subject to, and has
not been repurchased pursuant to the terms of, (i) that certain Amended and
Restated Receivables Purchase Agreement, dated October 19, 2004, between QHG of
South Carolina, Inc. and HRA Financial Services, Inc., (ii) that certain Amended
and Restated Receivables Purchase Agreement, dated October 15, 2004, between
Mary Black Health System LLC and HRA Financial Services, Inc., as amended,
restated, supplemented or modified from time to time, (iii) that certain Amended
and Restated Receivables Purchase Agreement, dated October 12, 2004, between QHG
of Enterprise, Inc. and AccessOne Medcard, Inc., as amended, restated,
supplemented or modified from time to time, (iv) that certain Amended and
Restated Receivables Purchase Agreement, dated October 12, 2004, between
Carlsbad Medical Center, LLC and HRA Financial Services, Inc., as amended,
restated, supplemented or modified from time to time, (v) that certain Amended
and Restated Receivables Purchase Agreement, dated October 13, 2004, between Lea
Regional Hospital, LLC and HRA Financial Services, Inc., as amended, restated,
supplemented or modified from time to time, or (vi) that certain Amended and
Restated Receivables Purchase Agreement, dated October 15, 2004, between Las
Cruces Medical Center, LLC and HRA Financial Services, Inc., as amended,
restated, supplemented or modified from time to time.

“Adjusted Eurodollar Rate” means, with respect to any Fixed Period and any
Revolving Principal Balance related thereto, an interest rate per annum
(expressed as a decimal and rounded upwards, if necessary, to the nearest one
hundredth of a percentage point) equal to the British Bankers Association LIBOR
Rate, as published by Reuters (or other commercially available source designated
by the Administrative Agent) for deposits in a principal amount of not less than
$1,000,000 for such Fixed Period as of 11:00 A.M., London time, two Business
Days before the first day of such Fixed Period; provided, that if such rate is
not available on any date when it is to be determined, then the rate shall be an
interest rate per annum determined by the Administrative Agent equal to the rate
at which it would offer deposits in United States Dollars to prime banks in the
London interbank market for a period equal to such Fixed Period and in a
principal amount of not less than $1,000,000 at or about 11:00 A.M. (London
time) on the second Business Day before (and for value on) the first day of such
Fixed Period.

“Administrative Agent” has the meaning assigned to that term in the Recitals.

“Advance” has the meaning assigned to that term in Section 2.01.

“Affected Party” has the meaning assigned to that term in Section 2.11(a).

 

2



--------------------------------------------------------------------------------

“Affiliate” when used with respect to a Person means any other Person
controlling, controlled by or under common control with such Person.

“Aggregate Excess Concentration” means, for any Obligor that is an Insurer, at
any time, the amount by which the aggregate Expected Net Value of all Eligible
Receivables owing by such Obligor exceeds a percentage equal to the “Obligor
Concentration Percentage” with respect to such Obligor determined in accordance
with Schedule IV of the aggregate Expected Net Value of all Eligible
Receivables.

“Agreement” means this Receivables Loan Agreement, including the Preliminary
Statements, Schedules and Exhibits hereto, as same may be amended, restated or
otherwise modified from time to time.

“Alternative Rate” means, with respect to any Fixed Period and any Revolving
Principal Balance related thereto, an interest rate per annum equal to the
Adjusted Eurodollar Rate; provided, however, that the “Alternative Rate” for any
such Revolving Principal Balance and Fixed Period shall be the Base Rate (a) if
on or before the first day of such Fixed Period, a Lender, Managing Agent or the
Administrative Agent shall have determined that a Eurodollar Disruption Event
has occurred or (b) from and after the date on which a Liquidity Agent has
purchased the interests of the related Conduit Lender in Advances following an
Event of Default.

“Applicable Law” means, as to any Person, all statutes, laws, ordinances, rules,
and regulations of any Governmental Entity, in each case applicable to or
binding upon the Person or any of its property or to which the Person or any of
its property is subject.

“Assignment and Acceptance” means an assignment and acceptance pursuant to which
the assignee agrees to take an assignment of Revolving Principal Balance from a
Lender and become a party to this Agreement, in form and substance satisfactory
to the Administrative Agent, entered into by the Lender and such assignee
pursuant to Section 10.06.

“Assignment of Agreements” means that certain Assignment of Agreements, dated as
of the Closing Date, among the Buyer, the Borrower and the Administrative Agent
in the form attached hereto as Exhibit E, as such agreement may be amended,
restated, supplemented or otherwise modified from time to time.

“Atlantic” has the meaning assigned to that term in the Recitals.

“Atlantic Lender Group” means the Lender Group for which Atlantic acts as
Conduit Lender.

“Availability” means, at any time, the amount, if positive, by which (a) the
lesser of (i) the Facility Limit in effect or (ii) the Borrowing Base exceeds
(b) the aggregate Revolving Principal Balance outstanding hereunder.

“Bankruptcy Law” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101, et seq.) as amended from time to time, or any successor statute,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable U.S. jurisdictions from time to time in effect and affecting the
rights of creditors generally.

 

3



--------------------------------------------------------------------------------

“Base Rate” means, on any day, a fluctuating rate of interest per annum equal to
the higher of (i) the per annum rate of interest equal to the PRBKCHMN Index as
published by Bloomberg (or other commercially available source designated by the
Administrative Agent) and (ii) 0.50% per annum above the Federal Funds Rate.

“Borrower” has the meaning assigned to that term in the Recitals.

“Borrower Notice” has the meaning assigned to that term in Section 2.04(d).

“Borrowing Base” means, at any time, an amount equal to the sum of (a) (i) the
Net Receivables Balance minus (ii) the Total Reserves plus (b) the Self-Pay
Receivables Balance.

“Borrowing Base Deficiency” means, at any time, the amount, if positive, by
which the aggregate Revolving Principal Balance outstanding hereunder exceeds
the lesser of (i) the Facility Limit or (ii) the Borrowing Base.

“Business Associate Agreement” means an agreement in substantially the form of
Exhibit D.

“Business Day” means a day of the year other than a Saturday or a Sunday on
which (a) banks are required to be open in New York City and (b) if the term
“Business Day” is used in connection with the Adjusted Eurodollar Rate, dealings
in dollar deposits are carried on in the London interbank market.

“Buyer” means CHS in its capacity as the buyer under the Sale Agreement.

“CA-CIB” has the meaning assigned to that term in the Recitals.

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the Closing Date), shall own, directly or indirectly,
beneficially or of record, shares representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Parent, (b) a majority of the seats (other than vacant seats) on the board
of directors of the Parent shall at any time be occupied by persons who were
neither (i) nominated by the board of directors of the Parent nor (ii) appointed
by directors so nominated, (c) any change in control (or similar event, however
denominated) with respect to the Parent or the Collection Agent (if it is an
Affiliate of the Borrower, any Originator or the Parent) shall occur under and
as defined in any indenture or agreement in respect of Material Indebtedness to
which such Person is a party (other than, under any indenture or agreement in
respect of Material Indebtedness assumed in connection with a permitted
acquisition or any change in control triggered by the permitted acquisition
pursuant to which such Material Indebtedness was assumed), or (d) the Parent
shall cease to own, directly or indirectly, beneficially and of record, (i) 100%
of the issued and outstanding equity interests of CHS, the Borrower, any
Originator (other than the Specified Originators) or the Collection Agent (if it
is an Affiliate of the

 

4



--------------------------------------------------------------------------------

Borrower, any Originator or the Parent), or (ii) the percentage of the issued
and outstanding equity interests of any Specified Originator listed on Schedule
VI hereto or such other percentage that is not less than 5% below such
percentage listed on Schedule VI.

“CHS” means CHS/Community Health Systems, Inc., a Delaware corporation.

“Closing Date” means March 21, 2012.

“CMS” means the Centers for Medicare and Medicaid Services of the United States
Department of Health and Human Services.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor and the regulations promulgated and rulings issued thereunder.

“Collateral” has the meaning assigned to such term in Section 2.02.

“Collateral Documents” means, collectively, this Agreement, the Assignment of
Agreements, the Control Agreement, the Deposit Account Notification Agreement
(Government Healthcare Receivables), and all other security agreements, pledge
agreements, guarantees and other similar agreements, and all amendments,
restatements, modifications or supplements thereof or thereto, by or between any
one or more of the Borrower, and any Lender or the Administrative Agent for the
benefit of the Administrative Agent and the Secured Parties now or hereafter
delivered to the Administrative Agent pursuant to or in connection with the
transactions contemplated hereby, and all financing statements against any such
Person as debtor in favor of any Lender or the Administrative Agent for the
benefit of the Secured Parties, as any of the foregoing may be amended, restated
and/or modified from time to time.

“Collection Account” means an account that is (i) maintained at a bank or other
financial institution in the name of an Originator for the purpose of receiving
Collections and (ii) subject to the Deposit Account Notification Agreement
(Government Healthcare Receivables).

“Collection Account Bank” means a bank or other financial institution holding
one or more Collection Accounts, which on the Closing Date shall be Bank of
America, N.A.

“Collection Agency Receivable” means a Receivable that has been referred to a
third party secondary collection agency by the Collection Agent.

“Collection Agent” means, at any time, the Person or Persons then authorized
pursuant to Article VI to service, administer and collect Receivables, initially
Professional Services, in such capacity.

“Collection Date” means the date following the Termination Date on which the
aggregate outstanding Revolving Principal Balance under this Agreement has been
reduced to zero, all Obligations (other than indemnities that are contingent as
to liability) have been paid in full and the Commitments are terminated.

“Collection Period” means a calendar month.

 

5



--------------------------------------------------------------------------------

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including insurance payments under any
insurance policy and all cash proceeds of the Related Security with respect to
such Receivable.

“Commercial Paper” means, with respect to any Conduit Lender, the short-term
unsecured promissory notes, denominated in U.S. Dollars, issued by or on behalf
of such Conduit Lender.

“Commitment” means, with respect to each Committed Lender, the commitment of
such Committed Lender to make Advances hereunder expressed as a U.S. Dollar
amount representing the maximum Revolving Principal Balance for such Committed
Lender hereunder (without regard to the Borrowing Base at any time), as such
commitment may be (a) reduced or increased from time to time in accordance with
Section 2.04 or Section 10.01 and (b) reduced or increased from time to time,
pursuant to assignments by or to such Committed Lender pursuant hereto. Each
Committed Lender’s Commitment is set forth on Schedule I, or in the Assignment
and Acceptance pursuant to which such Committed Lender shall have assumed its
Commitment. As of the Effective Date, the aggregate amount of the Commitments is
$300,000,000.

“Committed Lender” means each Person set forth as such in Schedule I to this
Agreement (as such Schedule I may be amended, supplemented or otherwise modified
and in effect).

“Company” means CHS Receivables Funding, LLC, in its capacity as the purchaser
and contributee under the Contribution Agreement.

“Concentration Account” means an account, subject to the Control Agreement and
maintained in the name of the Borrower at the Concentration Account Bank for the
purpose of receiving transfers from the Collection Accounts and for transacting
all banking activities in accordance with the Facility Documents.

“Concentration Account Bank” means Bank of America, N.A. or, with the prior
written consent of the Administrative Agent, another bank or financial
institution.

“Conduit Lender” means, with respect to any Lender Group, the member in such
Lender Group which is, or is funded by, a multi-seller commercial paper conduit
(and if more than one member in such Lender Group is, or is funded by, a
multi-seller commercial paper conduit, “Conduit Lender” shall mean such members
collectively).

“Contract” means an insurance policy, contract or other instrument obligating an
Obligor to make payment with respect to a Receivable.

“Contractual Allowances” means, with respect to any Receivable, an amount
determined by the Collection Agent (or, subject and pursuant to Section 6.04(b),
the Administrative Agent or any agent designated by the Administrative Agent),
set forth in the Monthly Report and approved by the Administrative Agent and
Managing Agent in accordance with Section 6.06 or as otherwise agreed in
accordance with Section 2.09(b), by which such Receivable, consistent with the
applicable Originator’s historical collection experience, is expected to be
reduced prior to payment thereof by the Obligor, as such amount may be adjusted,
upwards or downwards, in the discretion of the Collection Agent.

 

6



--------------------------------------------------------------------------------

“Contribution Agreement” means that certain Receivables Purchase and
Contribution Agreement dated as of the date hereof, among the Transferor, the
Company and the Collection Agent, together with all instruments, documents and
agreements executed by any of the Originators in connection therewith, in each
case, as the same may from time to time be amended, restated, supplemented or
otherwise modified in accordance with the terms thereof and hereof.

“Control Agreement” means (a) that certain Deposit Account Control Agreement,
dated as of the Closing Date, among the Borrower, the Administrative Agent and
Bank of America, N.A., as the Concentration Account Bank, and (b) each other
Deposit Account Control Agreement entered into among the Borrower, the
Administrative Agent and a Concentration Account Bank, in each case in form and
substance satisfactory to the Administrative Agent, as each such agreement may
be amended, modified, supplemented or restated in accordance with its terms and
the terms hereof.

“CP Breakage” means, for any Revolving Principal Balance with respect to a Fixed
Period (computed without regard to any shortened duration of such Fixed Period
as a result of the occurrence of the Termination Date) during which such
Revolving Principal Balance is reduced as a result of an Optional Prepayment or
a Mandatory Prepayment, the amount, if any, by which (a) the additional Interest
(calculated without taking into account any CP Breakage) which would have
accrued on the reduction of such Revolving Principal Balance during such Fixed
Period (as so computed) if such reductions had remained as Revolving Principal
Balance or if the applicable Interest Rate had remained unchanged, as the case
may be, exceeds (b) the sum of (i) Interest actually received by a Lender in
respect of such Revolving Principal Balance for such Fixed Period and (ii) if
applicable, the income, if any, received by such Lender from such Lender’s
investing the proceeds of reductions of Revolving Principal Balance.

“CP Costs” means, with respect to any Conduit Lender, for each day, the sum of
(i) discount or interest accrued on Pooled Commercial Paper for such Conduit
Lender on such day that is allocated, in whole or in part, by the related
Managing Agent to fund or maintain the Revolving Principal Balance of such
Conduit Lender, plus (ii) any and all accrued commissions in respect of
placement agents and dealers, and issuing and paying agent fees incurred, in
respect of such Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase or financing facilities which are funded by Pooled Commercial Paper for
such day to the extent such Pooled Commercial Paper is allocated, in whole or in
part, by the related Managing Agent to fund or maintain the Revolving Principal
Balance of such Conduit Lender.

“CP Disruption Event” means the inability of any Conduit Lender, at any time,
whether as a result of a prohibition, a contractual restriction or any other
event or circumstance whatsoever, to raise funds through the issuance of its
commercial paper notes (whether or not constituting “Commercial Paper”
hereunder) in the United States commercial paper market.

 

7



--------------------------------------------------------------------------------

“CP Rate” means, with respect to any Conduit Lender for any Fixed Period and any
Revolving Principal Balance with respect thereto, the per annum rate that, when
applied to such Revolving Principal Balance for the actual number of days
elapsed in such Fixed Period, would result in an amount of accrued interest
equivalent to such Conduit Lender’s CP Costs for such Fixed Period.

“Credit and Collection Policy” means the credit, contracting and collection
policies and practices relating to Contracts and Receivables of the Originators
previously provided to each Managing Agent, as modified in compliance with
Section 6.02(c) of this Agreement and provided to or accessible to each Managing
Agent in electronic format.

“Critical Accounting Policy” means the “Critical Accounting Policy” (as such
term is defined in the annual report on Form 10-K of the Parent).

“Debt” of any Person means (a) indebtedness of such Person for borrowed money,
(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) obligations of such Person to pay the deferred purchase
price of property or services beyond ordinary course of business payment terms
for trade payables, (d) obligations secured by a valid Lien upon property or
assets owned by such Person, even though such Person has not assumed or become
liable for the payment of such obligations and (e) obligations of such Person
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (d) above.

“Default” means any event or circumstance that but for notice or lapse of time
or both would constitute an Event of Default.

“Default Ratio” means, in respect of any Collection Period, the ratio (expressed
as a percentage) computed as of the Determination Date, by dividing

(a) the aggregate Expected Net Value of all Receivables that were Defaulted
Receivables other than Self-Pay Receivables as of the last day of such
Collection Period by

(b) the aggregate Expected Net Value of all Receivables other than Self-Pay
Receivables as of the last day of such Collection Period.

“Defaulted Receivable” means a Receivable:

(a) as to which, as of the date that is 150 days after the Last Service Date,
the amount paid thereon is less than the Expected Net Value of such Receivable
(other than as a result of a miscalculation by the Collection Agent of
Contractual Allowances),

(b) as to which the Obligor thereof is currently the subject of an Insolvency
Proceeding, or

(c) which, consistent with the Credit and Collection Policy, has been or should
be written off the Borrower’s or an Originator’s books as uncollectible.

 

8



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.15(b), any Committed Lender
that, as determined by the Administrative Agent or any Managing Agent that is
not part of the Lender Group of such Committed Lenders, (a) has failed to fund
any portion of an Advance within three Business Days of the date required to be
funded by it thereunder, (b) has notified the Administrative Agent or any
Managing Agent in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement, (c) has failed, within three Business Days after request by the
Administrative Agent or a Managing Agent, to confirm that it will comply with
its funding obligations hereunder, or (d) has, or has a parent company that has,
become the subject of an Insolvency Proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it.

“Delinquency Ratio” means, in respect of any Collection Period, the ratio
(expressed as a percentage) computed as of the Determination Date, by dividing

(a) the aggregate Expected Net Value of all Delinquent Receivables other than
Self-Pay Receivables as of the last day of such Collection Period by

(b) the aggregate Expected Net Value of all Receivables other than Self-Pay
Receivables as of the last day of such Collection Period.

“Delinquent Receivable” means a Receivable, other than a Defaulted Receivable,
as to which, as of the date that is 120 days after the Last Service Date, the
amount paid thereon is less than the Expected Net Value of such Receivable
(other than as a result of a miscalculation by the Collection Agent of
Contractual Allowances).

“Deposit Account Notification Agreement (Government Healthcare Receivables)”
means (a) that certain Deposit Account Notification Agreement (Government
Healthcare Receivables), dated as of the Closing Date, among the Originators,
the Administrative Agent, the Collection Account Bank, and, solely for purposes
of Section 11 thereof, CHS, and (b) each other agreement entered into by one or
more Originators, the Administrative Agent and a Collection Account Bank
providing for, among other things, standing revocable instructions by such
Originators to transfer Collection Account funds to a Concentration Account and
notification to the Administrative Agent of any change in such instructions, in
each case in form and substance satisfactory to the Administrative Agent, as
such agreement may be amended, modified, supplemented or restated in accordance
with its terms and the terms hereof.

“Determination Date” means with respect to any Collection Period, the last day
of such Collection Period.

“DSO” means, as of the last day of any Collection Period, the product of (a) the
amount obtained by dividing (i) the daily average of the Net Receivables Balance
of all Receivables net of Self-Pay Receivables for such Collection Period and
the prior two Collection Periods, by (ii) the sum of the cumulative gross sales
of the Originators net of Contractual Allowances and net of Self-Pay Receivables
for such Collection Period and the prior two Collection Periods, multiplied by
(b) 90.

 

9



--------------------------------------------------------------------------------

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail (including an “excel” spreadsheet file or PDF file
attached to an e-mail) to the extent confirmed received by such recipient
thereof, or other equivalent service acceptable to the Administrative Agent.

“Eligible Obligor” means, at any time, an Obligor which is:

(a) not an Affiliate of the Borrower, CHS or any Originator;

(b) a resident of the United States;

(c) not the Obligor of Defaulted Receivables having an Expected Net Value in an
aggregate amount of 25% or more of the aggregate Expected Net Value of all
Receivables of such Obligor;

(d) not the subject of any Insolvency Proceeding; and

(e) an Insurer or a Governmental Entity.

For the avoidance of doubt, an Obligor that is ineligible pursuant to two or
more clauses above shall be counted as ineligible under this Agreement once,
without duplication.

“Eligible Receivable” means, at any time, a Receivable:

(a) the Obligor of which is an Eligible Obligor;

(b) which is not a Delinquent Receivable, a Defaulted Receivable or a Collection
Agency Receivable;

(c) which (i) is an “account”, including a health-care-insurance receivable, or
a general intangible within the meaning of the UCC and is not evidenced by any
instrument or chattel paper, (ii) unless it is an Unbilled Receivable, has been
invoiced by the applicable Originator and as to which all performance and other
action required to be taken in connection therewith by the applicable Originator
(and, if applicable, the Borrower) for the Obligor has been so performed or
taken, (iii) is denominated and payable only in U.S. Dollars, (iv) that has not
been compromised in any manner that would reduce the amount payable with respect
thereto in any manner not reflected in the Total Reserves or the Contractual
Allowances with respect thereto (including by extension of time of payment) and,
in any event, is payable in an amount approximating its Expected Net Value by
the Obligor or Obligors identified by the applicable Originator in its records
as being obligated to do so, (v) is net of any deductible limitations,
commissions, fees, or other discounts, (vi) is based on an actual and bona fide
rendition of services or sale of goods to the patient by the applicable
Originator in the ordinary course of business, (vii) to the extent required
under Applicable Law, is subject to a Patient Consent Form executed by the
applicable patient, and (viii) satisfies all applicable requirements of, and, in
the case of Receivables owed by Governmental Entities or Insurers, was
originated and processed in accordance with, the Credit and Collection Policy or
the Critical Accounting Policy, as applicable, and the billing requirements of
the applicable Obligor except in any Immaterial Respect;

 

10



--------------------------------------------------------------------------------

(d) which was transferred to the Buyer under the Sale Agreement by an Originator
that (i) was not at the time of transfer and currently is not the subject of any
Insolvency Proceeding and (ii) has not been the subject of a Removal;

(e) which was transferred to the Borrower under the Contribution Agreement by
Transferor, who was not at the time of transfer and currently is not the subject
of any Insolvency Proceeding;

(f) which is not the subject of any action, suit, proceeding or dispute (pending
or threatened), setoff, counterclaim, defense, abatement, suspension, deferment,
deductible, reduction or termination by the Obligor thereof (except for
statutory rights of Governmental Entities that are not pending or threatened)
unless, in the case of a Receivable from a Governmental Entity,
Medicare/Medicaid Cost Report Liability Reserves have been established with
respect thereto in an amount in compliance with the Critical Accounting Policy
and otherwise reasonably satisfactory to the Administrative Agent;

(g) which is not based on any cost report settlement or expected settlement due
from any Governmental Entity;

(h) the invoice for the goods and services constituting the basis for which, has
been prepared, delivered and is in a form such that, after application of all
relevant Contractual Allowances adjustments have been applied to such Receivable
and the invoiced balance thereunder, the expected payments for the invoiced
goods and services will be in an amount approximating the Expected Net Value of
such Receivable;

(i) the financing of which hereunder is made in good faith and without actual
intent to hinder, delay or defraud present or future creditors of the Borrower
or any Originator;

(j) the assignment of which (including the grant of a perfected security
interest therein and the assignment of any Related Security) does not contravene
or conflict in any material respect with any Applicable Law or any contractual
or other restriction, limitation or restriction with regard to confidentiality;

(k) the Obligor with respect to which has been directed to make payments on such
Receivable to a Lock-Box or Collection Account;

(l) the Contract with respect to which, (i) together with such Receivable, does
not contravene in any material respect any Applicable Law (including laws, rules
and regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which no party to the Contract related thereto is in
violation of any such Applicable Law in any material respect, (ii) does not
contain any provision prohibiting the grant of a Lien in such payment obligation
from the patient to the Originator, from the Originator to the

 

11



--------------------------------------------------------------------------------

Transferor, from the Transferor to the Borrower or from the Borrower to the
Administrative Agent, (iii) has been duly authorized and, together with such
Receivable, constitutes the legal, valid and binding obligation of the Obligor,
and (iv) was in full force and effect and applicable to the customer or patient
at the time the goods or services constituting the basis for such Receivable
were sold or performed;

(m) with respect to which no consents by any third party to the grant of a
security interest therein are required other than consents previously obtained
in writing by the Borrower;

(n) as to which the Administrative Agent has not notified the Borrower and the
Collection Agent that the Administrative Agent has determined, in its reasonable
business judgment exercised in good faith, that the inclusion of such Receivable
(or class of Receivables (other than Medicare or Medicaid)) would have a
material adverse effect on the program;

(o) (i) which, prior to the grant of an interest therein pursuant to this
Agreement, is owned by the Borrower free and clear of any Lien (other than
Permitted Liens), and (ii) with respect to which, from and after the grant of an
interest therein pursuant to this Agreement, the Administrative Agent has a
properly perfected first priority security interest therein, free and clear of
any Lien (other than Permitted Liens);

(p) which is not an Ineligible Receivable;

(q) which, if it is an Unbilled Receivable, is not within 10 days of the
statutory limit for billing and collection applicable to the Obligor thereof and
is not aged more than 30 days from its Last Service Date;

(r) except for an Unbilled Receivable, all information set forth in the bill and
supporting claim documents with respect to which is true, complete and correct
except in any Immaterial Respect, and if additional information is requested by
the Obligor, the Borrower (or related Originator) has or will promptly provide
(or cause to be provided) the same, and if any error has been made with respect
to such information, the Borrower (or related Originator) will promptly correct
the same and, if necessary, rebill such Receivable;

(s) with respect to which the Originator’s Medicare or Medicaid cost reports
have been examined and audited or “final settled” or for which a Notice of
Program Reimbursement (“NPR”) has been issued by (i) as to Medicaid, the
applicable state agency or other CMS designated agent or agents of such state
agency, charged with such responsibility, or (ii) as to Medicare, the Medicare
intermediary or other CMS designated agents charged with such responsibility,
and there is no basis for any Governmental Entity to assert an offset with
respect to such Receivable, including as the result of any unpaid amounts, with
respect to any audit, financial settlement or NPR, except to the extent covered
by Medicare/Medicaid Cost Report Liability Reserves; and

(t) is not an AccessOne Program Receivable.

 

12



--------------------------------------------------------------------------------

For the avoidance of doubt, (i) a Receivable or portion of a Receivable that is
ineligible pursuant to two or more clauses above shall be counted as ineligible
under this Agreement once, without duplication, (ii) so long as no Default or
Event of Default is continuing, an Eligible Receivable that becomes ineligible
under any clause hereunder may be resubmitted as an Eligible Receivable at a
future date if and to the extent all qualifications under this definition are
satisfied as of the date of resubmission (including curing the basis for the
initial determination of ineligibility hereunder).

“ENV Event” means the date the ENV Ratio falls below 95% for three consecutive
Collection Periods.

“ENV Period” means the period from the first day of the Collection Period
commencing immediately after the occurrence of an ENV Event to the day on which
the Collection Agent delivers the updated Monthly Report required by
Section 2.09(b).

“ENV Ratio” means, as of the last day of any Collection Period and set forth in
each Monthly Report, the percentage equivalent of a fraction, the numerator of
which is “CHS Collections” received and the denominator of which is “CHS
Adjusted Net Revenue” for all hospitals of CHS and its Subsidiaries, in
aggregate, on a rolling twelve-month basis.

For the purpose of this definition:

“CHS Collections” means, as of the last day of any Collection Period, cash
collections actually received by CHS and its Subsidiaries for the 12 month
period ended on such date.

“CHS Adjusted Net Revenue” means, as of the last day of any Collection Period,
net revenue less bad debt expense (as such terms are used in the consolidated
financial statements of Parent and its Subsidiaries) for CHS and its
Subsidiaries for the 12 month period ended on the last day of the immediately
preceding Collection Period.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived), (b) a failure by any
Plan to meet the minimum funding standards (within the meaning of Sections 412
or 430 of the Code or Section 302 of ERISA) applicable to such Plan, in each
case whether or not waived, (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard with respect to any Plan, (d) a determination that any Plan is,
or is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Code), (e) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under

 

13



--------------------------------------------------------------------------------

Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the receipt by the Borrower or any of its ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any of its
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA or in
endangered or critical status, within the meaning of Section 432 of the Code or
Section 305 of ERISA, (h) the occurrence of a non-exempt “prohibited
transaction” with respect to which the Borrower or any of the Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which the Borrower or any such Subsidiary could otherwise be liable
or (i) any other event or condition with respect to a Plan or Multiemployer Plan
that could result in liability of the Borrower or any Subsidiary.

“Eurodollar Disruption Event” means, with respect to any Revolving Principal
Balance and any Fixed Period, any of the following: (a) a determination by any
Lender that it would be contrary to law or to the directive of any central bank
or other governmental authority (whether or not having the force of law) to
obtain U.S. Dollars in the London interbank market to make, fund or maintain any
Advance for such Fixed Period, (b) the inability of CA-CIB to obtain timely
information for purposes of determining the Adjusted Eurodollar Rate or (c) the
inability of any Lender to obtain U.S. Dollars in the London interbank market to
make, fund or maintain any Advance for such Fixed Period.

“Event of Default” has the meaning assigned to that term in Section 7.01.

“Expected Net Value” means, with respect to any Receivable, the sum of (a) the
gross unpaid amount of such Receivable on the date of creation thereof minus
(b) all Contractual Allowances with respect to such Receivable; provided that
the amount deducted pursuant to clause (b) shall be increased by 25% (i) during
an ENV Period and (ii) if a Monthly Report is not delivered when due in
accordance with Section 6.06, during the period from the first Business Day
after the date on which such Monthly Report was required to have been delivered
until the first Business Day immediately following the date such Monthly Report
is delivered in accordance with Section 6.06.

“Expected Receivables Default Rate” means, in respect of any Collection Period,
the highest three-Collection Period rolling average Receivables Default Rate
over the twelve most recently ended Collection Periods.

“Facility Documents” means this Agreement, the Collateral Documents, the Sale
Agreement, the Contribution Agreement, the Fee Letter, the Performance
Undertaking and all other certificates, instruments, financing statements,
registrations, reports, notices, agreements and documents executed or delivered
under or in connection with this Agreement, in each case as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with this Agreement.

 

14



--------------------------------------------------------------------------------

“Facility Limit” means $300,000,000, as such amount may be adjusted from time to
time pursuant to Section 2.04, provided, however, that at all times, on or after
the Termination Date, the “Facility Limit” shall mean the aggregate outstanding
Revolving Principal Balance hereunder.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable)
and any current or future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Letter” means that certain fee letters executed among the Borrower, each
Managing Agent and the Administrative Agent, dated on or about the date hereof,
as same may be amended, restated, supplemented or otherwise modified from time
to time.

“Financial Covenant Cure Period” has the meaning assigned to that term in
Section 7.01(r).

“Fitch” means Fitch, Inc., and any successor thereto.

“Fixed Period” means, for any outstanding Revolving Principal Balance, (a) if
Interest in respect of all or any part thereof is computed by reference to the
CP Rate, a period of 1 to and including 31 days, (b) if Interest in respect
thereof is computed by reference to the Adjusted Eurodollar Rate, a period of
one month and (c) if Interest in respect thereof is computed at the Alternative
Rate, a period of 1 to and including 31 days; provided, however, that (i) any
Fixed Period (other than of one day) which would otherwise end on a day which is
not a Business Day shall be extended to the next succeeding Business Day
(provided, however, if Interest in respect of such Fixed Period is computed by
reference to the Adjusted Eurodollar Rate, and such Fixed Period would otherwise
end on a day which is not a Business Day, and there is no subsequent Business
Day in the same calendar month as such day, such Fixed Period shall end on the
next preceding Business Day) and (ii) any Fixed Period which commences before
the Termination Date and would otherwise end on a date occurring after the
Scheduled Termination Date shall end on the Scheduled Termination Date.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Funding Date” has the meaning assigned to that term in Section 2.01(c).

 

15



--------------------------------------------------------------------------------

“Funding Request” means a written request of the Borrower to the Administrative
Agent and each Managing Agent, in substantially the form attached hereto as
Exhibit C.

“GAAP” means the generally accepted accounting principles in the United States
in effect from time to time including, at any time after the adoption thereof in
the United States, the generally accepted accounting standards from time to time
developed and approved by the International Accounting Standards Board.

“Governmental Entity” means the United States of America, any state thereof, any
political subdivision of a state thereof and any agency or instrumentality of
the United States of America or any state or political subdivision thereof and
any entity exercising executive, legislative, judicial, regulatory, or
administrative functions of or pertaining to government. Payments from
Governmental Entities will be deemed to include payments governed under the
Social Security Act (42 U.S.C. §§ 1395 et seq.), including payments under
Medicare, Medicaid and TRICARE/CHAMPUS, and payments administered or regulated
by CMS; provided that for purposes of the definition of “Eligible Obligor”,
Governmental Entities with respect to Medicaid-related and Medicare-related
Receivables shall be treated as separate entities in the manner identified in
the Monthly Report.

“Healthcare Laws” means all applicable statutes, laws, ordinances, rules, and
regulations of any Governmental Entity with respect to regulatory matters
primarily relating to patient healthcare, healthcare providers, and healthcare
services (including Section 1128B(b) of the Social Security Act, as amended, 42
U.S.C. § 1320a 7(b) (Criminal Penalties Involving Medicare or State Health Care
Programs), commonly referred to as the “Federal Anti-Kickback Statute,” HIPAA
and the Social Security Act, as amended, Section 1877, 42 U.S.C. § 1395nn
(Prohibition Against Certain Referrals), commonly referred to as “Stark
Statute”).

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. No. 104-191, the Privacy Standards, the Security Standards, and the
Privacy provisions (Subtitle D) of the Health Information Technology for
Economic Clinical Health Act, Division A, Title XIII of Pub. L. 111-5, and its
implementing regulations.

“Immaterial Respect” means, with respect to (1) any eligibility criteria
relating to a Receivable included in a Funding Request as an Eligible
Receivable, any non-compliance with such eligibility criteria that does not
result in (i) the diminution in any amount whatsoever (x) in the timely payment
or, (y) of the Expected Net Value of such Receivable, or (ii) the impairment
exclusion, elimination or limitation of any material rights, remedies or benefit
that otherwise would be available to obtain Collections on such Receivable, or
(2) any representation or warranty hereunder, any breach of a representation or
warranty that does not result in (i) the diminution in any amount whatsoever
(x) in the timely payment or, (y) of the Expected Net Value of such Receivable,
or (ii) the impairment exclusion, elimination or limitation of any material
rights, remedies or benefit that otherwise would be available to obtain
Collections on the Receivables.

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

“Indemnified Parties” has the meaning assigned to that term in Section 8.01.

 

16



--------------------------------------------------------------------------------

“Independent Director” has the meaning assigned to that term in
Section 5.01(h)(ii).

“Ineligible Receivable” means a Receivable on the books and records of an
Originator in one of the following financial classes from the list of all
financial classes categorized by the Originators set forth on the schedule of
financial classes provided to the Administrative Agent on the Closing Date:
(i) Early-Out Blue Cross, (ii) Early-Out HMO/PPO, (iii) Early-Out Other
Insurance, (iv) Champus, (v) Workers Comp., (vi) Other Governmental, (vii) Schip
Standards, (viii) Schip Nonstandard, (ix) Industrial, (x) Auto Insurance
Liability, or (xi) Other Non-Government.

“Insolvency Proceeding” means, with respect to any Person, any of the following
events: (a) any proceeding shall be instituted by such Person seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, dissolution, stay of proceedings, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Bankruptcy Law
or (b) any proceeding shall be instituted against such Person seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, dissolution, stay
of proceedings, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Bankruptcy Law, and such
proceeding (other than with respect to the Borrower) shall remain unstayed for a
period of 60 days, or the requested adjudication, relief or other action sought
thereby shall have been made, granted or taken.

“Insurer” means any Person (other than a Governmental Entity) which in the
ordinary course of its business or activities agrees to pay for healthcare goods
and services received by individuals, including commercial insurance companies,
nonprofit insurance companies (such as the Blue Cross, Blue Shield entities),
employers or unions which self insure for employee or member health insurance,
prepaid health care organizations, preferred provider organizations, health
maintenance organizations or any other similar Person. “Insurer” includes
insurance companies issuing health, personal injury, workers’ compensation or
other types of insurance but does not include any individual guarantor.

“Interest” means, with respect to any Revolving Principal Balance and any Fixed
Period, the product of

 

IRP x C x ED

DC

where:

 

C   =    such Revolving Principal Balance as of the last day of such Fixed
Period, DC   =    360, if the Interest Rate is based on Adjusted Eurodollar Rate
or CP Rate, and 365/366 if the Interest Rate is based on the Base Rate, ED   =
   the actual number of days elapsed during such Fixed Period, and IRP   =   
the Interest Rate for such Fixed Period;

 

17



--------------------------------------------------------------------------------

provided, however that (a) no provision of this Agreement shall require the
payment or permit the collection of Interest in excess of the maximum permitted
by Applicable Law and (b) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

“Interest Rate” means, for any Fixed Period and any Revolving Principal Balance
related thereto:

(a) for each day during such Fixed Period to the extent a Lender will be funding
the applicable Advance on such day through the issuance of commercial paper, a
rate equal to the CP Rate for such Fixed Period;

(b) for each day during such Fixed Period to the extent a Lender will not be
funding or maintaining the applicable Advance on such day through the issuance
of commercial paper, a rate equal to the Alternative Rate for such Fixed Period
or, at the Administrative Agent’s request, such other rate as the Administrative
Agent, each Managing Agent and the Borrower shall agree to in writing; and

(c) during the occurrence of an Event of Default, a rate equal to the sum of the
Base Rate for such Fixed Period plus 2.0%.

“Investment” means, with respect to any Person, any direct or indirect loan,
advance or investment by such Person in any other Person, whether by means of
share purchase, capital contribution, loan or otherwise, excluding the
acquisition of Receivables, Related Security, Collections and other proceeds
thereof (and interests therein) pursuant to the Sale Agreement and the
Contribution Agreement and excluding commission, travel and similar advances to
officers, employees and directors made in the ordinary course of business.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“IRS” shall mean the Internal Revenue Service and any Person succeeding to the
functions thereof.

“Last Service Date” means, with respect to any Receivable, the date on which the
related patient was discharged from the care of the applicable Originator.

“Lender Group” means the Conduit Lender(s) administered by a financial
institution, the related Committed Lenders and their related Managing Agent, as
set forth on Schedule I to this Agreement (as such Schedule I may be amended,
supplemented or otherwise modified and in effect).

“Lender Group Limit” means, for each Lender Group, the sum of the Commitments of
the Committed Lenders in such Lender Group.

 

18



--------------------------------------------------------------------------------

“Lender Group Percentage” means, with respect to any Lender Group, the
percentage equivalent of a fraction the numerator of which is the sum of the
Commitments held by the Committed Lenders members of such Lender Group and the
denominator of which is the sum of all Commitments outstanding. If the
Commitments have terminated or expired, the Lender Group Percentages shall be
the percentage equivalent of a fraction the numerator of which is the aggregate
Revolving Principal Balance held by the Lenders members of such Lender Group and
the denominator of which is the total Revolving Principal Balance.

“Lenders” means collectively, the Conduit Lenders, the Committed Lenders and any
other Person that agrees, pursuant to the pertinent Assignment and Acceptance
(other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance), to fund Advances pursuant to this Agreement.

“Liberty Street” has the meaning assigned to that term in the Recitals.

“Liberty Street Lender Group” means the Lender Group for which Liberty Street
acts as Conduit Lender.

“Lien” means a lien, assignment, mortgage, pledge, hypothecation, privilege,
title retention, security interest, charge, hypothec, encumbrance or other right
or claim of any Person.

“Liquidity Agreement” means an agreement between a Conduit Lender and a
Liquidity Provider evidencing the obligation of such Liquidity Provider to
provide liquidity or asset purchase facilities in connection with the issuance
by such Conduit Lender of Commercial Paper or the borrowing by such Conduit
Lender of the proceeds of Commercial Paper.

“Liquidity Provider” means the Person or Persons who provide liquidity support
to a Conduit Lender in connection with the issuance by such Conduit Lender of
Commercial Paper or the borrowing by such Conduit Lender of the proceeds of
Commercial Paper and each guarantor of any such Person. Each Liquidity Provider
shall be a Committed Lender hereunder, unless the Administrative Agent and the
Borrower shall have otherwise consented to such Liquidity Provider in writing
(such consent not to be unreasonably withheld).

“Lock-Box” means a post office box to which Collections are remitted for
retrieval by a Collection Account Bank and deposited by such Collection Account
Bank into a Collection Account.

“Loss Horizon” means, in respect of any Collection Period, a ratio equal to
(a) the cumulative gross sales of the Originators over the four most recently
ended Collection Periods over (b) the Net Receivables Balance at the end of such
Collection Period.

“Loss Reserve” means, at any time, the product of (a) the Loss Reserve
Percentage for the most recently ended Collection Period multiplied by (b) the
Net Receivables Balance.

“Loss Reserve Percentage” means, in respect of any Collection Period, the
greater of (a) the product of (i) Expected Receivables Default Rate multiplied
by (ii) the Loss Horizon multiplied by (iii) the Stress Factor and (b) the Loss
Reserve Percentage Floor.

 

19



--------------------------------------------------------------------------------

“Loss Reserve Percentage Floor” means 20%.

“Managing Agent” means (i) for the Atlantic Lender Group, CA-CIB and (ii) for
the Liberty Street Lender Group, Scotia.

“Mandatory Prepayment” has the meaning given in Section 2.07(e).

“Material Adverse Effect” means a material adverse change since December 31,
2011 in, or a material adverse effect upon, (a) the operations, business,
properties or financial condition of (i) the Originators taken as a whole, the
Borrower or the Collection Agent or (ii) the Parent and its subsidiaries, taken
as a whole, (b) the ability of the Borrower, the Collection Agent, the Parent,
CHS or any Material Originator to perform in any material respects their
respective obligations under this Agreement or any other Facility Document to
which it is a party, or (c) (i) the legality, validity, binding effect or
enforceability of any Facility Document, or (ii) the perfection or priority of
any Lien granted under any of the Collateral Documents (other than with respect
to an immaterial amount of Collateral and which the Borrower, applicable
Originator, Collection Agent or CHS is diligently disputing by appropriate
proceedings).

“Material Indebtedness” means any Debt (other than any Debt incurred under the
Facility Documents) of any one or more of the Parent or the Collection Agent in
an aggregate principal amount exceeding $50,000,000.

“Material Originator” means, as of any date of determination, any Originator or
group of Originators, collectively, the Receivables of which constitute at least
7.5% of the average of the Net Receivables Balances determined as of the last
day of each of the three consecutive Collection Periods occurring immediately
prior to such date of determination.

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. § 1396 et seq.) and any statutes succeeding
thereto.

“Medicaid Concentration Limit” means, at any time, an amount equal to 20% of the
aggregate Expected Net Value of all Eligible Receivables at the end of the most
recent Collection Period; provided that the Medicaid Concentration Limit may be
subject to adjustment, upward or downward by the Managing Agents in their sole
discretion, following the implementation of any change in Applicable Law,
including Healthcare Law.

“Medicaid Excess Concentration” means, at any time, the amount by which the
aggregate Expected Net Value of all Eligible Receivables owing by Governmental
Entities under Medicaid at such time exceeds the Medicaid Concentration Limit.

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. § 1395 et seq.)
and any statutes succeeding thereto.

“Medicare Concentration Limit” means, at any time, an amount equal to 45% of the
aggregate Expected Net Value of all Eligible Receivables at the end of the most
recent Collection Period; provided that the Medicare Concentration Limit may be
subject to adjustment, upward or downward by the Managing Agents in their sole
discretion, following the implementation of any change in Applicable Law,
including Healthcare Law.

 

20



--------------------------------------------------------------------------------

“Medicare Excess Concentration” means, at any time, the amount by which the
aggregate Expected Net Value of all Eligible Receivables owing by Governmental
Entities under Medicare at such time exceeds the Medicare Concentration Limit.

“Medicare/Medicaid Cost Report Liability Reserve” means, at any time, all
Medicare and Medicaid cost report liabilities as shown on the financial
statements of the Originators determined in accordance with the Critical
Accounting Policy plus any additional reserves that the Administrative Agent may
establish and maintain from time to time in its reasonable discretion to reflect
any claims asserted or threatened by an Obligor that is a Governmental Entity
that may result in a setoff, recoupment or other reduction of amounts payable on
Receivables.

“Monthly Report” means a report, in substantially the form of Exhibit A,
executed by a Responsible Officer of the Collection Agent and furnished to the
Administrative Agent and each Managing Agent pursuant to Section 6.06 or
Section 3.02.

“Monthly Report Due Date” means, with respect to any Collection Period, the 20th
day of the calendar month following such Collection Period, or, if such day is
not a Business Day, the next succeeding Business Day.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is contributed to by the Borrower or with respect to which the
Borrower has any liability (including on behalf of any ERISA Affiliate).

“Net Receivables Balance” means, at any time, the aggregate Expected Net Value
of all Eligible Receivables, minus the sum of, (a) in the case of each Obligor
that is an Insurer, the applicable Aggregate Excess Concentration for each such
Obligor plus (b) the Medicare Excess Concentration plus (c) the Medicaid Excess
Concentration plus (d) the Expected Net Value of all Unbilled Receivables in
excess of 20% of the Expected Net Value of all Receivables.

“Notice” means such notice letter or form delivered by an Originator to an
Obligor directing such Obligor to make payments on Receivables solely into a
Collection Account.

“Obligations” means all obligations, liabilities and Debt of every nature of the
Borrower from time to time owing to any Secured Party, under or in connection
with this Agreement or any other Facility Document, including all principal,
interest, fees and Indemnified Amounts, if any, in each case whether primary,
secondary, direct, indirect, contingent, fixed or otherwise and including
interest accruing at the rate provided in the applicable Facility Document on or
after the commencement by or against the Borrower, the Parent or any of its
other Subsidiaries thereof of any proceeding under Bankruptcy Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

21



--------------------------------------------------------------------------------

“Obligor” means an Insurer, Governmental Entity or other Person, as applicable
who is responsible for the payment of all or any portion of a Receivable.

“Optional Prepayment” has the meaning assigned to that term in Section 2.04(d).

“Originators” means each of the Persons affiliated with the Parent and party to
the Sale Agreement as an originator collectively, and “Originator” means any of
them individually.

“Other Taxes” has the meaning assigned to that term in Section 10.10(b).

“Parent” means Community Health Systems, Inc., a Delaware corporation.

“Parent Credit Agreement” means that certain Credit Agreement, dated as of
July 25, 2007, as amended and restated as of November 5, 2010, and February 2,
2012, and as further amended by the Replacement Revolving Credit Facility and
Incremental Term Loan Assumption Agreement dated as of March 6, 2012, among CHS,
as borrower, the Parent, the lenders party thereto, and Credit Suisse AG, as
administrative agent and as collateral agent for the lenders, as such agreement
may be further amended, modified, supplemented or restated from time to time in
accordance with its terms.

“Participant Register” has the meaning assigned to that term in
Section 10.06(e)(iv).

“Patient Consent Form” means a form signed by each patient for which a
Receivable has been or will be created: (i) with respect to Receivables
originated on or prior to June 30, 2012, that is in form and substance
consistent in all material respects with those forms used by the applicable
Originator in the ordinary course of its business, and (ii) with respect to
Receivables originated after June 30, 2012, that is in form and substance in
compliance with Applicable Law to permit an Originator to disclose certain
demographic and health information with respect to each patient to the
Originator’s servicing agents and by such servicing agents and to any other
Person (including the Administrative Agent and any Collection Agent) in the
manner required or otherwise contemplated under the Facility Documents.

“Payment Date” means the fifth Business Day of each month.

“Payment Denial” means, as to any Receivable, any non-cash adjustment, including
price adjustment, disputed amount or other adjustment for any reason other than
a credit related reason made to the Expected Net Value of such Receivable.

“Payment Denial Rate” means, with respect to any Collection Period, the
percentage equivalent of a fraction, the numerator of which is the aggregate
amount of Payment Denials occurring during such Collection Period (other than
with respect to Self-Pay Receivables) and the denominator of which is the
aggregate Expected Net Value of all Receivables other than Self-Pay Receivables
as of the last day of such Collection Period.

 

22



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Performance Undertaking” means that certain Collection Agent Performance
Undertaking, dated as of the date hereof, by CHS in favor of the Administrative
Agent, substantially in the form of Exhibit B, as the same may be amended,
restated or otherwise modified from time to time.

“Permitted Investments” means (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of no more than 31 days from the date
of acquisition (or, if earlier, maturing no later than the next occurring end of
any Fixed Period), (b) time deposits and certificates of deposit having
maturities of no more than 31 days from the date of acquisition (or, if earlier,
maturing no later than the next occurring end of any Fixed Period), maintained
with or issued by any commercial bank having capital and surplus in excess of
$500,000,000 and having a short-term rating of not less than P-1 or the
equivalent thereof from Moody’s, A-1 or the equivalent thereof from S&P, and F1
or the equivalent thereof from Fitch, (c) repurchase obligations for underlying
securities of the types described in clauses (a) or (b) above with a term of not
more than 10 days (or, if earlier, the next occurring end of any Fixed Period),
and (d) commercial paper maturing within 31 days after the date of acquisition
(or, if earlier, maturing no later than the next occurring end of any Fixed
Period) and having a rating of not less than P-1 or the equivalent thereof from
Moody’s, A-1 or the equivalent thereof from S&P, and F1 or the equivalent
thereof from Fitch.

“Permitted Liens” means (i) liens for taxes, fees, assessments and other
governmental charges that are not delinquent and in respect of which adequate
reserves have been established and (ii) any Lien created by or in connection
with any Facility Document.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, government (or any agency or political subdivision
thereof) or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, sponsored, maintained or contributed to by the
Borrower, or with respect to which Borrower has any liability (including on
behalf of any ERISA Affiliate).

“Pledged Receivable” means any Receivable sold or contributed, or purported to
have been sold or contributed by the Transferor to the Borrower.

“Pooled Commercial Paper” means, for each of the Conduit Lenders, the Commercial
Paper notes of such Conduit Lender subject to any particular pooling arrangement
by such Conduit Lender, but excluding Commercial Paper issued by such Conduit
Lender for a tenor and in an amount specifically requested by any Person in
connection with any agreement effected by such Conduit Lender.

“Professional Services” has the meaning assigned to such term in the Recitals.

 

23



--------------------------------------------------------------------------------

“Rating Agency” has the meaning assigned to such term in Section 10.01 of this
Agreement.

“Receivables” means all accounts (including health-care-insurance receivables),
instruments and general intangibles, whether now existing or hereafter arising,
and all proceeds of any of the foregoing, in each case, consisting of rights of
payment arising out of the rendition of medical, surgical, diagnostic or other
professional medical services or the sale of medical products by an Originator
in the ordinary course of its business, including all third-party reimbursable
portions or third-party directly payable portions of health-care-insurance
receivables or general intangibles owing (or in the case of Unbilled
Receivables, to be owing) by an Obligor, including all rights to reimbursement
under any agreements with and payments from Obligors, patients or other Persons,
together with all books, records, ledger cards, rights to access and use data
processing records, rights to use computer software, and other property at any
time used or useful in connection with, evidencing, embodying, referring to, or
relating to any of the foregoing in which the Borrower has acquired an interest
pursuant to the Contribution Agreement.

“Receivables Default Rate” means, in respect of any Collection Period, the sum
of (a) the Payment Denial Rate for such Collection Period plus (b) a fraction
the numerator of which is (i) the product of (x) the aggregate Expected Net
Value of all Receivables that are between 151 days and 180 days from the Last
Service Date multiplied by (y) 1 minus the Recovery Rate plus (ii) the aggregate
Expected Net Value of all Receivables which, consistent with the Credit and
Collection Policy, have been written off the Borrower’s or an Originator’s books
as uncollectible during such Collection Period that were less than 151 days from
the Last Date of Service, and the denominator of which is the gross sales of the
Originators net of Contractual Allowances and net of Self-Pay Receivables for
the fifth Collection Period preceding such Collection Period.

“Records” means all Contracts and other documents, books, records and other
information (including computer programs, tapes, disks, punch cards, rights to
access and use data processing software and related property and rights)
maintained with respect to Receivables and the related Obligors which the
Borrower has itself generated, in which the Borrower has acquired an interest
pursuant to the Contribution Agreement or in which the Borrower has otherwise
obtained an interest.

“Recovery Rate” means, in respect of any Collection Period, a fraction the
numerator of which is the amount collected during such Collection Period and the
two immediately preceding Collection Periods related to Receivables (other than
Self-Pay Receivables) that are between 151 and 180 days from the Last Service
Date and the denominator of which is the aggregate Expected Net Value of all
Receivables (other than Self-Pay Receivables) that are between 151 and 180 days
from the Last Service Date in the sixth, seventh and eighth preceding Collection
Periods as determined by the Administrative Agent in its sole discretion.

“Register” has the meaning assigned to that term in Section 10.06(d).

 

24



--------------------------------------------------------------------------------

“Regulatory Change” means, relative to any Affected Party:

(A) the adoption, change, implementation, change in the phase-in or commencement
of effectiveness after the date hereof of: (i) United States Federal or state
law or foreign law applicable to such Affected Party, (ii) regulation (including
any applicable law, rule or regulation regarding capital adequacy),
interpretation, rule, directive, requirement or request (whether or not having
the force of law) applicable to such Affected Party of (1) any court or
government authority charged with the interpretation or administration of any
law referred to in clause (A)(i), or (2) any rating agency, fiscal, monetary or
other authority having jurisdiction over such Affected Party, or (iii) GAAP,
regulatory accounting principles or any other United States or foreign
accounting standards (or the issuance of any pronouncement, interpretation or
release thereunder) by any accounting body or any other body charged with the
promulgation or administration of accounting standards, including the Financial
Accounting Standards Board, the International Accounting Standards Board, the
American Institute of Certified Public Accountants, the Federal Reserve Board of
Governors and the Securities and Exchange Commission, applicable to such
Affected Party and affecting the application to such Affected Party of any law,
regulation, interpretation, directive, requirement or request referred to in
clause (A)(i) or (A)(ii) above;

(B) any change after the date hereof in the application to such Affected Party
of any existing law, regulation, interpretation, directive, requirement, request
or accounting principles referred to in clause (A)(i), (A)(ii) or (A)(iii) above
or any change in the interpretation, application or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency;

(C) the issuance, publication or release after the date hereof of any
regulation, interpretation, directive, requirement or request of a type
described in clause (A)(ii) above to the effect that the obligations of any
Liquidity Provider under the related Liquidity Agreement are not entitled to be
included in the zero percent category of off-balance sheet assets for purposes
of any risk-weighted capital guidelines applicable to such Liquidity Provider or
any related Affected Party;

(D) the compliance, whether commenced prior to or after the date hereof, by any
Affected Party with the requirements of (i) the final rule titled Risk-Based
Capital Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted by the United States bank regulatory agencies on December 15,
2009, or any rules, regulations, guidance, interpretations or directives
promulgated or issued in connection therewith by such agency (whether or not
having force of law), (ii) the Dodd-Frank Wall Street Reform and Consumer
Protection Act adopted by Congress on July 21, 2010, or any existing or future
rules, regulations, guidance, interpretations or directives from the United
States bank regulatory agencies relating thereto (whether or not having the
force of law) or (iii) all requests, rules, guidelines or directives promulgated
by the Bank for

 

25



--------------------------------------------------------------------------------

International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted or issued, in each case pursuant to this clause (D), regardless of the
date enacted, adopted or issued; or

(E) the consolidation, for financial and/or regulatory accounting purposes, of
all or any portion of the assets and liabilities of a Conduit Lender that are
the subject of this Agreement, a Liquidity Agreement or any other Facility
Document with all or any portion of the assets and liabilities of a Committed
Lender, a Managing Agent or the Administrative Agent or any of their affiliates
as a result of the existence of, or the occurrence of any change in, the
accounting principles (or the interpretation thereof) referred to in clause
(A)(iii) above.

“Related Security” means with respect to any Receivable:

(a) all of the Borrower’s interest in the merchandise (including returned,
repossessed or foreclosed merchandise), if any, relating to the sale which gave
rise to such Receivable;

(b) all other Liens and property subject thereto from time to time purporting to
secure payment of such Receivable, whether pursuant to the Contract related to
such Receivable or otherwise;

(c) the assignment to the Administrative Agent, for the benefit of the Secured
Parties, of all UCC financing statements or similar documents covering any
collateral securing payment of such Receivable;

(d) all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise;

(e) all Records; and

(f) all present and future claims, demands, causes and choses in action in
respect of any or all of the foregoing and all payments on or under and all
proceeds of every kind and nature whatsoever in respect of any or all of the
foregoing, including all proceeds of the conversion, voluntary or involuntary,
into cash or other liquid property, all cash proceeds, accounts, accounts
receivable, notes, drafts, acceptances, chattel paper, checks, deposit accounts,
securities accounts, insurance proceeds, condemnation awards, rights to payment
of any and every kind and other forms of obligations and receivables,
instruments and other property which at any time constitute all or part of or
are included in the proceeds of any of the foregoing.

“Removal” has the meaning set forth in the Sale Agreement.

 

26



--------------------------------------------------------------------------------

“Responsible Officer” means, with respect to any Person, its president, company
controller, vice president, treasurer or chief financial officer designated by
resolution of such Person as being authorized to deliver notices, reports and
certificates under this Agreement.

“Revolving Period” means, the period beginning on the Closing Date when all
conditions precedent to an initial Advance have been satisfied and ending on the
day preceding the Termination Date.

“Revolving Principal Balance” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Advances at such time.

“Sale Agreement” means that certain Receivables Sale Agreement dated as of the
date hereof, among the Originators, the Buyer and the Collection Agent, together
with all instruments, documents and agreements executed by any of the
Originators in connection therewith, in each case, as the same may from time to
time be amended, restated, supplemented or otherwise modified in accordance with
the terms thereof and hereof.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Scheduled Termination Date” means March 21, 2014, as such date may be extended
thereafter in accordance with Section 2.03(a).

“Scotia” has the meaning assigned to that term in the Recitals.

“Secured Party” means, collectively, the Lenders, the Managing Agents, the
Administrative Agent, and the Liquidity Providers.

“Self-Pay Receivable” means a Receivable, the Obligor with respect to which is a
Person other than an Insurer or Governmental Entity, that would otherwise meet
all of the criteria of an Eligible Receivable.

“Self-Pay Receivables Balance” means, at any time, an amount equal to the least
of (a) the product of (i) the aggregate Expected Net Value of all Self-Pay
Receivables that are not Delinquent Receivables or Defaulted Receivables
multiplied by (ii) the Self-Pay Recovery Rate multiplied by (iii) 50%,
(b) $25,000,000 and (c) the product of (i) 6.67% multiplied by (ii) the
Borrowing Base calculated without giving effect to clause (b) thereof.

“Self-Pay Recovery Rate” means, in respect of any Collection Period, a fraction
the numerator of which is the aggregate amount of Collections related solely to
Self-Pay Receivables during the 12 consecutive Collection Periods ending one
year prior to such Collection Period and the denominator of which is the
aggregate gross amount of all Self-Pay Receivables on the date of creation
thereof which are acquired by the Borrower during the 12 consecutive Collection
Periods ending one year prior to such Collection Period.

“Servicer Termination Event” means the occurrence of any of the following:

(a) any Event of Default;

 

27



--------------------------------------------------------------------------------

(b) any withdrawal by the Collection Agent from a Collection Account or the
Concentration Account in contravention of or otherwise not in accordance with
the terms of this Agreement or any other Facility Document;

(c) any failure on the part of the Collection Agent duly to comply in any
material respect with any of its duties, covenants or obligations hereunder or
under any Facility Document or as “Collection Agent” under the Sale Agreement or
Contribution Agreement, or under any Contract, any Applicable Law with respect
to any Receivable, or under the standards, duties and obligations set forth in
the Credit and Collection Policy, in each case, as determined by the
Administrative Agent in the exercise of its reasonable commercial judgment,
which failure shall continue uncured or unwaived for a period of 10 days (if
such failure can be remedied) after the earlier to occur of (x) the date on
which written notice of such failure shall have been given to the Collection
Agent by the Administrative Agent or the Borrower and (y) the date on which a
Responsible Officer of the Collection Agent acquires knowledge thereof;

(d) the Collection Agent agrees to or otherwise permits to occur any material
change in the Credit and Collection Policy that is not in compliance with
Section 6.02(c);

(e) Professional Services assigns its rights or obligations as “Collection
Agent” hereunder to any Person without the consent of the Administrative Agent
and the approval of each Managing Agent (as required by Section 6.01);

(f) any financial or other information reasonably requested by the
Administrative Agent or any Managing Agent is not provided as requested within a
reasonable amount of time following such request; or

(g) any representation or warranty made or deemed made by the Collection Agent
or any of its officers under or in connection with this Agreement or any other
Facility Document shall have been false, incorrect or misleading in any material
respect when made or deemed made.

“Servicing Fee” has the meaning set forth in the Sale Agreement.

“Servicing Fee Reserve” means, at any time, an amount equal to the sum of
(a) all accrued and unpaid Servicing Fee plus (b) the product of (i) the
Servicing Fee Reserve Ratio and (ii) the aggregate Expected Net Value of all
Receivables at such time including of Self-Pay Receivables.

“Servicing Fee Reserve Ratio” means the product of (i) 1.0% multiplied by
(ii) the Stress Factor multiplied by (iii) the DSO divided by 360.

“Specified Event” means the Events of Default listed in clause (h) or (i) of
Section 7.01.

“Specified Notice” means a notice by the Administrative Agent to the Borrower of
the occurrence of a Specified Event pursuant to Section 7.01.

 

28



--------------------------------------------------------------------------------

“Specified Originators” means the Originators listed on Schedule VI, which
Schedule also sets forth the percentage ownership of the issued and outstanding
equity interests of each such Originator that is held by CHS and its
subsidiaries as of the date hereof.

“Stress Factor” means, (i) for purposes of calculating the Medicare/Medicaid
Cost Report Liability Reserve, 1.50, (ii) for purposes of calculating the Loss
Reserve, 2.50, and (iii) for purposes of calculating the Yield Reserve and the
Servicing Fee Reserve, 7.50.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Taxes” has the meaning assigned to that term in Section 2.12(a).

“Termination Date” means the earliest of (a) the date of termination of the
Facility Limit pursuant to Section 2.04, (b) the date of the declaration or
automatic occurrence of the Termination Date pursuant to Section 7.01, and
(c) the Scheduled Termination Date.

“Termination Declaration Notice” has the meaning assigned to that term in
Section 7.01.

“Total Reserves” means, at any time, an amount equal to the sum of (a) the Loss
Reserve plus (b) the Yield Reserve plus (b) the Servicing Fee Reserve plus
(d) the product of (i) the Medicare/Medicaid Cost Report Liability Reserve
multiplied by (ii) the Stress Factor.

“Tranche” has the meaning assigned to that term in Section 2.05(a).

“Transferor” means CHS in its capacity as the Transferor under the Contribution
Agreement.

“TRICARE/CHAMPUS” means the Civilian Health and Medical Program of the Uniformed
Service, a program of medical benefits covering former and active members of the
uniformed services and certain of their dependents, financed and administered by
the United States Departments of Defense, Health and Human Services and
Transportation and established pursuant to 10 USC §§ 1071-1106, and all
regulations promulgated thereunder including (1) all federal statutes (whether
set forth in 10 USC §§ 1071-1106 or elsewhere) affecting TRICARE/CHAMPUS, and
(2) all rules, regulations (including 32 CFR 199), manuals, orders and
administrative, reimbursement, and other guidelines of all Governmental Entities
(including the Department of Health and Human Services, the Department of
Defense, the Department of Transportation, the Assistant Secretary of Defense
(Health Affairs), and the Office of TRICARE/CHAMPUS, or any Person or entity
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing (whether or not having the force of law)
in each case as may be amended, supplemented or otherwise modified from time to
time.

 

29



--------------------------------------------------------------------------------

“Trigger Event” means the occurrence of (i) a Default or an Event of Default,
(ii) a Servicer Termination Event or any event or circumstance that but for
notice or lapse of time or both would constitute a Servicer Termination Event,
or (iii) the date three Business Days following an ENV Event.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“U.S. Dollars” or “US $” means the lawful currency of the United States of
America.

“Unbilled Receivable” means a Receivable in respect of which the goods have been
shipped, or the services rendered, to the relevant customer or patient, rights
to payment thereon have accrued, but the invoice has not been rendered to the
applicable Obligor.

“United States” or “U.S.” means the United States of America.

“Unused Fee” means the fee payable by the Borrower and identified as the “Unused
Fee” in the Fee Letter.

“Used Fee” means the fee payable by the Borrower and identified as the “Used
Fee” in the Fee Letter.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Yield Reserve” means, at any time, an amount equal to the sum of (a) all
accrued and unpaid Interest plus (b) the product of (i) the Yield Reserve Ratio
multiplied by (ii) the lesser of (x) the Borrowing Base and (y) the Facility
Limit.

“Yield Reserve Ratio” means the product of (i) the Base Rate multiplied by
(ii) the Stress Factor multiplied by (iii) the DSO divided by 360.

SECTION 1.02. Other Terms. All terms used in Article 9 of the UCC in the State
of New York, and not specifically defined herein are used herein as defined in
such Article 9. The words “herein,” “hereof,” and “hereunder” and other words of
similar import refer to this Agreement as a whole, including the exhibits and
schedules hereto, as the same may from time to time be amended or supplemented
and not to any particular section, subsection, or clause contained in this
Agreement, and all references to Sections, Exhibits and Schedules shall mean,
unless the context clearly indicates otherwise, the Sections hereof and the
Exhibits and Schedules attached hereto, the terms of which Exhibits and
Schedules are hereby incorporated into this Agreement. Whenever appropriate, in
the context, terms used herein in the singular also include the plural, and vice
versa. The words “including”, “included” and words of similar impact are not
limiting.

SECTION 1.03. Accounting Terms and Principles. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP, and all
accounting

 

30



--------------------------------------------------------------------------------

determinations required to be made pursuant hereto and all financial statements
prepared hereunder shall, unless expressly otherwise provided herein, be made in
accordance with GAAP. If there occurs after the date hereof any change in GAAP
that affects in any respect the calculation of any financial ratio or covenant,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith any amendment required in the Facility Documents with the intent of having
the respective positions of the Administrative Agent, the Lenders and the
Borrower after such change conform as nearly as possible to their respective
positions as of the date of this Agreement and, until any such amendments have
been agreed upon, all calculations shall be made as if no change in GAAP has
occurred.

SECTION 1.04. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

SECTION 1.05. Computation of Ratios. To the extent that any ratio, percentage or
other amount hereunder is computed as a rolling average on the basis of data and
computations for the current month or Collection Period and a specified number
of prior months or Collection Periods, and such prior months or Collection
Periods include one or more months or Collection Periods ending prior to the
Closing Date, the relevant ratio, percentage or other amount shall be computed
assuming that each such month or Collection Period preceding the Closing Date in
fact fell after the Closing Date.

ARTICLE II

THE LOAN FACILITY.

SECTION 2.01. Advances; Interest.

(a) On the terms and conditions hereinafter set forth, the Borrower may, by
delivery of a Funding Request to the Administrative Agent and each Managing
Agent, from time to time on any Business Day during the Revolving Period, at its
option, request that the Lenders make advances (each, an “Advance”) to the
Borrower in an amount which, at any time, shall not exceed the Availability in
effect on the related Funding Date. Upon receipt of such Funding Request, each
Managing Agent shall promptly forward such request to its related Lenders. All
Advances will be made in U.S. Dollars. The Borrower shall pay Interest with
respect to each Advance or portion thereof for each day from and including the
date such Advance is made to and excluding the date it is repaid in full in cash
hereunder.

(b) Each Funding Request shall: (i) specify the aggregate amount of the
requested Advance, which shall be in an amount equal to at least $1,000,000 with
increments of $50,000 thereafter, (ii) specify the outstanding amount of
Advances under this Agreement, and (iii) contain representations and warranties
that all conditions precedent for a funding have been met, including a
representation by the Borrower that the requested Advance shall not, on the
Funding Date thereof, exceed the Availability on such day.

(c) Such Funding Request shall be delivered not later than 12:00 noon (New York
City time) on the date which is one Business Day prior to the Business Day on
which such Advance is requested to be made (each, a “Funding Date”) (or such
lesser amount of time as may be approved by each Lender, in its respective sole
discretion).

 

31



--------------------------------------------------------------------------------

(d) A Funding Request shall be irrevocable when delivered.

(e) The applicable portion of the Advance (i) may be made by the related Conduit
Lender, in its sole discretion or (ii) if the related Conduit Lender does not
fund, shall be made by the related Committed Lender, in each case, ratably by
the Lenders members of each Lender Group in accordance with their Lender Group
Percentage. Notwithstanding anything contained in this Section 2.01 or elsewhere
in this Agreement to the contrary, no Lender shall be obligated to make any
Advance in an amount that would result in the aggregate Advances then funded by
the related Lender Group exceeding such Lender Group’s Lender Group Limit then
in effect.

(f) The obligation of the Lenders members of each Lender Group to remit such
Lender Group’s Lender Group Percentage of any such Advance shall be several from
that of each other Lender Group, and the failure of any Lender to so make such
amount available to the Borrower shall not relieve any other Lender of its
obligation hereunder.

(g) On the Funding Date following the satisfaction of the applicable conditions
set forth in this Section 2.01 and Article III, the Lenders shall make available
to their related Managing Agent, for deposit to the account of the Borrower or
its designee in same day funds, at the account specified in the Funding Request,
an amount equal to such Lender’s ratable share of the Advance then being made.
Each Lender shall use commercially reasonable efforts to initiate each wire
transfer of an Advance to the Borrower no later than 12:00 noon (New York City
time) on the applicable Funding Date. Each Lender agrees that either (i) no
portion of any Advance shall be funded or held with “plan assets” of any
“benefit plan investor” within the meaning of Section 3(42) of ERISA or (ii) the
funding and holding of any portion of any Advance shall not constitute or result
in a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.

SECTION 2.02. Security for Obligations.

(a) As security for the payment in full and performance of all Obligations, the
Borrower hereby pledges, grants a security interest in, and collaterally assigns
to the Administrative Agent, for the benefit of the Lenders and the other
Secured Parties, all of its right and title to and interest in all of its
property of any kind and nature, whether now owned or existing or hereafter
arising or acquired and wheresoever located, including the following property
and interests in property (collectively, the “Collateral”):

(i) all Receivables of the Borrower;

(ii) all Related Security relating to such Receivables;

(iii) all Collections with respect to, and other proceeds of, all such
Receivables;

 

32



--------------------------------------------------------------------------------

(iv) all of the Borrower’s rights, remedies, powers, privileges and claims (as
an initial assignee under the Assignment of Agreements) under or with respect to
the Contribution Agreement (whether arising pursuant to the terms of the
Contribution Agreement or otherwise available to the Borrower at law or in
equity), including the rights of the Borrower to enforce the Contribution
Agreement and to give or withhold any and all consents, requests, notices,
directions, approvals, extensions or waivers under or with respect to the
Contribution Agreement, each UCC financing statement filed by the Borrower
against the Transferor under or in connection with the Contribution Agreement,
and each UCC financing statement filed by the Transferor against the applicable
Originators under or in connection with the Sale Agreement;

(v) all of the Borrower’s rights, remedies, powers, privileges and claims under
or with respect to the Sale Agreement (whether arising pursuant to the terms of
the Sale Agreement or otherwise available to the Borrower by assignment at law
or in equity), including the rights of the Borrower to enforce the Sale
Agreement and to give or withhold any and all consents, requests, notices,
directions, approvals, extensions or waivers under or with respect to the Sale
Agreement and each UCC financing statement filed by the Borrower against the
applicable Originator under or in connection with the Sale Agreement;

(vi) all of the Borrower’s rights, remedies, powers, privileges and claims under
or with respect to the Performance Undertaking (whether arising pursuant to the
terms of the Performance Undertaking or otherwise available to the Borrower at
law or in equity), including the rights of the Borrower to enforce the
Performance Undertaking and to give or withhold any and all consents, requests,
notices, directions, approvals, extensions or waivers under or with respect to
the Performance Undertaking;

(vii) to the maximum extent permitted by Applicable Law, all of the Borrower’s
rights, remedies, powers, privileges and claims under or with respect to the
Concentration Account and each Collection Account and Lock-Box in which it has
an interest (whether arising pursuant to the terms of the agreements relating to
such account or lock-box or otherwise available to the Borrower at law or in
equity) including the rights of the Borrower to enforce its rights in and to the
Concentration Account, the Collection Accounts and the Lock-Boxes and to give or
withhold any and all consents, requests, notices, directions, approvals,
extensions or waivers with respect to the Concentration Account, any Collection
Account or any Lock-Box, and all funds, financial assets and other property from
time to time on deposit in or credited to the Concentration Account, each
Collection Account and each Lock-Box, and in all investments and proceeds
thereof;

(viii) all deposit accounts, securities accounts, investment property, accounts,
chattel paper, documents, goods, general intangibles, payment intangibles,
instruments, letter-of-credit rights, inventory, contract rights, equipment,
money, cash and cash equivalents, and all other personal property of whatever
kind or nature whatsoever;

 

33



--------------------------------------------------------------------------------

(ix) all books, records, and other property related to or referring to any of
the foregoing, including books, records, account ledgers, data processing
records, computer software, and other property and general intangibles at any
time evidencing or relating to any of the foregoing; and

(x) all present and future claims, demands, causes and choses in action in
respect of any or all of the foregoing and all payments on or under and all
proceeds of every kind and nature whatsoever in respect of any or all of the
foregoing, including all proceeds of the conversion, voluntary or involuntary,
into cash or other liquid property, all cash proceeds, accounts, accounts
receivable, notes, drafts, acceptances, chattel paper, checks, deposit accounts,
securities accounts, insurance proceeds, condemnation awards, rights to payment
of any and every kind and other forms of obligations and receivables,
instruments and other property which at any time constitute all or part of or
are included in the proceeds of any of the foregoing.

(b) The Borrower agrees that from time to time, at its expense, it will, and
will direct the Collection Agent, the Transferor pursuant to the Contribution
Agreement and the applicable Originator pursuant to the Sale Agreement to
promptly execute and deliver all further instruments and documents, and take all
further action that the Administrative Agent may reasonably request in order to
perfect, protect or more fully evidence the interest in the Collateral acquired
by the Administrative Agent, for the benefit of the Lenders and the other
Secured Parties hereunder, or to enable the Administrative Agent to exercise or
enforce any of its rights hereunder. Without limiting the generality of the
foregoing, the Borrower will upon the request of the Administrative Agent, and
will direct the Collection Agent, the Transferor and the applicable Originator
to: (i) execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate or as the Administrative Agent may
reasonably request, and (ii) mark its master data processing records evidencing
such Receivables and related Contracts and other Related Security in a manner
reasonably acceptable to the Administrative Agent, that evidences that the
Administrative Agent, on behalf of the Lenders and the other Secured Parties
shall have acquired a security interest therein as provided in this Agreement.
The Administrative Agent agrees that marking each financial class of Receivables
that does not fall under the definition of “Ineligible Receivable” shall be
acceptable.

(c) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Collateral now existing or hereafter
arising without the signature of the Borrower where permitted by law, including
any financing statement describing the Collateral as “all assets” of the
Borrower. The parties intend this Agreement to be a “security agreement” within
the meaning of the UCC.

(d) Subject to Applicable Law, the Borrower shall, upon the request of the
Administrative Agent, at any time from and after an Event of Default and at the
Borrower’s expense, notify the Obligors of Receivables, or any of them, or other
obligors under any of the Collateral, of the Administrative Agent’s interest in
the Receivables and other Collateral, as applicable.

 

34



--------------------------------------------------------------------------------

(e) If the Borrower fails to perform any of its agreements or obligations under
this Section 2.02, the Administrative Agent may (but shall not be required to)
itself perform, or cause performance of, such agreement or obligation, and the
expenses of the Administrative Agent incurred in connection therewith shall be
payable by the Borrower upon the Administrative Agent’s demand therefor in
accordance with Section 2.07 or 2.08, as applicable.

SECTION 2.03. Extension of the Facility.

(a) The Borrower may, within 120 days, but no later than 60 days, prior to each
one-year anniversary of the Closing Date, by written notice to the
Administrative Agent, make written requests for the Lenders to extend the
then-current Scheduled Termination Date for an additional 364 days. The
Administrative Agent shall provide notice of such request promptly to each
Managing Agent.

(b) Each Managing Agent shall give prompt notice to each of the Lenders in its
related Lender Group of its receipt of such request for extension of the
Scheduled Termination Date. Each Lender shall make a determination, in its sole
discretion and after a full review as to whether or not it will agree to extend
the Scheduled Termination Date; provided, however, that each Lender’s
determination shall be made no later than 60 days after the date of the
Borrower’s notice to the Administrative Agent of such request for extension;
provided further that the failure of any Lender to make a timely response to the
Borrower’s request for extension of the Scheduled Termination Date shall be
deemed to constitute a refusal by such Lender to extend the Scheduled
Termination Date.

(c) In the event that any of the existing Lenders agree to extend the Scheduled
Termination Date, or to assign their Commitment prior to the Scheduled
Termination Date to a Lender agreeing to extend the Scheduled Termination Date,
the Borrower, the Collection Agent, the Administrative Agent and such extending
Lenders shall enter into such documents as the Administrative Agent and such
Lenders may deem necessary or appropriate to reflect such extension, and all
reasonable costs and expenses incurred by such Lenders and the Administrative
Agent (including reasonable attorneys’ and auditors’ fees) shall be paid by the
Borrower.

SECTION 2.04. Optional Reduction in Facility Limit; Optional Prepayments and
Mandatory Prepayments.

(a) On any Payment Date, the Borrower shall be entitled at its option, to reduce
the Facility Limit in whole or in part; provided that (i) the Borrower shall
give written notice of such reduction to the Administrative Agent and each
Managing Agent at least three Business Days prior to the date of such reduction,
(ii) no Borrowing Base Deficiency shall exist as a result of such reduction,
(iii) any partial reduction of the Facility Limit shall be in an amount equal to
$25,000,000 with integral multiples of $5,000,000 above such amount, and
(iv) the Facility Limit shall not be reduced below $100,000,000 unless such
reduction is in connection with the termination of all Commitments and the
prepayment in full of all Obligations (other than Obligations that are
contingent as to liability).

 

35



--------------------------------------------------------------------------------

(b) The Lenders hereby agree that any reduction in the Facility Limit shall
reduce the Commitment of each Lender ratably in proportion to any such reduction
in the Facility Limit; provided that, if there is a Defaulting Lender at the
time of such reduction, the Borrower may at its option direct that such
reduction be applied first to reduce the Commitment of the Defaulting Lender to
(but not below) the Revolving Loan Balance owing such Defaulting Lender and then
applied to reduce the Commitments of the remaining Lenders ratably.

(c) Any request for a reduction or termination pursuant to this Section 2.04
shall be irrevocable.

(d) From time to time during the Revolving Period, the Borrower may prepay (an
“Optional Prepayment”) any portion or all of the Advances by the Borrower
delivering written notice (each such notice, a “Borrower Notice”) to the
Administrative Agent and each Managing Agent at least one Business Day prior to
the date of such Optional Prepayment (or, in each case, such later time as the
applicable Lenders, in their respective sole discretion, may agree), specifying
the date and amount of the Optional Prepayment.

(e) If the Borrower Notice relating to any Optional Prepayment is given, the
amount specified in the Borrower Notice shall be due and payable on the date
specified therein. Payments of Interest accrued to the applicable payment date
on the amount prepaid and any CP Breakage shall be made on the next Payment Date
following such repayment. Any partial Optional Prepayment by the Borrower of
Advances hereunder, other than with respect to Mandatory Prepayments, shall be
in a minimum amount of $1,000,000 with integral multiples of $100,000 above such
amount. Any amount so prepaid may, subject to the terms and conditions hereof,
be reborrowed during the Revolving Period. A Borrower Notice relating to any
such Optional Prepayment shall be irrevocable two Business Days prior to the
date of prepayment specified therein.

(f) The aggregate outstanding Advances and all other Obligations shall be repaid
in accordance with Section 2.07, and shall be due and payable in full on the
Termination Date.

SECTION 2.05. Selection of Fixed Periods.

(a) All Advances shall, for purposes of calculating Interest, be allocated to
one or more “Fixed Periods” as set forth in the definition of such term, and
each such portion allocated to a particular Fixed Period is referred to herein
as a “Tranche” (each, a “Tranche”).

(b) Each Tranche shall reflect the funding sources for the outstanding principal
balance of Advances associated therewith so that (i) there may be one or more
Tranches, selected by the applicable Managing Agent, reflecting the portion of
the outstanding principal balance of Advances funded by a funding made by a
liquidity or credit support provider to the Lender and (ii) there may be one or
more Tranches allocated to the portion of the outstanding principal balance of
Advances funded by the Commercial Paper of a Conduit Lender. For avoidance of
doubt, amounts outstanding in any Tranche may be combined with other Tranches
from time to time in the discretion of the Managing Agent to reflect the
applicable funding sources for such Tranches as described above.

 

36



--------------------------------------------------------------------------------

SECTION 2.06. Fees, Interest, Payments and Computations, Etc.

(a) On the Closing Date, the Borrower shall pay to the Administrative Agent for
its own benefit and the benefit of each Managing Agent and each Lender, as
applicable, the fees set forth in the Fee Letter that are due and payable on
such date, including the upfront fee and reimbursement for all reasonable
out-of-pocket costs and expenses, including any legal fees and disbursements to
the extent incurred, relating to the negotiation, preparation and closing of
this Agreement and the other Facility Documents.

(b) On each Payment Date, the Borrower shall pay to the Administrative Agent,
for its own benefit and the benefit of each Managing Agent, for its benefit and
the benefit of each related Lender, as applicable, certain fees with respect to
the immediately preceding month in the amounts and on the dates set forth in the
Fee Letter (subject to adjustment for a Defaulting Lender as provided in
Section 2.15).

(c) On each Payment Date, the Borrower shall pay accrued and unpaid Interest for
the immediately preceding month to the Administrative Agent, for the benefit of
each Managing Agent, for its benefit and the benefit of each related Lender, as
applicable.

(d) On each Payment Date, the Collection Agent shall be entitled to receive the
Servicing Fee. The Servicing Fee shall be payable only from Collections pursuant
to, and subject to the priority of payment set forth in, Sections 2.07 and 2.08
or, prior to the occurrence of an Event of Default, pursuant to a capital
contribution to the Borrower from CHS made in its sole discretion.

(e) If any Advance requested by the Borrower hereunder, or any selection of a
subsequent Fixed Period for any Revolving Principal Balance requested by the
Borrower and approved by the applicable Managing Agent pursuant to Section 2.05
is not for any reason, other than the act or omission of a Lender, a Managing
Agent or the Administrative Agent (or their agents or employees) contrary to
this Agreement, made or effectuated, as the case may be, on the date specified
therefor, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender, including any loss (including loss of
anticipated profits, net of anticipated profits in the reemployment of such
funds in the manner determined by such Lender), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain such Advance, as the case may be, during such
Fixed Period. Such loss, cost or expense shall be computed on a net basis (any
indemnification payments under this Section 2.06(e) shall be without duplication
to other amounts payable under Sections 2.04(e) or 2.06(f) hereof).

(f) Without duplication of any payments otherwise required hereunder, the
Borrower shall pay to the applicable Managing Agent, within two Business Days
after such Managing Agent’s written demand therefor for the benefit of the
related Lenders, any CP Breakage payable hereunder.

SECTION 2.07. Payment and Collection Procedures Generally.

(a) To the extent not so previously instructed, the Collection Agent or the
Borrower will, or will cause each Originator to prepare, execute and deliver to
each Obligor (or,

 

37



--------------------------------------------------------------------------------

in the case of a Governmental Entity, its fiscal intermediary) who is proposed
to be a payor of Receivables, with copies to the Administrative Agent, a Notice,
which notice shall, among other things, instruct all Obligors to pay all
Collections directly to a Lock-Box or Collection Account.

(b) The Collection Agent shall, or shall direct the Borrower to, take all
actions necessary and appropriate to ensure that (i) on each Business Day
(whether or not the Termination Date has occurred) (x) all Collections received
in the Lock-Boxes are deposited into a Collection Account and (y) all
Collections received in or deposited into the Collection Accounts are
transferred in same day funds to the Concentration Account and (ii) all
Collections not received in a Lock-Box or a Collection Account are deposited
into or transferred to the Concentration Account no later than two Business Days
from receipt by the Collection Agent, the Borrower, the Transferor or an
Originator, as the case may be. The Collection Agent or the Borrower shall
promptly take, or direct the applicable Originator to take, all such actions as
are reasonably necessary in the Collection Agent’s or the Borrower’s discretion
or reasonably requested by the Administrative Agent to ensure that future
payments from any Obligor be made to a Collection Account or Lock-Box.

(c) So long as no Trigger Event exists or would result from such proposed
withdrawal, the Collection Agent may withdraw from the Concentration Account and
distribute to the Borrower amounts deposited in the Concentration Account up to
an amount such that the amount remaining in the Concentration Account at least
equals the Interest, Used Fee, Unused Fee and Servicing Fee accrued through such
date of withdrawal (which amount shall remain in the Concentration Account until
the immediately following Payment Date).

(d) On the Business Day immediately preceding each Payment Date to occur prior
to the Termination Date, the Collection Agent shall deposit (to the extent not
previously deposited in accordance with clause (c) above) to the Concentration
Account the amounts in respect of Interest, Used Fee, Unused Fee and Servicing
Fee accrued for the prior month and set aside as described in clause (c) above.
Following deposit of such funds, the Collection Agent shall distribute the funds
as directed by the Administrative Agent, first, to the Managing Agents, for the
benefit of the related Lenders, in full payment of the accrued and unpaid
Interest for such month, second, to the Managing Agents, for the benefit of the
related Lenders and to the Administrative Agent, in full payment of the accrued
and unpaid fees due to such Persons hereunder or under any other Facility
Document for such month, third, to the Collection Agent, in full payment of any
accrued and unpaid Servicing Fee payable to the Collection Agent with respect to
such month, and fourth, to the Administrative Agent or the Managing Agents, for
the benefit of the related Lenders or other Indemnified Persons, in full payment
of all other unpaid Obligations accrued for such month.

(e) Notwithstanding anything to the contrary contained in this Section 2.07 or
any other provision in this Agreement, if on any Business Day prior to the
Termination Date a Borrowing Base Deficiency exists, then, and in any event
prior to any distribution to the Transferor or any Originator or other Affiliate
under clause (c) above, in each case, the Borrower shall remit to the
Administrative Agent, for the benefit of the Lenders, no later than the close of
business of the Administrative Agent on the second succeeding Business Day, a
payment (each such payment, a “Mandatory Prepayment”) (to be applied ratably
among the Lenders by the Administrative Agent to outstanding Revolving Principal
Balance allocated to Fixed Periods

 

38



--------------------------------------------------------------------------------

selected by the Administrative Agent, in its sole discretion) in such amount as
may be necessary to reduce the outstanding Revolving Principal Balance so that a
Borrowing Base Deficiency no longer exists. Amounts other than principal owed in
connection with such Mandatory Prepayment, including, (i) all Interest accrued
and unpaid on the amount repaid to (but excluding) the date of such repayment
and (ii) any and all CP Breakage owed with respect to such repayment, shall be
made on the next Payment Date following such repayment.

(f) All payments to be made by the Borrower or the Collection Agent under this
Agreement shall be made free and clear of any counterclaim, set-off, deduction
or other defense, which such Person may have against any Lender, any Managing
Agent, the Administrative Agent or against each other.

SECTION 2.08. Trigger Event and Termination Date Payment Procedures.

(a) On each Business Day after the occurrence of a Trigger Event and delivery by
the Administrative Agent of a notice in substantially the form attached to the
Control Agreement transferring exclusive control of the Concentration Account to
the Administrative Agent, funds shall be withdrawn from the Concentration
Account solely by, or at the direction of, the Administrative Agent to be
applied by the Administrative Agent in the order of priority set forth in
Section 2.07(d).

(b) On the Termination Date and on each Business Day thereafter, the amounts set
aside in the Concentration Account in accordance with Section 2.07 above shall
be withdrawn from the Concentration Account, solely by, or at the direction of,
the Administrative Agent, to be applied by the Administrative Agent in the
following order of priority:

(i) (A) First, to pay to the Collection Agent any accrued and unpaid Servicing
Fee (if the Collection Agent is a Person other than the Transferor, an
Originator or an Affiliate thereof) which is then due and payable, and
(B) second, to be retained in the Concentration Account to the extent of any
daily accrued and unpaid amounts of such Servicing Fee which are not then due
and payable, until the next relevant payment date therefor, and not to be
applied to any of the following items;

(ii) To pay, ratably among the Lenders, accrued and unpaid Interest which is
then due and payable;

(iii) To pay, ratably among the Lenders, accrued and unpaid Used Fee and Unused
Fee which is then due and payable;

(iv) To pay, ratably among the Lenders, all Revolving Principal Balance then
outstanding;

(v) To pay, ratably among the Lenders, the Secured Parties and any other
Indemnified Parties entitled thereto, the portion of any other accrued and
unpaid Obligations which have not been paid pursuant to clauses (i) through
(iv) above and which are then due and payable by the Borrower to any of them
under this Agreement; and

 

39



--------------------------------------------------------------------------------

(vi) (A) First, to pay to the Collection Agent any accrued and unpaid Servicing
Fee (if the Collection Agent is the Transferor, an Originator or an Affiliate of
any thereof) which is then due and payable, and (B) second, to be retained in
the Concentration Account to the extent of any accrued and unpaid amounts of
such Servicing Fee which are not then due and payable, until the next relevant
payment date therefor.

Following the Collection Date, the Collection Agent or the Administrative Agent,
as the case may be, shall pay to the Borrower any remaining Collections in the
Concentration Account.

SECTION 2.09. Updated Borrowing Base.

(a) If on any day a Receivable in the Borrowing Base no longer qualifies as an
Eligible Receivable because (i) the Expected Net Value of any Receivable is
either (x) reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed merchandise, any defective or rejected services, any
failure to provide services, any discount, rebate or any other adjustment made
or performed by the Borrower or any other Person or (y) reduced or canceled as a
result of a setoff in respect of any claim by the Obligor thereof against an
Originator or an Affiliate of an Originator, (ii) any of the representations or
warranties in Section 4.01(h) is no longer true with respect to such Receivable
or the Borrower or the Collection Agent discovers or is notified that such
Receivable was not an Eligible Receivable on the day it was included in the
Borrowing Base or (iii) for any other reason pursuant to the terms hereunder,
the Borrower or the Collection Agent shall recalculate the Borrowing Base as of
such day after giving effect to the removal of such Receivable or Receivables
from the Borrowing Base calculation; provided, that the Collection Agent and the
Borrower shall deliver an updated report with respect to the information in the
Monthly Report only to the extent that such reduction, adjustment, cancellation
or disqualification would result in a Borrowing Base Deficiency.

(b) Promptly after the occurrence of an ENV Event, the Borrower shall deliver to
the Administrative Agent a Monthly Report updated as of such day, including a
calculation of the Borrowing Base after giving effect to an adjustment to the
Contractual Allowances, in an amount approved by the Administrative Agent and
the Managing Agents, to reflect such collection experiences.

(c) If a Borrowing Base Deficiency exists with respect to the revised Borrowing
Base delivered pursuant to clause (a) or (b), then the Borrower shall make a
Mandatory Prepayment in accordance with Section 2.07(e).

SECTION 2.10. Late Payments, Payments on other than Business Day.

(a) The payment or deposit of all amounts to be paid or deposited by the
Borrower or the Collection Agent hereunder shall be paid or deposited in
accordance with the terms hereof no later than 12:00 P.M. (New York City time)
on the day when due in lawful money of the United Stated in immediately
available funds. The Borrower shall, to the extent permitted by law, pay to the
Administrative Agent interest on all amounts not paid or deposited when due
hereunder (whether owing by the Borrower or by the Collection Agent) at 2.0% per

 

40



--------------------------------------------------------------------------------

annum above the Base Rate, payable on demand; provided, however, that such
interest rate shall not at any time exceed the maximum rate permitted by
Applicable Law. Such interest shall be retained by the Administrative Agent
except to the extent that such failure to make a timely payment or deposit has
continued beyond the date for distribution by the Administrative Agent of such
overdue amount to the applicable Managing Agents, on behalf of the related
Lenders, in which case such interest accruing after such date shall be for the
account of, and distributed by the Administrative Agent to such Managing Agents.
All computations of interest and all computations of Interest (other than for
Interest calculated in respect of the Base Rate, which shall be computed on the
basis of a year of 365/366 days), Servicing Fee, Used Fee, Unused Fee, CP
Breakage and other fees hereunder shall be made on the basis of a year of 360
days for the actual number of days (including the first but excluding the last
day) elapsed.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of Interest, interest or any fee payable hereunder, as the case may be;
provided, however, that, if such extension would cause payment of Interest, or
Revolving Principal Balance on which Interest accrues at the Adjusted Eurodollar
Rate, to be made in the next following month, such payment shall be made on the
next preceding Business Day.

SECTION 2.11. Increased Costs; Capital Adequacy; Illegality.

(a) If either (i) the introduction of or any Regulatory Change (including any
change by way of imposition or increase of reserve requirements) in any law,
regulation, treaty or official directive, or in the interpretation or
application thereof by any central bank or other governmental agency or
authority charged with the administration thereof (whether or not having the
force of law), or (ii) the compliance by the Administrative Agent any Secured
Party or any affiliate of either thereof (each of which, an “Affected Party”)
with any guideline or request from any central bank or other governmental agency
or authority (whether or not having the force of law), (A) shall impose, modify
or deem applicable any reserve requirement (including any reserve requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
any reserve requirement, if any, included in the determination of Interest),
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Affected Party or (B) shall impose
any other condition affecting the Collateral or any Lender’s rights or
obligations hereunder, the result of which is to increase the cost to any
Affected Party or to reduce the amount of any sum received or receivable by an
Affected Party under this Agreement, then within 10 days after demand by such
Affected Party (which demand shall be accompanied by a statement setting forth
the basis for such demand), the Borrower shall pay directly to such Affected
Party such additional amount or amounts as will compensate such Affected Party
for such additional or increased cost incurred or such reduction suffered.

(b) If either (i) the introduction of or any change (including any change by way
of imposition or increase of reserve requirements) in any law, regulation,
treaty or official directive, or in the interpretation or application thereof,
in each case occurring after the date hereof, by any central bank or other
governmental agency or authority charged with the administration thereof
(whether or not having the force of law), or (ii) the compliance by an Affected
Party with any guideline or request from any central bank or other governmental

 

41



--------------------------------------------------------------------------------

agency or authority (whether or not having the force of law) in each case
promulgated after the date hereof, including compliance by an Affected Party
with any request or directive regarding capital adequacy, or (iii) any
Regulatory Change, has or would have the effect of reducing the rate of return
on the capital of any Affected Party as a consequence of its obligations
hereunder or otherwise arising in connection herewith to a level below that
which any such Affected Party could have achieved but for such introduction,
change or compliance by an amount deemed by such Affected Party to be material,
then within 10 days after demand by such Affected Party (which demand shall be
accompanied by a statement setting forth the basis for such demand), the
Borrower shall pay directly to such Affected Party such additional amount or
amounts as will compensate such Affected Party for such reduction.

(c) If as a result of any event or circumstance similar to those described in
Section 2.11(a) or 2.11(b), any Affected Party is required to compensate a bank
or other financial institution providing liquidity support, credit enhancement
or other similar support to such Affected Party in connection with this
Agreement or the funding or maintenance of Advances hereunder, then within 10
days after demand by such Affected Party, the Borrower shall pay to such
Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any amounts to be paid by it.

(d) In determining any amount provided for in this Section 2.11, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this Section 2.11 shall submit to the Borrower a
certificate as to the calculation of such additional or increased cost or
reduction, which certificate shall be conclusive absent manifest error.

(e) Failure or delay on the part of any Affected Party to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Affected Party’s right to demand such compensation, provided that
the Borrower shall not be required to compensate any Affected Party pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Affected
Party notifies the Borrower of the circumstances giving rise to such increased
costs or reductions and of such Affected Party’s intention to claim compensation
therefor (except that, if the Regulatory Change giving rise to such increased
costs or reductions is retroactive, then the six-month period referred to above
shall be extended to include the period of retroactive effect thereof). The
protections of this Section shall be available to the Affected Party regardless
of any possible contention of the invalidity or inapplicability of the
Regulatory Change that shall have occurred or been imposed.

(f) If any Managing Agent, on behalf of the related Lenders shall notify the
Administrative Agent that a Eurodollar Disruption Event has occurred, the
Administrative Agent shall in turn so notify the Borrower, whereupon all
Revolving Principal Balance in respect of which Interest accrues at the Adjusted
Eurodollar Rate for the then current Fixed Period shall immediately be converted
into Revolving Principal Balance in respect of which Interest accrues at the
Base Rate for the remainder of such Fixed Period.

 

42



--------------------------------------------------------------------------------

(g) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.11 shall survive the termination of this Agreement.

SECTION 2.12. Taxes.

(a) Any and all payments by the Borrower or the Collection Agent hereunder to
any Lender, any Managing Agent or the Administrative Agent shall be made free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding, (1) in the case of any Lender, any Managing Agent
and the Administrative Agent, net income taxes and branch profits taxes that are
imposed by the United States, (2) franchise taxes, net income taxes and branch
profits taxes that are imposed on such Lender, such Managing Agent or the
Administrative Agent by the state or non-United States jurisdiction under the
laws of which such Lender, such Managing Agent or the Administrative Agent (as
the case may be) is organized or conducts business or any political subdivision
thereof, (3) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office), except to
the extent that such Foreign was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to this Section 2.12(a), (4) any
U.S. federal withholding Taxes imposed under FATCA, and (5) Taxes attributable
to such recipient’s failure to comply with Section 2.12(c) (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If the Borrower or the
Collection Agent shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder to any Lender, any Managing Agent or the
Administrative Agent, (i) the Borrower shall make an additional payment to such
Lender, such Managing Agent or the Administrative Agent, as the case may be, in
an amount sufficient so that, after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.12), such
Lender, such Managing Agent or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or the Collection Agent, as the case may
be, shall make such deductions and (iii) the Borrower or the Collection Agent,
as the case may be, shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with Applicable Law. Within 30 days
after the date of any such payment of Taxes, the Borrower or the Collection
Agent, as the case may be, will furnish to such Lender, such Managing Agent or
the Administrative Agent (as the case may be) the original or a certified copy
of a receipt evidencing payment thereof.

(b) The Borrower will indemnify each Lender, each Managing Agent and the
Administrative Agent for the full amount of Taxes or Other Taxes (including any
Taxes imposed by any jurisdiction on amounts payable under this Section 2.12)
paid by such Lender, such Managing Agent or the Administrative Agent (as the
case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto whether or not such Taxes or Other
Taxes were correctly or legally asserted; provided that any Lender, any Managing
Agent or the Administrative Agent, as appropriate, making a demand for indemnity
payment hereunder shall provide the Borrower with a certificate from the
relevant taxing authority or from a responsible officer of such Lender, such
Managing Agent and the

 

43



--------------------------------------------------------------------------------

Administrative Agent stating or otherwise evidencing that such Lender, such
Managing Agent or the Administrative Agent has made payment of such Taxes or
Other Taxes and will provide a copy of or extract from documentation, if
available, furnished by such taxing authority evidencing assertion or payment of
such Taxes or Other Taxes. This indemnification shall be made within 10 days
from the date such Lender, such Managing Agent or the Administrative Agent (as
the case may be) makes written demand therefor.

(c)

(i) Each Lender, each Managing Agent and the Administrative Agent that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any this Agreement shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, each Lender, each Managing Agent and the
Administrative Agent, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.12(c)(ii)(A), (ii)(B) and (ii)(C) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person within the meaning of Section 7701(a)(30) of the Code,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement, executed originals of IRS Form W-8BEN
establishing an

 

44



--------------------------------------------------------------------------------

exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of either Exhibit F-1 or Exhibit F-2 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, or is a
partnership, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-3 or Exhibit F-4, IRS Form W-9, and/or other certification
documents from each beneficial owner or direct or indirect partner, as
applicable;

(C) if a payment made to a recipient under any this Agreement would be subject
to U.S. federal withholding Tax imposed by FATCA if such recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
recipient has complied with such recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (C), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(d) If the each Lender, each Managing Agent and the Administrative Agent
determines, in its sole discretion, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund

 

45



--------------------------------------------------------------------------------

(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses of the such Lender, Managing Agent,
or Administrative Agent, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of such Lender, Managing
Agent, or the Administrative Agent, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender, Managing Agent, or Administrative Agent,
in the event the Lender, Managing Agent, or Administrative Agent, is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Managing Agent
to have any obligation to file for or otherwise pursue any refund of Taxes
withheld or deducted from funds paid for the account of such Agent or Lender or
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

(e) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.12 shall survive the termination of this Agreement.

SECTION 2.13. Assignment of the Sale Agreement and the Contribution Agreement.
The Borrower hereby represents, warrants and confirms to the Administrative
Agent that the Borrower has pledged to the Administrative Agent, for the benefit
of itself and the Secured Parties hereunder, all of the Borrower’s right and
title to and interest in (i) the Contribution Agreement and (ii) as assignee
thereof under the Assignment of Agreements, the Sale Agreement. The Borrower
confirms and agrees that the Administrative Agent shall have pursuant to the
Assignment of Agreements, the sole right to enforce the Borrower’s rights and
remedies under the Sale Agreement and the Contribution Agreement for the benefit
of the Secured Parties hereunder, but without any obligation on the part of the
Administrative Agent, any Secured Party or any of their respective Affiliates,
to perform any of the obligations of the Borrower under the Sale Agreement the
Contribution Agreement. The Borrower further confirms and agrees that such
assignment to the Administrative Agent shall terminate upon the Collection Date;
provided, however, that the rights of the Administrative Agent and the Secured
Parties pursuant to the Assignment of Agreements with respect to rights and
remedies in connection with any indemnities and any breach of any
representation, warranty or covenants made (i) by the Company under the
Contribution Agreement, or (ii) by the applicable Originator under the Sale
Agreement, which rights and remedies survive the termination of the Sale
Agreement and Contribution Agreement, shall be continuing and shall survive any
termination of the Assignment of Agreements.

SECTION 2.14. Sharing of Payments. If any Lender (for purposes of this Section
only, referred to as a “Recipient”) shall obtain payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of the Advances made by it in excess of its ratable share of payments
made on account of the Advances made by the Lenders, such Recipient shall
forthwith purchase from the Lenders which received less than their ratable share
participations in the Advances made by such Persons as shall be necessary to
cause such Recipient to share the excess payment ratably with each such other
Person; provided, however, that (a) if all or any portion of such excess payment
is thereafter recovered from such

 

46



--------------------------------------------------------------------------------

Recipient, such purchase from each such other Person shall be rescinded and each
such other Person shall repay to the Recipient the purchase price paid by such
Recipient for such participation to the extent of such recovery, together with
an amount equal to such other Person’s ratable share (according to the
proportion of (i) the amount of such other Person’s required payment to (ii) the
total amount so recovered from the Recipient) of any interest or other amount
paid or payable by the Recipient in respect of the total amount so recovered and
(b) the provisions of this Section shall not be construed to apply to the
application of funds arising from the existence of a Defaulting Lender.

SECTION 2.15. Defaulting Lender.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Committed Lender becomes a Defaulting Lender, then, until such time as such
Committed Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

(i) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.07, Section 2.08,
Article VII or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.04), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent or any Managing Agent hereunder; second, as
the Borrowers may request (so long as no Default exists), to the funding of any
Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Advances under
this Agreement; and fourth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.15(a)(i) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(ii) Such Defaulting Lender shall not be entitled to receive any Unused Fee for
any period during which such Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender).

(b) If the Borrower, the Administrative Agent and the Managing Agents each
agrees in writing in their respective sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, such Committed
Lender will, to the extent applicable, purchase such portion of the outstanding
Advances of the other Lenders, or take such other actions as the Administrative
Agent may determine to be necessary to cause the Lenders of such Committed
Lender’s Lender Group to hold such Lender Group’s Lender Group Percentage of the
Advances or as otherwise

 

47



--------------------------------------------------------------------------------

required by the terms of Section 2.01, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender.

ARTICLE III

CONDITIONS OF ADVANCES

SECTION 3.01. Conditions Precedent to Initial Advance. The initial Advance
hereunder is subject to the conditions precedent that (a) the Administrative
Agent shall have received on or before the date of such Advance the items listed
in Schedule II, each (unless otherwise indicated) dated such date, in form and
substance satisfactory to the Administrative Agent and each Managing Agent;
provided, however, to the extent that any item is designated on Schedule II for
delivery on or before a specified date that is after the date of the initial
Advance, delivery of such item shall not be a condition to the initial Advance,
but the failure to deliver such item on or before the specified date shall
constitute a breach of an obligation of the Borrower hereunder which such breach
shall give rise to an Event of Default under Section 7.01(d) hereof, (b) all
fees and expenses required to be paid prior to the initial Advance pursuant to
(i) this Agreement and (ii) the Fee Letter have been paid, and (c) each Managing
Agent and the Administrative Agent shall have completed satisfactory due
diligence and obtained the requisite credit approvals.

SECTION 3.02. Conditions Precedent to All Advances. Each Advance (including the
initial Advance) to the Borrower by any Lender and the right of the Collection
Agent to remit Collections to the Borrower pursuant to Section 2.07(c) shall be
subject to the further conditions precedent that (a) with respect to any such
Advance, on or prior to the date of such Advance, the Collection Agent shall
have delivered to the Administrative Agent, in each case in form and substance
satisfactory to the Administrative Agent, a completed Monthly Report dated on or
before the most recent Monthly Report Due Date and (b) on the date of such
Advance or remittance of Collections the following statements shall be true and
the Borrower by accepting the amount of such Advance or remittance of
Collections shall be deemed to have certified that:

(i) The representations and warranties contained in Article IV are correct on
and as of such day as though made on and as of such date, except for those that
refer to specific dates, which shall be correct as of the dates indicated
therein,

(ii) No event has occurred and is continuing, or would result from such Advance
or remittance, which constitutes a Default or an Event of Default,

(iii) On and as of such day, after giving effect to such Advance or remittance,
a Borrowing Base Deficiency does not exist, and

(iv) No law or regulation shall prohibit, and no order, judgment or decree of
any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advance by the
Lenders in accordance with the provisions hereof.

 

48



--------------------------------------------------------------------------------

Notwithstanding the fact that any of the above-described conditions precedent
may not have been satisfied in connection with any Advance hereunder, prior to
the Termination Date and as a result of the Borrower’s acceptance of the amount
of any Advance the Borrower shall be deemed to have certified to the
Administrative Agent that such conditions precedent have, in fact, been
satisfied.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants to and, where applicable, agrees with each of the
Secured Parties, that:

(a) The Borrower is a limited liability company duly formed, validly existing
and in good standing under the laws of the jurisdiction named at the beginning
hereof and is duly qualified to do business, and is in good standing, in every
jurisdiction in which the nature of its business requires it to be so qualified
and the failure to do so could reasonably be expected to have a Material Adverse
Effect.

(b) The execution, delivery and performance by the Borrower of this Agreement,
the Contribution Agreement and all other Facility Documents to be entered into
by it, including the Borrower’s use of the proceeds of Advances and remittances
of Collections, are within the Borrower’s limited liability company powers, have
been duly authorized by all necessary limited liability company action, do not
contravene (i) the Borrower’s limited liability company agreement, (ii) any
Applicable Law except where such contravention could not reasonably be expected
to result in a Material Adverse Effect, (iii) any contractual restriction
binding on or affecting the Borrower or its property other than such
restrictions that could not reasonably be expected to adversely affect the
Collection Agent’s ability to perform its material obligations hereunder or,
with respect to the transfer of the Receivables and Collections thereon, in any
Immaterial Respect, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting the Borrower or its property, and do not result
in or require the creation of any Lien upon or with respect to any of its
properties (other than Permitted Liens and liens in favor of the Administrative
Agent for the benefit of the Secured Parties with respect to the Collateral),
and no transaction contemplated hereby or by the Contribution Agreement requires
compliance with any bulk sales act or similar law. This Agreement, the
Contribution Agreement and each other Facility Document to be entered into by
the Borrower have each been duly executed and delivered by the Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of this Agreement, the
Contribution Agreement or any other Facility Document to be entered into by it,
except for (i) the filing of UCC financing statements, all of which financing
statements have been duly filed and, to the Borrower’s knowledge, are in full
force and effect, and (ii) such as have been obtained and are in full force and
effect.

 

49



--------------------------------------------------------------------------------

(d) This Agreement, the Contribution Agreement and each other Facility Document
to be entered into by the Borrower constitute the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
their respective terms subject to bankruptcy and similar laws affecting
creditors generally and general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

(e) (i) The Borrower has furnished to the Administrative Agent copies of the
Parent’s audited consolidated balance sheet as at December 31, 2011, and the
related audited consolidated statements of income and cash flow for the fiscal
year of the Parent then ended reported on by Deloitte & Touche LLP which
financial statements present fairly in all material respects in accordance with
GAAP the financial position of the Parent and its consolidated subsidiaries as
at December 31, 2011, and the results of operations of the Parent and its
consolidated subsidiaries for the fiscal year of the Parent then ended, which
financial statements present fairly in all material respects in accordance with
GAAP the financial position of the Parent and its consolidated subsidiaries as
at such date, and the results of operations of the Parent and its consolidated
subsidiaries for the fiscal year then ended;

(ii) Since December 31, 2011, (A) no material adverse change has occurred in the
business, assets, liabilities, financial condition or results of operations of
the Parent and its subsidiaries taken as a whole, and (B) no event has occurred
or failed to occur which has had or could reasonably be expected to result in,
singly or in the aggregate, a Material Adverse Effect; and

(iii) The opening pro forma balance sheet of the Borrower as at March 21, 2012,
giving effect to the initial Advance to be made under this Agreement, a copy of
which has been furnished to the Administrative Agent, present fairly in all
material respects in accordance with GAAP the financial position of the Borrower
as at such date, and since January 23, 2012 no material adverse change has
occurred in the business, assets, liabilities, financial condition or results of
operations of the Borrower.

(f) There is no pending or, to the Borrower’s knowledge, threatened action or
proceeding affecting the Borrower before any court, governmental agency or
arbitrator other than such actions and proceedings that the Collection Agent
certifies to the Administrative Agent are, in the best judgment of the
Collection Agent, without legal merit as related to the Borrower and are being
contested in good faith. The Borrower is not in default with respect to any
order of any court, arbitrator or Governmental Entity, except in any Immaterial
Respect.

(g) No proceeds of any Advance will be used by the Borrower (i) to acquire any
security in any transaction which is subject to Section 13 or 14 of the
Securities Exchange Act of 1934, as amended, or (ii) for any purpose other than
to indirectly fund a purchase of Receivables and related assets from an
Originator and to make payments expressly contemplated under Section 3.1 of the
Borrower’s operating agreement.

(h) Each Receivable, together with the Contract related thereto, shall, at all
times, be owned by the Borrower free and clear of any Lien (other than Permitted
Liens), and the Administrative Agent shall have a valid and perfected first
priority security interest in the property of the Borrower consisting of each
Receivable then existing or thereafter arising and in

 

50



--------------------------------------------------------------------------------

the Related Security and Collections with respect thereto, free and clear of any
Lien (other than Permitted Liens); provided that the Borrower (acting directly
or through the Collection Agent) shall have up to 10 days following actual
knowledge thereof to remove any immaterial Lien that was improvidently filed
without the consent of the Borrower or the Collection Agent. No effective
financing statement or other instrument similar in effect with the Borrower as
debtor, covering any Receivable or the Related Security or Collections with
respect thereto shall at any time be on file in any recording office except such
as may be filed in favor of the Administrative Agent relating to this Agreement;
provided that the Borrower (acting directly or through the Collection Agent)
shall have up to 10 days following actual knowledge thereof to remove any
immaterial Lien that was improvidently filed without the consent of the Borrower
or the Collection Agent. The contributions of the Receivables and related assets
to the Borrower by the Transferor under the Contribution Agreement constitute
valid and “true contributions” and transfers for consideration (and not merely a
pledge of such Receivables and assets for security purposes), enforceable
against creditors of the Transferor, and no such Receivables or related assets
shall constitute property of Transferor. The purchases of the Receivables and
related assets by Buyer from each Originator under the Sale Agreement constitute
valid and true sales and transfers for consideration (and not merely a pledge of
such Receivables and assets for security purposes), enforceable against
creditors of the Transferor and such Originator, and no such Receivables or
related assets shall constitute property of the Transferor or such Originator.

(i) As of the close of business on each Business Day prior to the Termination
Date, a Borrowing Base Deficiency shall not exist.

(j) No Monthly Report or Funding Request (if prepared by the Borrower, the
Collection Agent or any Affiliate thereof, or to the extent that information
contained therein is supplied by the Borrower, the Collection Agent or such
Affiliate), information, exhibit, financial statement, document, book, record or
report furnished or to be furnished by the Borrower to the Administrative Agent
or any Managing Agent in connection with this Agreement is or will be inaccurate
in any material respect as of the date it is or shall be dated or (except as
otherwise disclosed to the Administrative Agent and the Managing Agents, as the
case may be, at such time) as of the date so furnished or dated, and no such
document contains or will contain any material misstatement of fact or omits or
shall omit to state a material fact or any fact necessary to make the statements
contained therein not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower represents only that it acted
in good faith and utilized assumptions that the Borrower believed to be
reasonable at the time made.

(k) The principal place of business and chief executive office of the Borrower
and the office where the Borrower keeps all of its Records are located at the
address or addresses of the Borrower referred to in Section 10.02 hereof (or at
such other locations as to which the notice and other requirements specified in
Section 6.08 shall have been satisfied). The Borrower is located in the
jurisdiction of organization named at the beginning hereof for purposes of
Section 9-307 of the UCC as in effect in the State of New York, and the office
in the jurisdiction of organization of the Borrower in which a UCC financing
statement is required to be filed in order to perfect the security interest
granted by the Borrower hereunder is Secretary of State of the State of
Delaware. The Borrower’s organizational identification number is 5099211.

 

51



--------------------------------------------------------------------------------

(l) The Borrower has no trade names, fictitious names, assumed names or “doing
business as” names or other names under which it has done or is doing business.

(m) The Contribution Agreement is the only agreement pursuant to which the
Borrower acquires Receivables, the Borrower has furnished to the Administrative
Agent a true, correct and complete copy of the Contribution Agreement and the
Sale Agreement, and the Contribution Agreement and the Sale Agreement are in
full force and effect and no “Event of Termination” under the Contribution
Agreement or the Sale Agreement or event or circumstance that would with the
passage of time or the giving of notice (or both) constitute an “Event of
Termination” under the Contribution Agreement or the Sale Agreement.

(n) The Borrower was formed on January 23, 2012, and the Borrower did not engage
in any business activities prior to the date of this Agreement. The Borrower has
no subsidiaries.

(o) The Borrower shall have given reasonably equivalent value to the Transferor
in consideration for the transfer by the Transferor to the Borrower of the
Receivables and Related Security under the Contribution Agreement, no such
transfer shall have been made for or on account of an antecedent debt owed by
the Transferor to the Borrower, and no such transfer is or may be voidable or
subject to avoidance under any section of the Bankruptcy Law.

(p) A copy of the Certificate of Formation of the Borrower as in effect on the
date of this Agreement has been provided to the Administrative Agent.

(q) The Borrower is not an insolvent person, in insolvent circumstances or on
the eve of insolvency, as applicable (within the meaning of such term in the
Bankruptcy Law) at the time of (and immediately after) each transfer of
Receivables to the Borrower under the Contribution Agreement, and at the time of
(and immediately after) each Advance and remittance of Collections hereunder,
the Borrower shall not have been an insolvent person, in insolvent circumstances
or on the eve of insolvency, as applicable, within the meaning of the Bankruptcy
Law. The Borrower has entered into this Agreement for the purpose of indirectly
financing its acquisition of Receivables and Related Security from the
Originators, and not for the purpose of defeating, hindering, delaying,
defrauding or oppressing the rights and claims of creditors or others against
the Borrower or for any other purpose relating in any way to the claims of
creditors or others against the Borrower.

(r) The Borrower accounts for the transfers to it from the Transferor of
interests in Receivables, Related Security and Collections under the
Contribution Agreement as “true” capital contributions and legal sales of such
Receivables, Related Security and Collections in its books, records and
financial statements, in each case consistent with GAAP and with the
requirements set forth herein.

(s) The sole and exclusive business of the Borrower is the acquisition of
Receivables and Related Security pursuant to the Contribution Agreement for its
own account, the borrowing of money pursuant to the terms of this Agreement, and
making operational cost payments expressly contemplated under Section 3.1 of the
Borrower’s operating agreement.

 

52



--------------------------------------------------------------------------------

(t) The Borrower is operated as an entity with assets and liabilities distinct
from those of the Transferor, each Originator and any Affiliates thereof, and
the Borrower hereby acknowledges that the Administrative Agent, the Managing
Agents and each Lender are entering into the transactions contemplated by this
Agreement in reliance upon the Borrower’s identity as a separate legal entity
from, the Transferor, each Originator and from each such other Affiliate.

(u) The Borrower is not an “investment company” or a company controlled by an
“investment company” registered or required to be registered under the
Investment Company Act.

(v) The Borrower is not engaged, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” (as each of the quoted terms is defined or used
in Regulation T, U or X promulgated pursuant to the securities Exchange Act of
1934, as amended). No part of the proceeds of any Receivable has been used for
so purchasing or carrying margin stock or for any purpose which violates, or
which would be inconsistent with, the provisions of Regulation T, U or X.

(w) The Borrower and the Collection Agent each has the right (whether by
license, sublicense or assignment) to use all of the computer software used by
the Transferor, the Collection Agent and/or any Originator to account for the
Collateral to the extent necessary to administer the Collateral, and, in the
case of the Borrower and the Collection Agent, to assign (by way of sale or
collateral pledge) or sublicense such rights to use all of such software to the
Administrative Agent.

(x) The Borrower has filed or caused to be filed all federal and other material
tax returns which are required to be filed by it, and has paid or caused to be
paid all taxes shown to be due and payable on such returns or on any assessments
received by it, other than any taxes or assessments, the validity of which are
being contested in good faith by appropriate proceedings and with respect to
which the Borrower has set aside or has caused to be set aside adequate reserves
on its books (consolidated or otherwise) in accordance with GAAP.

(y) Except as could not reasonably be expected to result in material liability
to the Borrower, each of the Borrower and its ERISA Affiliates is in compliance
in all material respects with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in material
liability of the Borrower or any of its ERISA Affiliates. The present value of
all benefit liabilities under each Plan (based on the assumptions used for
funding purposes) did not, as of the last annual valuation date applicable
thereto, exceed the fair market value of the assets of such Plan in such amount
that would reasonably be expected to result in a funding obligation that could
reasonably be expected to result in a Material Adverse Effect, and the present
value of all benefit liabilities of all underfunded Plans (based on the
assumptions used for funding purposes) did not, as of the last annual valuation
dates applicable thereto, exceed the fair market value of the assets of all such
underfunded Plans in such amount that could reasonably be expected to result in
a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

(z) The Borrower has timely paid or caused to be paid all sales, excise or
personal property taxes payable in connection with the Receivables, other than
any taxes or assessments, the validity of which are being contested in good
faith by appropriate proceedings and with respect to which the Borrower has set
aside or has caused to be set aside adequate reserves on its books (consolidated
or otherwise) in accordance with GAAP (provided, that, notwithstanding such
contest, Receivables subject to such tax claims shall not constitute Eligible
Receivables hereunder).

(aa) The Borrower has not intentionally (i) misstated any calculation of
Eligible Receivables or Net Receivables Balance hereunder (other than in an
immaterial amount and based on good faith estimates utilized in the calculation
thereof), or (ii) misrepresented any Receivable as qualifying as an Eligible
Receivable or intentionally included such misrepresented Receivable in the Net
Receivables Balance at the time so included.

(bb) Each remittance of Collections by or on behalf of the Borrower to the
Administrative Agent, for itself, or any Managing Agent or any related Lender,
will have been (i) in payment of a debt incurred by the Borrower in the ordinary
course of business or financial affairs of the Borrower, and (ii) made in the
ordinary course of business or financial affairs of the Borrower.

(cc) All required Notices have been prepared and delivered to each of its
Obligors (or, in the case of a Governmental Entity, its fiscal intermediary),
and all invoices issued after the Closing Date bear only the appropriate
remittance instructions for payment direction to a Lock-Box or a Collection
Accounts, as the case may be. No direction is in effect directing Obligors to
remit payments on Receivables other than to a Lock-Box or a Collection Account.

(dd) Each of the Collection Accounts have been established in the name of an
Originator by the Collection Account Bank, and the Concentration Account has
been established in the name of the Borrower by the Concentration Account Bank.
Neither the Collection Agent nor the Borrower has established any lock-box,
lock-box account or other deposit account for the receipt of Collections other
than the Lock-Boxes and Collection Accounts. Each Lock-Box is linked to a
Collection Account. Each Collection Account has been set up to so that all
available funds automatically sweep to the Concentration Account at the end of
each Business Day. The Borrower has taken, or has caused to be taken, all
actions necessary or advisable to assure that all Collections are received in
the Lock-Boxes and Collection Accounts. The Borrower will not (i) close any
Lock-Box, any Collection Account or the Concentration Account or open any new
lock-box or account to function as a Lock-Box, a Collection Account or the
Concentration Account, (ii) make any change to the instructions to the Obligors
that all payments with respect to the Receivables be made to a Lock-Box or
Collection Account or (iii) make any change to the instructions to the
Collection Account Bank as set forth in the Deposit Account Notification
Agreement (Government Healthcare Receivables) requiring the automatic sweep of
all available funds in each Collection Account to the Concentration Account at
the end of each Business Day, in each case, without the prior written consent of
the Administrative Agent and each Managing Agent; provided, if provisions under
clauses (i), (ii) or (iii) above have been violated with respect to any Lock-Box
or Collection Account relating to an individual Originator without the prior
knowledge or consent of the Borrower, the Collection Agent or CHS, the Borrower
(itself or through the Collection Agent or CHS) shall have the opportunity to
cure the violation of this clause (dd) within 15 days of obtaining knowledge of
such breach by the Originator.

 

54



--------------------------------------------------------------------------------

(ee) Neither the Parent nor the Borrower is (i) a country, territory,
organization, person or entity named on an Office of Foreign Asset Control
(OFAC) list, (ii) a Person that resides or has a place of business in a country
or territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

(ff) Notice of termination of each of the agreements and other documents
relating to the sale, purchase or transfer of AccessOne Program Receivables from
an Originator to any Person other than the Buyer has been provided to such
Person prior to the Closing Date.

SECTION 4.02. Representations and Warranties of the Collection Agent. The
Collection Agent represents and warrants to and, where applicable, agrees with
each of the Secured Parties, that:

(a) The Collection Agent is a corporation duly incorporated, validly existing
and in good standing under the jurisdiction named at the beginning hereof and is
duly qualified to do business, and is in good standing, in every jurisdiction in
which the nature of its business requires it to be so qualified and the failure
to do so could reasonably be expected to have a Material Adverse Effect.

(b) The execution, delivery and performance by the Collection Agent of this
Agreement and any other documents to be delivered by it hereunder (i) are within
the Collection Agent’s corporate powers, (ii) have been duly authorized by all
necessary corporate action, (iii) do not contravene (1) the Collection Agent’s
charter or by-laws, (2) any law, rule or regulation applicable to the Collection
Agent, (3) any contractual restriction binding on or affecting the Collection
Agent or its property (other than in an immaterial manner), or (4) any order,
writ, judgment, award, injunction or decree binding on or affecting the
Collection Agent or its property, and (iv) do not result in or require the
creation of any Lien upon or with respect to any of its properties. This
Agreement has been duly executed and delivered by the Collection Agent.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Collection Agent of this Agreement or
any other document to be delivered by it hereunder except such as (i) have been
made or obtained and are in full force and effect and (ii) where the failure to
make or obtain could not reasonably be expected to adversely affect the
Collection Agent’s ability to perform its material obligations hereunder or the
ability of the Borrower to assign or collect the Receivables hereunder (other
than in an immaterial manner).

 

55



--------------------------------------------------------------------------------

(d) This Agreement constitutes the legal, valid and binding obligation of the
Collection Agent enforceable against the Collection Agent in accordance with its
terms subject to bankruptcy and similar laws affecting creditors generally and
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(e) There is no pending or, to the Collection Agent’s knowledge, threatened
action, investigation or proceeding affecting the Collection Agent or any of its
Subsidiaries before any court, governmental agency or arbitrator which may
materially adversely affect the financial condition or operations of the
Collection Agent or any of its Subsidiaries or the ability of the Collection
Agent to perform its obligations under this Agreement, or which purports to
affect the legality, validity or enforceability of this Agreement, except any
such action, investigation or proceeding that the Collection Agent certifies to
the Administrative Agent that, in the best judgment of the Collection Agent, if
determined adversely, will not have a material impact on the ability of the
Collection Agent to fulfill its duties hereunder, or result in a Lien on the
Collateral.

(f) The Collection Agent has not intentionally (i) misstated any calculation of
Eligible Receivables or Net Receivables Balance hereunder (other than in an
immaterial amount and based on good faith estimates utilized in the calculation
thereof), or (ii) misrepresented any Receivable as qualifying as an Eligible
Receivable or intentionally included such misrepresented Receivable in the Net
Receivables Balance at the time so included.

(g) Each Monthly Report (if prepared by the Collection Agent or one of its
Affiliates, or to the extent that information contained therein is supplied by
the Collection Agent or an Affiliate), information, exhibit, financial
statement, document, book, record or report furnished or to be furnished at any
time by the Collection Agent to the Administrative Agent, the Managing Agents or
the Lenders in connection with this Agreement is or will be accurate in all
material respects as of its date or (except as otherwise disclosed to the
Administrative Agent, the Managing Agents or the Lenders, as the case may be, at
such time) as of the date so furnished, and no such document contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements contained therein, in
the light of the circumstances under which they were made, not misleading;
provided that to the extent any such information, report, financial statement,
exhibit or schedule was based upon or constitutes a forecast or projection, the
Collection Agent represents only that it acted in good faith and utilized
assumptions that the Collection Agent believed to be reasonable at the time
made.

(h) The Collection Agent has (i) timely filed all federal tax returns required
to be filed, (ii) timely filed all other material state and local tax returns
and (iii) paid or made adequate provision for the payment of all taxes,
assessments and other governmental charges (other than any tax, assessment or
governmental charge which is being contested in good faith and by proper
proceedings, and with respect to which the obligation to pay such amount is
adequately reserved against in accordance with generally accepted accounting
principles), in each case, other than as to which a failure to do so could
reasonably be expected to result in a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

(i) All required Notices have been prepared and delivered to each of its
Obligors (or, in the case of a Governmental Entity, its fiscal intermediary),
and all invoices issued after the Closing Date bear only the appropriate
remittance instructions for payment direction to a Lock-Box or a Collection
Accounts, as the case may be. No direction is in effect directing Obligors to
remit payments on Receivables other than to a Lock-Box or a Collection Account.

(j) Each of the Collection Accounts has been established in the name an
Originator by the Collection Account Bank, and the Concentration Account has
been established in the name of the Borrower by the Concentration Account Bank.
Neither the Collection Agent nor the Borrower has established any lock-box,
lock-box account or other deposit account for the receipt of Collections other
than the Lock-Boxes and Collection Accounts. Each Lock-Box is linked to a
Collection Account. Each Collection Account has been set up to so that all
available funds automatically sweep to the Concentration Account at the end of
each Business Day. The Collection Agent has taken, or has caused to be taken,
all actions necessary or advisable to assure that all Collections are received
in the Lock-Boxes and Collection Accounts. The Collection Agent will not, and
will not permit the Borrower to, (i) close any Lock-Box, any Collection Account
or the Concentration Account or open any new lock-box or account to function as
a Lock-Box, a Collection Account or the Concentration Account, (ii) make any
change to the instructions to the Obligors that all payments with respect to the
Receivables be made to a Lock-Box or Collection Account or (iii) make any change
to the instructions to the Collection Account Bank as set forth in the Deposit
Account Notification Agreement (Government Healthcare Receivables) requiring the
automatic sweep of all available funds in each Collection Account to the
Concentration Account at the end of each Business Day, in each case, without the
prior written consent of the Administrative Agent and each Managing Agent;
provided, if provisions under clauses (i), (ii) or (iii) above have been
violated with respect to any Lock-Box or Collection Account relating to an
individual Originator without the prior knowledge or consent of the Borrower,
the Collection Agent or CHS, the Collection Agent (itself or through CHS) shall
have the opportunity to cure the violation of this clause (j) within 15 days of
obtaining knowledge of such breach by the Originator.

(k) Notice of termination of each of the agreements and other documents relating
to the sale, purchase or transfer of AccessOne Program Receivables from an
Originator to any Person other than the Buyer has been delivered to such Person
prior to the Closing Date.

SECTION 4.03. Article 9 Representations and Warranties. The Borrower represents
and warrants to and, where applicable, agrees with each of the Secured Parties,
that:

(a) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables in favor of the Administrative Agent,
which security interest is prior to all other Liens, and is enforceable as such
against creditors of and purchasers from the Borrower.

 

57



--------------------------------------------------------------------------------

(b) The Receivables constitute “accounts” (including health-care-insurance
receivables) or general intangibles within the meaning of the applicable UCC.

(c) Immediately prior to the initial Advance hereunder, the Borrower owns and
has good and marketable title to the Receivables free and clear of any Lien of
any Person.

(d) The Borrower has caused or will have caused, within 10 days after the date
hereof, the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under Applicable Law in order to perfect
the security interest in the Receivables granted to the Administrative Agent
hereunder.

(e) Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Receivables.
The Borrower has not authorized the filing of and is not aware of any financing
statements against the Borrower other than any financing statement relating to
the security interest granted to the Administrative Agent hereunder. The
Borrower is not aware of any judgment or tax lien filings against the Borrower.

ARTICLE V

GENERAL COVENANTS

SECTION 5.01. Covenants of the Borrower.

(a) Compliance with Laws; Preservation of Existence. The Borrower shall comply
in all material respects with all Applicable Law (including all applicable
Healthcare Laws), orders and Facility Documents and preserve and maintain its
limited liability company existence, rights, franchises, qualifications and
privileges, except in each case, where the failure to comply could not
reasonably be expected to materially adversely affect the Borrower’s ability to
perform its obligations hereunder or the ability to assign or collect the
Receivables hereunder.

(b) Sales, Liens, Etc. Except as otherwise specifically provided in the Facility
Documents, the Borrower shall not (i) sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Lien (other
than Permitted Liens) upon or with respect to, any Receivable or the related
Contract, Collections or Related Security, or upon or with respect to any
Collection Account or the Concentration Account or assign any right to receive
income in respect thereof or (ii) create or suffer to exist any Lien (other than
Permitted Liens) upon or with respect to any of the Borrower’s other assets;
provided that the Borrower (acting directly or through the Collection Agent)
shall have up to 10 days following actual knowledge thereof to remove any
immaterial Lien that was improvidently filed without the consent of the Borrower
or the Collection Agent.

(c) No Agreements. The Borrower shall not enter into any agreement, document or
instrument other than the Facility Documents and any agreements in furtherance
of the covenants set forth in Section 10.1 of the Borrower’s limited liability
company agreement.

(d) Merger, Etc. The Borrower will not merge or consolidate with, or convey,
transfer, lease, assign or otherwise dispose of (whether in one transaction or
in a series of transactions), all or substantially all of its assets (whether
now owned or hereafter acquired), or acquire all or substantially all of the
assets or capital stock or other ownership interest of any Person, other than,
with respect to asset dispositions, in connection herewith.

 

58



--------------------------------------------------------------------------------

(e) Treatment of Borrower Acquisitions. The Borrower will, and will direct the
Transferor to, account for and treat (whether in financial statements, records
or otherwise) the transactions contemplated by the Contribution Agreement as
capital contributions and sales of the “Transferred Assets” (as defined therein)
by the Transferor to the Borrower.

(f) Nature of Business. The Borrower will not engage in business other than the
acquisition of Receivables and Related Security from the Transferor, the
borrowing of Advances hereunder, the grant of a security interest in such
Receivables, Related Security, Collections and proceeds thereof to the
Administrative Agent and the other transactions permitted or contemplated by the
Facility Documents.

(g) The Receivables. With respect to each Receivable acquired by the Borrower
from the Transferor, the Borrower will (i) acquire such Receivable pursuant to
and in accordance with the terms of the Contribution Agreement, (ii) take all
action necessary to perfect, protect and more fully evidence the Borrower’s
ownership of such Receivable, including (A) filing and maintaining effective
financing statements (Form UCC-1) against the Transferor and the applicable
Originator in all necessary or appropriate filing offices, and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices and (B) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate and (iii) take all
additional action that the Administrative Agent may reasonably request to
perfect, protect and more fully evidence the respective interests of the parties
to this Agreement in the Receivables and other Collateral related thereto.

(h) Maintenance of Separate Existence. The Borrower will do all things necessary
to maintain its limited liability company existence separate and apart from the
Transferor and each Originator and all other Affiliates of the Borrower,
including:

(i) practicing and adhering to limited liability company formalities, such as
maintaining appropriate limited liability company books and records;

(ii) maintaining at all times at least one independent director (an “Independent
Director”) (and paying reasonable compensation to such Independent Director for
services rendered) who (v) is not currently and has not been during the five
years preceding the date of this Agreement an officer, director, employee or
supplier of the Borrower, the Transferor or any of the Originators or any of
their Subsidiaries (except the Borrower) (provided, however, that a member of
the board of directors who satisfies the requirements of this clause (ii) shall
not be disqualified from serving as an Independent Director if he or she is also
an independent director of an Affiliate of the Transferor, the Borrower or any
of the Originators or any of their Subsidiaries which is a special purpose
bankruptcy-remote entity), (w) is not a current or former officer or employee of
the Borrower, (x) is not an equity holder of any of the Transferor, the
Originators or any of their respective Subsidiaries; (y) is an employee of a
nationally recognized provider of corporate or structured finance services, and
(z) may not be removed by the Borrower’s equity holders or board of directors
except (A) for cause, (B)

 

59



--------------------------------------------------------------------------------

in the event the Independent Director ceases to be employed by the service
provider which is his or her employer on the date the Independent Director first
becomes an Independent Director or (C) with the consent of the Administrative
Agent and the Managing Agents in their sole reasonable discretion, which consent
shall not be unreasonably withheld or delayed; provided, that any such removal
pursuant to clause (A) or (B) shall not be effective until at least 10 Business
Days after written notice to the Independent Director, the Administrative Agent
and the Managing Agents of such removal and the grounds therefor;

(iii) refraining from (A) guaranteeing or otherwise becoming liable for any
obligations of any of its Affiliates, (B) having obligations guaranteed by its
Affiliates other than as expressly contemplated by the Facility Documents and
(C) holding itself out as responsible for debts of any of its Affiliates or for
decisions or actions with respect to the affairs of any of its Affiliates;

(iv) maintaining all of its deposit and other bank accounts and all of its
assets separate or readily identifiable from those of any other Person;

(v) maintaining all of its financial records separate and apart from those of
any other Person and ensuring that any of the Parent’s and Originator’s
consolidated financial statements contain appropriate disclosures to the extent
shown to third parties, concerning the Borrower’s separate existence, provided
that the Borrower’s financial statements may be consolidated with the financial
statement of the Parent to the extent required by GAAP;

(vi) to the extent applicable, compensating all its employees, officers,
consultants and agents for services provided to it by such Persons, or
reimbursing any of its Affiliates in respect of services provided to it by
employees, officers, consultants and agents of such Affiliate, out of its own
funds;

(vii) if it requires the use of a telephone, maintaining a separate telephone
number which will be answered only in its name;

(viii) accounting for and managing all of its liabilities separately from those
of any of its Affiliates;

(ix) allocating, on an arm’s-length basis, all shared operating services, leases
and expenses, including those associated with the services of shared consultants
and agents and shared computer equipment and software;

(x) refraining from paying dividends or making distributions, loans or other
advances to any of its Affiliates except, in each case, as contemplated or
permitted by the Facility Documents and as duly authorized by its board of
directors and in accordance with applicable limited liability company law;

(xi) refraining from filing or otherwise initiating or supporting the filing of
a motion in any Insolvency Proceeding involving the Borrower, the Transferor,
any Originator or any other Affiliate of the Borrower to substantively
consolidate assets and liabilities of the Borrower with the assets and
liabilities of any such Person or any other Affiliate of the Borrower;

 

60



--------------------------------------------------------------------------------

(xii) maintaining adequate capitalization in light of its business and purpose;

(xiii) conducting all of its business (whether written or oral) solely in its
own name; and

(xiv) require that its employees, if any, when conducting its business identify
themselves to non-Affiliates as such and not as employees of any other Affiliate
of the Borrower (including by means of providing appropriate employees with
business or identification cards identifying such employees as the Borrower’s
employees); and

(xv) comply with (and cause to be true and correct) each of the facts and
assumptions regarding the Borrower contained “Section I - Assumptions of Fact”
of the opinion of Kirkland & Ellis LLP delivered pursuant to Section 3.01.

(i) Transactions with Affiliates. The Borrower will not enter into, or be a
party to, any transaction with any of its Affiliates, except (i) the
transactions permitted or contemplated by this Agreement, the Contribution
Agreement, the Sale Agreement and the other Facility Documents, and (ii) other
transactions (including the lease of office space or computer equipment or
licensing of software by the Borrower to or from an Affiliate) (A) in the
ordinary course of business, (B) pursuant to the reasonable requirements of the
Borrower’s business, or (C) upon fair and reasonable terms that are
substantially similar to the terms that could be obtained in a comparable
arm’s-length transaction with a Person not an Affiliate of the Borrower. It is
understood that any compensation arrangement for officers shall be permitted
under clause (ii)(A), (B) and (C) above if such arrangement has been expressly
approved by the board of directors of the Borrower.

(j) Debt; Investments. The Borrower will not incur any Debt other than Debt
arising hereunder. The Borrower will not make any Investments (including the
creation of, and the making of capital contributions to, a subsidiary) other
than Permitted Investments.

(k) Change in Agreements, Etc. Without the prior written consent of each
Managing Agent, the Borrower will not (a) amend, modify, waive or terminate any
terms or conditions of the Contribution Agreement, the Sale Agreement the
Performance Undertaking or any other Facility Document (other than this
Agreement) to which it is a party or assignee, or (b) exercise any discretionary
rights granted to the Borrower under the Contribution Agreement pursuant to
provisions thereof providing for certain actions to be taken “with the consent
of the Company”, “acceptable to the Company” as “specified by the Company”, “in
the reasonable judgment of the Company” or similar provisions, or (c) exercise
any discretionary rights granted to the Borrower, as assignee under the Sale
Agreement pursuant to provisions thereof providing for certain actions to be
taken “with the consent of the Buyer”, “acceptable to the Buyer” as “specified
by the Buyer”, “in the reasonable judgment of the Buyer” or similar provisions.

(l) Amendment to Organizational Documents. The Borrower will not amend, modify
or otherwise make any change to its Certificate of Formation or other
organizational

 

61



--------------------------------------------------------------------------------

documents, except (i) in accordance with the terms and provisions thereof but
not in any way that would be adverse to any Lender, and (ii) with the written
consent of the Administrative Agent.

(m) Audits. From time to time, but at least once per calendar year, upon
reasonable prior written notice to the Borrower during regular business hours
the Borrower will permit the Administrative Agent and the Managing Agents, or
their respective agents or representatives, to (i) examine and make copies of
and abstracts from all Records, and (ii) visit the offices and properties of the
Borrower for the purpose of examining such Records and to discuss matters
relating to the Receivables or the Borrower’s performance hereunder with any of
the officers or employees of the Borrower having knowledge of such matters;
provided that prior to the continuance of an Event of Default, the
Administrative Agent and the Managing Agents (and their respective agents or
representatives) shall not request and the Borrower and the Collection Agent
shall not provide to the Administrative Agent and the Managing Agents (or their
respective agents or representatives), any information or access to information
that would constitute “Protected Health Information” as that term is defined in
regulations implementing HIPAA. Unless an Event of Default or a Trigger Event
has occurred and is continuing, only one such examination and visit per calendar
year shall be at the expense of the Borrower.

(n) Keeping of Records and Books of Account. The Borrower will maintain (or
cause to be maintained) and implement administrative and operating procedures
(including an ability to recreate records evidencing the Receivables in the
event of the destruction of the originals thereof) and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including records adequate to
permit the daily identification of all collections of and adjustments of each
Receivable).

(o) Jurisdiction of Organization; Location of Records; Structure. The Borrower
will keep its jurisdiction of organization, principal place of business and
chief executive office, and the offices where it keeps its Records, in the
jurisdictions and at the addresses set forth on Schedule V, or, in any such
case, upon 30 days’ prior written notice to the Administrative Agent, at such
other jurisdiction or locations within the United States where all action
required by Section 6.08 shall have been taken and completed, and will not
change its structure or identity other than upon 30 days’ prior written notice
to the Administrative Agent and subject to the further requirement that all
action required by Section 6.08 shall have been taken and completed.

(p) Credit and Collection Policy. The Borrower will, and will direct the
Collection Agent to, comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract. The
Borrower shall not make or agree to make or permit any material change in the
Credit and Collection Policy other than in accordance with Section 6.02(c).

(q) Change in Payment Instructions to Obligors. The Borrower will not (i) add or
terminate any bank as a Collection Account Bank or the Concentration Account
Bank, (ii) close any Lock-Box, any Collection Account or the Concentration
Account or open any new lock-box or account to function as a Lock-Box,
Collection Account or Concentration Account,

 

62



--------------------------------------------------------------------------------

(iii) make any change to the instructions to the Obligors that all payments with
respect to the Receivables be made to a Lock-Box or Collection Account or
(iv) make any change to the instructions to the Collection Account Bank
requiring all available funds in each Collection Account to automatically sweep
to the Concentration Account at the end of each Business Day, in each case,
without the prior written consent of the Administrative Agent and each Managing
Agent in their sole discretion, which consent shall not be unreasonably withheld
or delayed; provided, if provisions under clauses (i) through (iv) above have
been violated with respect to any Lock-Box or Collection Account relating to an
individual Originator without the prior knowledge or consent of the Borrower,
the Collection Agent or CHS, the Borrower (itself or through the Collection
Agent or CHS) shall have the opportunity to cure the violation of this clause
(q) within 15 days of obtaining knowledge of such breach by the Originator.

(r) Change in Name. The Borrower will not make any change to its legal name
unless it shall have, prior to the effectiveness of such name change: (i) given
the Administrative Agent prompt written notice thereof, and (ii) delivered to
the Administrative Agent (in a manner that will provide reasonable opportunity
to allow the Administrative Agent to make the filing thereof prior to or
simultaneously with the effectiveness of such name change) all financing
statements, instruments and other documents the Administrative Agent determines
are necessary or appropriate to file under the UCC or that are otherwise
necessary or appropriate for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
the assets of the Borrower.

(s) Taxes. The Borrower will file or cause to be filed all federal and other
material tax returns which are required to be filed by it. The Borrower shall
pay or cause to be paid all taxes shown to be due and payable on such returns or
on any assessments received by it, other than any taxes or assessments, the
validity of which are being contested in good faith by appropriate proceedings
and with respect to which the Borrower shall have set aside or has caused to be
set aside adequate reserves on its books (consolidated or otherwise) in
accordance with GAAP.

(t) Facility Documents. The Borrower will comply in all material respects with
the terms of this Agreement and employ the procedures outlined herein. The
Borrower will comply in all material respects with the terms of and employ the
procedures outlined in and enforce the obligations of the Transferor under the
Contribution Agreement and (as assignee) the Originators under the Sale
Agreement, enforce all of the other rights of the Borrower under each of the
other Facility Documents to which it is a party or to which it is an assignee,
take all such action to such end as may be from time to time reasonably
requested by the Administrative Agent, and maintain all such Facility Documents
in full force and effect and make to each Originator such reasonable demands and
requests for information and reports or for action as the Borrower is entitled
to make thereunder and as may be from time to time reasonably requested by the
Administrative Agent.

(u) Segregation of Collections. The Borrower will require the deposit of all
Collections received in the Collection Accounts solely into the Concentration
Account, will prevent the deposit into the Concentration Account of any funds
other than Collections and, to the extent that any such funds are nevertheless
deposited into the Concentration Account, will promptly identify any such funds
to the Collection Agent for segregation and remittance to the owner thereof.

 

63



--------------------------------------------------------------------------------

(v) Modifications to Contracts. Except as provided in Section 6.02, the Borrower
will not, and will not suffer or permit the Collection Agent, the Transferor or
any Originator to, extend, amend or otherwise modify the terms of any Eligible
Receivable or any Contract related thereto.

(w) Sales Taxes. The Borrower shall timely pay or cause to be paid when due all
sales, excise or personal property taxes payable in connection with the
Receivables, other than any taxes or assessments, the validity of which are
being contested in good faith by appropriate proceedings and with respect to
which the Borrower has set aside or has caused to be set aside adequate reserves
on its books (consolidated or otherwise) in accordance with GAAP (provided,
that, notwithstanding such contest, Receivables subject to such tax claims shall
not constitute Eligible Receivables hereunder).

(x) Deviation from Patient Consent Form. At any time following June 30, 2012,
without the prior written consent of the Administrative Agent, the Borrower will
not, and will not suffer or permit the Collection Agent or any Originator to,
substitute, alter, modify, or change in any way any of the Patient Consent Forms
except in an Immaterial Respect.

(y) AccessOne Program Receivables. After May 31, 2012, no Receivables will be
sold pursuant to any agreement other than the Facility Documents, and prior to
May 31, 2012, the aggregate Expected Net Value of the AccessOne Program
Receivables shall not exceed $500,000.

SECTION 5.02. Covenants of the Collection Agent.

(a) Sales, Liens, Etc. Except as otherwise specifically provided herein, the
Collection Agent shall not, and shall not suffer or permit the Borrower to,
(i) sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Lien (other than Permitted Liens) upon or with
respect to, any Receivable or the related Contract, Collections or Related
Security, or upon or with respect to any Collection Account, the Concentration
Account or any other account to which any Collections of any Receivable are
sent, or assign any right to receive income in respect thereof or (ii) create or
suffer to exist any Lien (other than Permitted Liens) upon or with respect to
any of the Borrower’s other assets; provided that the Borrower (acting directly
or through the Collection Agent) shall have up to 10 days following actual
knowledge thereof to remove any immaterial Lien that was improvidently filed
without the consent of the Borrower or the Collection Agent.

(b) General Reporting Requirements. The Collection Agent will provide to the
Administrative Agent and each Managing Agent the following:

(i) within 90 days after the end of each fiscal year of the Parent, a copy of
the consolidated balance sheet of the Parent and its consolidated subsidiaries
(including each Originator) and the related statements of income, stockholders’
equity and cash flows for such year, each prepared in accordance with GAAP
consistently applied and reported on by nationally recognized independent public
accountants;

 

64



--------------------------------------------------------------------------------

(ii) within 50 days after the end of each of the first three quarters of each
fiscal year of the Parent, the consolidated balance sheet of the Parent and its
consolidated subsidiaries (including each Originator) and the related statements
of income, stockholders’ equity and cash flows each for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
prepared in accordance with GAAP and certified by a senior financial officer of
the Parent;

(iii) within 50 days after the end of each of the first three quarters and
within 90 days after the end of each fiscal year of the Borrower, the unaudited
balance sheet of the Borrower and the related statements of income,
stockholders’ equity and cash flows for such year, each prepared in accordance
with GAAP consistently applied and certified by a senior financial officer of
the Borrower;

(iv) promptly after the same becomes publicly available, copies of all reports
and registration statements which the Parent files with the Securities and
Exchange Commission or any national securities exchange other than registration
statements relating to employee benefit plans and to registrations of securities
for selling securityholders;

(v) as soon as possible and in any event within the greater of five days, or
three Business Days after the Borrower or the Collection Agent has knowledge of
the occurrence of each Default or Event of Default, a statement of a Responsible
Officer of such Person setting forth details of such Default or Event of Default
and the action which such Person has taken and proposes to take with respect
thereto;

(vi) to the extent not already provided, promptly following receipt thereof,
copies of all financial statements, settlement statements, portfolio and other
reports, notices, disclosures, certificates, budgets and other written material
delivered to the Borrower or the Collection Agent by the Transferor under the
Contribution Agreement or any Originator pursuant to the terms of the Sale
Agreement;

(vii) promptly following the Administrative Agent’s request therefor, such other
information, approvals or opinions respecting the Receivables or the conditions
or operations, financial or otherwise, of the Borrower or any of its Affiliates
as the Administrative Agent may from time to time reasonably request in order to
protect the interests of the Administrative Agent, the Managing Agents or any
Lender in connection with this Agreement;

(viii) at least 10 Business Days prior to the effectiveness of any removal of
any Independent Director of the Borrower, and within five Business Days after a
Responsible Officer of the Borrower has actual knowledge of the death,
incapacity or resignation of any Independent Director of the Borrower, notice of
such event and the date of occurrence thereof, together with the name and
background of the replacement Independent Director;

 

65



--------------------------------------------------------------------------------

(ix) at the time of the delivery of the financial statements for the fiscal year
of the Borrower provided for in clause (iii) of this paragraph, the name of the
Independent Director of the Borrower as of such date;

(x) promptly after the request by the Administrative Agent or any Managing
Agent, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

(xi) as soon as possible after, and in any event within 10 days after any
Responsible Officer of the Parent, the Borrower or any ERISA Affiliate knows or
has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability
of the Borrower or any ERISA Affiliate in an aggregate amount exceeding
$10,000,000, a statement of a Responsible Officer of the Parent or the Borrower
setting forth details as to such ERISA Event and the action, if any, that the
Parent or the Borrower proposes to take with respect thereto; and

(xii) such other information (including nonfinancial information) as the
Administrative Agent or any Managing Agent may from time to time reasonably
request, including any information available to the Borrower, the Collection
Agent or any Originator as any Lender may reasonably request in order to assist
such Lender (or its related Liquidity Provider or other program support
provider) in complying with the requirements of Article 122a(4) and (5) of the
Banking Consolidation Directive (Directive 2006/48/EC (as amended)) as may be
applicable to such Lender (or Liquidity Provider or other program support
provider).

Documents required to be delivered pursuant to Section 5.02(b)(i), (ii) or
(iv) (to the extent any such documents are included in materials otherwise filed
with the Securities and Exchange Commission) shall be deemed to have been
delivered on the date on which such documents are available on the Securities
and Exchange Commission’s electronic database (EDGAR); provided that upon the
request of the Administrative Agent or any Managing Agent, the Collection Agent
shall deliver paper copies of such documents to such Person until a written
request to cease delivering paper copies is given by such Person.

(c) Treatment of Borrower Acquisitions. The Collection Agent will, and will
direct the Borrower and the Transferor to, account for and treat (whether in
financial statements, records or otherwise) the transactions contemplated by the
Contribution Agreement as capital contributions and sales of the “Transferred
Assets” (as defined therein) by the Transferor to the Borrower.

 

66



--------------------------------------------------------------------------------

(d) The Receivables. With respect to each Receivable acquired by the Borrower
from the Transferor, the Collection Agent will, and will direct the Borrower to,
(i) acquire such Receivable pursuant to and in accordance with the terms of the
Contribution Agreement, (ii) take all action necessary to perfect, protect and
more fully evidence the Borrower’s ownership of such Receivable, including
(A) filing and maintaining effective financing statements (Form UCC-1) against
the Transferor and the applicable Originator in all necessary or appropriate
filing offices, and filing continuation statements, amendments or assignments
with respect thereto in such filing offices and (B) executing or causing to be
executed such other instruments or notices as may be necessary or appropriate
and (iii) take all additional action that the Administrative Agent may
reasonably request to perfect, protect and more fully evidence the respective
interests of the parties to this Agreement in the Receivables and other
Collateral related thereto.

(e) Maintenance of Separate Existence. The Collection Agent will, and will
direct the Borrower to, do all things necessary to maintain the Borrower’s
limited liability company existence separate and apart from the Transferor and
all other Affiliates of the Borrower (including any Originator), including doing
or directing the Borrower to do, as specified, the following:

(i) practicing and adhering to corporate formalities, such as maintaining
appropriate corporate books and records, and directing the Borrower to practice
and adhere to limited liability company formalities, such as maintaining
appropriate limited liability company books and records;

(ii) directing the Borrower to maintain at all times at least one Independent
Director who (v) is not currently and has not been during the five years
preceding the date of this Agreement an officer, director, employee or supplier
of an Affiliate of the Borrower, the Transferor or any of the Originators or any
of their Subsidiaries (except the Borrower) (provided, however, that a member of
the board of directors who satisfies the requirements of this clause (ii) shall
not be disqualified from serving as an Independent Director if he or she is also
an independent director of an Affiliate of the Borrower or any of the
Originators or any of their Subsidiaries which is a special purpose
bankruptcy-remote entity), (w) is not a current or former officer or employee of
the Borrower, (x) is not an equity holder of the Transferor, any of the
Originators or any of their respective Subsidiaries or Affiliates, (y) is an
employee of a nationally recognized provider of corporate or structured finance
services, and (z) may not be removed by the Borrower’s equity holders or board
of directors except (A) for cause, (B) in the event the Independent Director
ceases to be employed by the service provider which is his or her employer on
the date the Independent Director first becomes an Independent Director or
(C) with the consent of the Administrative Agent and the Managing Agents;
provided, that any such removal pursuant to clause (A) or (B) shall not be
effective until at least 10 Business Days after written notice to the
Independent Director, the Administrative Agent and the Managing Agents of such
removal and the grounds therefor;

(iii) directing the Borrower to own or lease pursuant to written leases all
office furniture and equipment necessary to operate its business;

 

67



--------------------------------------------------------------------------------

(iv) directing the Borrower to refrain from (A) guaranteeing or otherwise
becoming liable for any obligations of any of its Affiliates, (B) having
obligations guaranteed by its Affiliates and (C) holding itself out as
responsible for debts of any of its Affiliates or for decisions or actions with
respect to the affairs of any of its Affiliates;

(v) directing the Borrower to hold all of the Borrower’s deposit and other bank
accounts and all of the Borrower’s assets separate from those of any other
Person;

(vi) maintaining all of its financial records separate and apart from those of
any other Person and ensuring that any of the Parent’s and Originator’s
consolidated financial statements contain appropriate disclosures concerning the
Borrower’s separate existence, except, in each case, as may be required by GAAP;

(vii) directing the Borrower, to the extent applicable, to compensate all its
employees, officers, consultants and agents for services provided to it by such
Persons, or reimbursing any of its Affiliates in respect of services provided to
it by employees, officers, consultants and agents of such Affiliate, out of its
own funds;

(viii) if the Borrower leases or occupies any office space, directing the
Borrower to maintain office space that is physically segregated from that of any
of its Affiliates (even if such office space is subleased from or is on or near
premises occupied by any of its Affiliates) and, if it requires the use of a
telephone, directing the Borrower to maintain a separate telephone number which
will be answered only in the Borrower’s name;

(ix) accounting for and managing, and directing the Borrower to account for and
manage, all of the Borrower’s liabilities separately from those of any of its
Affiliates;

(x) allocating, and directing the Borrower to allocate, on an arm’s-length
basis, all operating services, leases and expenses shared by the Borrower and
any of its Affiliates, including those associated with the services of shared
consultants and agents and shared computer equipment and software;

(xi) directing the Borrower to refrain from paying dividends or making
distributions, loans or other advances to any of its Affiliates except, in each
case, as contemplated or permitted by the Facility Documents and as duly
authorized by the Borrower’s board of directors and in accordance with
applicable limited liability company law;

(xii) refraining from filing or otherwise initiating or supporting the filing of
a motion in any Insolvency Proceeding involving the Transferor, the Borrower,
any Originator or any other Affiliate of the Borrower to substantively
consolidate assets and liabilities of the Borrower with the assets and
liabilities of any such Person or any other Affiliate of the Borrower;

 

68



--------------------------------------------------------------------------------

(xiii) maintaining adequate capitalization in light of its business and purpose;

(xiv) directing the Borrower to conduct all of the Borrower’s business (whether
written or oral) solely in its own name; and

(xv) directing the Borrower to require that the Borrower’s employees, if any,
when conducting the Borrower’s business identify themselves as such and not as
employees of any other Affiliate of the Borrower (including by means of
providing appropriate employees with business or identification cards
identifying such employees as the Borrower’s employees); and

(xvi) complying with (and causing to be true and correct), and directing the
Borrower to comply with (and cause to be true and correct) each of the facts and
assumptions regarding the Borrower contained “Section I - Assumptions of Fact”
of the opinion of Kirkland & Ellis LLP pursuant to Section 3.01.

(f) Change in Agreements, Etc. Without the prior written consent of each
Managing Agent, the Collection Agent will not, and will not suffer or permit the
Borrower to, (a) amend, modify, waive or terminate any terms or conditions of
the Contribution Agreement, the Sale Agreement the Performance Undertaking or
any other Facility Document (other than this Agreement) to which it is a party
or assignee, or (b) exercise any discretionary rights granted to the Borrower
under the Contribution Agreement pursuant to provisions thereof providing for
certain actions to be taken “with the consent of the Company”, “acceptable to
the Company” as “specified by the Company”, “in the reasonable judgment of the
Company” or similar provisions, or (c) exercise any discretionary rights granted
to the Borrower, as assignee under the Sale Agreement pursuant to provisions
thereof providing for certain actions to be taken “with the consent of the
Buyer”, “acceptable to the Buyer” as “specified by the Buyer”, “in the
reasonable judgment of the Buyer” or similar provisions.

(g) Keeping of Records and Books of Account. The Collection Agent will, and will
direct the Borrower to, maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing the Receivables in the event of the destruction of the originals
thereof) and keep and maintain, all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including records adequate to permit the daily identification of
all collections of and adjustments of each Receivable).

(h) Credit and Collection Policy. The Collection Agent will, and will direct the
Borrower to, comply in all material respects with the Credit and Collection
Policy in regard to each Receivable and the related Contract. The Collection
Agent shall not make or agree to make or permit any material change in the
Credit and Collection Policy other than in accordance with Section 6.02(c).

(i) Change in Payment Instructions to Obligors. The Collection Agent will not,
and will not suffer or permit the Borrower to, (i) add or terminate any bank as
a Collection Account Bank or the Concentration Account Bank, (ii) close any
Lock-Box, any Collection

 

69



--------------------------------------------------------------------------------

Account or the Concentration Account or open any new lock-box or account to
function as a Lock-Box, Collection Account or Concentration Account, (iii) make
any change to the instructions to the Obligors that all payments with respect to
the Receivables be made to a Lock-Box or Collection Account or (iv) make any
change to the instructions to the Collection Account Bank requiring all
available funds in each Collection Account to automatically sweep to the
Concentration Account at the end of each Business Day, in each case, without the
prior written consent of the Administrative Agent and each Managing Agent in
their sole discretion, which consent shall not be unreasonably withheld or
delayed; provided, if provisions under clauses (i) through (iv) above have been
violated with respect to any Lock-Box or Collection Account relating to an
individual Originator without the prior knowledge or consent of the Collection
Agent, the Collection Agent (itself or through CHS) shall have the opportunity
to cure the violation of this clause (i) within 15 days of obtaining knowledge
of such breach by the Originator.

(j) AccessOne Program Receivables. After May 31, 2012, no Receivables will be
sold pursuant to any agreement other than the Facility Documents, and prior to
May 31, 2012, the aggregate Expected Net Value of the AccessOne Program
Receivables shall not exceed $500,000.

ARTICLE VI

ADMINISTRATION, COLLECTION AND MONITORING OF ASSETS

SECTION 6.01. Appointment and Designation of the Collection Agent. The Borrower
may, from time to time, with the consent of the Administrative Agent, appoint
one or more Persons as the Collection Agent of the Borrower to service,
administer and collect the Receivables and otherwise to enforce its rights and
interests in, to and under the Collateral, including the Receivables, the
Related Security and the Contracts. Any such consent by the Administrative Agent
shall be subject to the approval of the Managing Agents pursuant to this
Section 6.01. The Collection Agent’s authorization under this Agreement shall
terminate on the Collection Date. Until the Administrative Agent gives notice to
the Borrower of a designation of a new Collection Agent after the occurrence and
during the continuance of a Servicer Termination Event, or consents to the
appointment by the Borrower of a new “Collection Agent” under and pursuant to
the Sale Agreement, the Contribution Agreement and this Agreement, Professional
Services is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Collection Agent pursuant to the terms hereof. The Borrower
and the Collection Agent may from time to time agree in any collection agency or
services agreement among them on the allocation of servicing duties to be
performed by the Collection Agent. Notwithstanding the foregoing, the
Administrative Agent may (with the approval of the Managing Agents), after the
occurrence and during the continuance of a Servicer Termination Event, designate
as Collection Agent any Person to succeed Professional Services or any successor
Collection Agent, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the collection
agent pursuant to the terms hereof and in accordance with applicable Healthcare
Laws. The Borrower hereby grants to the Collection Agent and any successor
Collection Agent, and the Collection Agent hereby grants to any successor
Collection Agent, an irrevocable power of attorney, with full power of
substitution, coupled with an interest, to take any and all steps in the
Borrower’s or the Collection Agent’s name, as applicable, and on behalf of the
Borrower or the Administrative

 

70



--------------------------------------------------------------------------------

Agent, as may be necessary or desirable, in the determination of the Collection
Agent or successor Collection Agent, as the case may be, to collect all amounts
due under any and all Receivables, including endorsing the Borrower’s name on
checks and other instruments representing Collections and enforcing such
Receivables and the related Contracts. The Collection Agent may subcontract the
performance of its duties and obligations to a third Person with the prior
consent of each Managing Agent, including with respect to Collection Agency
Receivables. Any such subcontract shall not affect the Collection Agent’s
liability for performance of its duties and obligations pursuant to the terms
hereof, and any such subcontract shall automatically terminate upon designation
of a successor Collection Agent. Notwithstanding anything to the contrary
contained in this Agreement, the Collection Agent, if not the Borrower or an
Affiliate thereof, shall have no obligation to collect, enforce or take any
other action described in this Article VI with respect to any Receivable that is
not a Pledged Receivable other than to deliver to the Borrower or at its
direction, the Collections and documents with respect to any such Receivable
that is not a Pledged Receivable as described in Sections 6.03 and 6.07.

SECTION 6.02. Collection of Receivables by the Collection Agent; Extensions and
Amendments of Receivables.

(a) The Collection Agent shall take or cause to be taken all such reasonable
actions as may be necessary or advisable to collect each Receivable from time to
time, all in accordance with Applicable Law, with reasonable care and diligence,
and in accordance with the Credit and Collection Policy; provided, however,
that, if a Servicer Termination Event shall have occurred and be continuing,
(i) the Administrative Agent shall have the right to direct the Collection Agent
(whether the Collection Agent is the Transferor, an Originator or an Affiliate
thereof or otherwise) to commence or settle any legal action, to enforce
collection of any Receivable or to foreclose upon or repossess any Related
Security and (ii) the Collection Agent shall not make the Administrative Agent,
any Managing Agent or any Lender a party to any litigation without the express
written consent of the Administrative Agent, such Managing Agent or such Lender,
as the case may be, such consent not to be unreasonably withheld or delayed. If
the Termination Date shall not have occurred, Professional Services, while such
Person is the Collection Agent, may, with respect to the Receivables and, with
respect to any Eligible Receivable, in accordance with the Credit and Collection
Policy, (i) extend the maturity or adjust the Expected Net Value of any
Defaulted Receivable as Professional Services may determine to be appropriate to
maximize Collections thereof and (ii) adjust the Expected Net Value of any
Receivable to reflect the reductions or cancellations described in the first
sentence of Section 2.09, in each such case (except with respect to Receivables
which are not Eligible Receivables) (x) in accordance with the requirements of
the Credit and Collection Policy and (y) provided that such extension or
adjustment shall not alter the status of such Receivable as a Defaulted
Receivable or limit the rights of the Administrative Agent, any Managing Agent
or any Lender under this Agreement. Except as otherwise permitted pursuant to
the immediately preceding sentence, neither the Collection Agent nor the
Borrower will extend, amend, cancel or otherwise modify the terms of any
Receivable without the prior written approval of the Administrative Agent, or
amend, modify, cancel or waive any term or condition of any Contract related to
a Receivable, except to the extent consistent with the Credit and Collection
Policy or otherwise with the prior written approval of the Administrative Agent.

 

71



--------------------------------------------------------------------------------

(b) Notwithstanding anything else contained herein, neither the Collection Agent
nor any subcontractor or delegatee thereof is the agent of the Administrative
Agent, any Managing Agent or any Lender, and they are not permitted to (nor do
they have any authority to) (i) establish an office or other fixed place of
business of the Administrative Agent, any Managing Agent or any Lender, or
(ii) contract for, or conclude a contract in the name of, the Administrative
Agent, any Managing Agent or any Lender.

(c) The Borrower, the Collection Agent, the Transferor and any applicable
Originator may amend the Credit and Collection Policy from time to time provided
that (i) no change shall be made in the Credit and Collection Policy that would
be adverse to any of the Lenders, including by impairing the collectibility of
any Receivable or the ability of the Borrower or the Collection Agent to perform
its obligations under this Agreement and (ii) in the event that any change is
made to the Credit and Collection Policy, promptly following such change and, in
any event within 30 days thereof, the Collection Agent shall provide the
Administrative Agent and each of the Managing Agents with an updated Credit and
Collection Policy and a summary of all material changes.

SECTION 6.03. Distribution and Application of Collections. The Collection Agent
shall set aside the Collections of Receivables in accordance with Sections 2.07.
The Collection Agent shall as soon as practicable (and in any event within two
Business Days) following receipt turn over to the Borrower or other Person
entitled thereto the Collections of any Receivable which is not a Pledged
Receivable less, in the event neither Professional Services nor an Affiliate
thereof is the Collection Agent, all reasonable and appropriate out-of-pocket
costs and expenses of the Collection Agent of servicing, collecting and
administering the Receivables to the extent not covered by the Servicing Fee
received by it.

SECTION 6.04. Other Rights of the Administrative Agent.

(a) At any time following the occurrence and during the continuance of a
Servicer Termination Event or the designation pursuant to Section 6.01 of a
Collection Agent other than Professional Services, the Borrower or any Affiliate
of either thereof, subject to Applicable Law:

(i) The Administrative Agent may or, at the request of the Administrative Agent,
the Borrower shall (in either case, at the Borrower’s expense) direct any or all
of the Obligors, to pay all amounts payable under any Receivable directly to the
Administrative Agent or its designee;

(ii) The Administrative Agent may or, at the request of the Administrative
Agent, the Borrower shall (in either case, at the Borrower’s expense) give each
of the Obligors notice of the Administrative Agent’s interests in the
Receivables;

(iii) The Administrative Agent may have a representative present during any or
all business hours at each office of the Borrower, the Transferor, the
Collection Agent and the Originators involved in the administration, servicing
and collections of the Receivables;

 

72



--------------------------------------------------------------------------------

(iv) The Administrative Agent, or its representatives, may, during regular
business hours, (i) review any or all Records, computer programs and files
related to the administration, servicing and collection of the Receivables and
(ii) visit the offices of the Borrower for the purpose of such review, and, at
the Administrative Agent’s request and at the Borrower’s expense, the Borrower
shall (i) assemble all Records and make the same available to the Administrative
Agent or its designee at a place selected by the Administrative Agent or its
designee, and (ii) segregate all cash, checks and other instruments received by
it from time to time constituting Collections of Receivables in the manner
provided herein or such other manner acceptable to the Managing Agents and,
promptly following receipt, remit all such cash, checks and instruments, duly
endorsed or with duly executed instruments of transfer, to the Administrative
Agent or its designee;

(v) The Administrative Agent is authorized to date and deliver to the
Concentration Account Bank, a notice in substantially the form attached to the
Control Agreement to transfer exclusive control of the Concentration Account to
the Administrative Agent; and

(vi) The Administrative Agent shall have all other rights and remedies provided
under the UCC and other Applicable Law, which rights and remedies shall be
cumulative.

(b) At any time following the occurrence and during the continuance of an ENV
Event, the Administrative Agent may, and shall at the direction of the Managing
Agents, itself or through any agent designated by it, determine the Contractual
Allowances. The Administrative Agent shall notify the Collection Agent of its
determination of the Contractual Allowances at least 10 days prior to the
Monthly Report Due Date for the Collection Period immediately prior to such
Collection Period, and such Contractual Allowances shall thereafter be approved
by each Managing Agent in accordance with Section 6.06.

SECTION 6.05. Records. The Collection Agent, whether or not the Borrower or an
Affiliate thereof, shall hold all Records in trust for the Borrower and the
Administrative Agent, for the benefit of the Secured Parties, in accordance with
their respective interests. Subject to the receipt of contrary instructions from
the Administrative Agent that are delivered following the occurrence and
continuance of a Servicer Termination Event, the Borrower will deliver all
Records to the Collection Agent; provided, however, that the Collection Agent,
if other than the Borrower or any Affiliate thereof, shall as soon as
practicable upon demand deliver to the Borrower copies of Records in its
possession relating to Receivables.

SECTION 6.06. Receivable Reporting.

(a) On each Monthly Report Due Date, the Collection Agent shall deliver to the
Administrative Agent and each Managing Agent a Monthly Report for the preceding
Collection Period, which delivery may be in electronic form. In addition,
simultaneously with each delivery of an updated Monthly Report required under
the Contribution Agreement and Sale Agreement, the Collection Agent shall
deliver a copy of such updated Monthly Report to the Administrative Agent and
each Managing Agent.

 

73



--------------------------------------------------------------------------------

(b) The Contractual Allowances for the immediately succeeding Collection Period
as set forth in a Monthly Report will be deemed approved by the Administrative
Agent and the Managing Agents unless the Administrative Agent or a Managing
Agent has notified the Collection Agent, in writing before the later of (i) the
last Business Day of the month in which such Monthly Report is received and
(ii) 10 days after receipt by such Person of such Monthly Report, that the
Contractual Allowances as set forth therein is not approved. In the event the
Contractual Allowances as set forth in a Monthly Report is not approved, then
the most recently approved Contractual Allowances shall remain in effect until
the approval under this Section 6.06 of the Contractual Allowances set forth in
a subsequent Monthly Report or as otherwise agreed by the Collection Agent,
Administrative Agent and the Managing Agents.

SECTION 6.07. Collections and Lock-Boxes.

(a) The Borrower and the Collection Agent will instruct all Obligors to cause
all Collections to be either (i) remitted to a Lock-Box to be retrieved
therefrom by the applicable Collection Account Bank for prompt deposit to the
applicable Collection Account or (ii) remitted directly to a Collection Account.
If the Borrower, the Transferor, the Collection Agent or any Originator receives
any Collections, the Borrower or the Collection Agent will, and shall instruct
such Originator to, immediately remit such Collections to the applicable
Collection Account within two Business Days of receipt thereof, and the
Collection Agent, the Transferor or the Borrower shall promptly take, or direct
the applicable Originator to take, all such actions as are reasonably necessary
in the Collection Agent’s or the Borrower’s discretion or reasonably requested
by the Administrative Agent to ensure that future payments from any Obligor be
made to a Collection Account or Lock-Box. If the Borrower or the Collection
Agent does not, or does not cause the applicable Originator to, promptly (and in
any event within two Business Days from the Administrative Agent’s request) take
such actions as the Administrative Agent may reasonably request, then the
Administrative Agent, its assigns or designees, may, to the maximum extent
permitted by law take such actions as the Administrative Agent, its assigns or
designees may, on its direction, deem appropriate.

(b) In accordance with the terms of the Control Agreement, the Collection Agent
shall instruct the Concentration Account Bank to allocate and remit Collections
in accordance with Sections 2.07 and 2.08; provided, however, that the
Administrative Agent may, at any time following a Trigger Event and shall, at
the direction of any Managing Agent, revoke the Collection Agent’s authority
with respect to the Concentration Account, direct the Concentration Account Bank
to cease taking instructions from the Collection Agent or the Borrower and to
thereafter take direction solely from the Administrative Agent in each case by
delivery of a notice substantially in the form attached to the Control Agreement
for such purpose. Neither the Borrower nor the Collection Agent will (i) add or
terminate any bank as a Collection Account Bank or the Concentration Account
Bank, (ii) close any Lock-Box, any Collection Account or the Concentration
Account or open any new lock-box or account to function as a Lock-Box,
Collection Account or Concentration Account, (iii) make any change to the
instructions to the Obligors that all payments with respect to the Receivables
be made to a Lock-Box or Collection Account or (iv) make any change to the
instructions to the Collection Account

 

74



--------------------------------------------------------------------------------

Bank as set forth in the Deposit Account Notification Agreement (Government
Healthcare Receivables) requiring all available funds in each Collection Account
to automatically sweep to the Concentration Account at the end of each Business
Day, in each case, without the prior written consent of the Administrative Agent
and each Managing Agent. The Borrower and the Collection Agent each hereby
agrees to take, or cause to be taken, any and all actions reasonably requested
by the Administrative Agent to protect and perfect the interest of the
Administrative Agent, for the benefit of the Secured Parties, in the event any
such change is permitted.

SECTION 6.08. UCC Matters; Protection and Perfection of Collateral. The
Collection Agent will direct the Borrower to, keep its jurisdiction of
organization, principal place of business and chief executive office, and the
offices where it keeps its Records, in the jurisdictions and at the addresses
set forth on Schedule V, or, in any such case, upon 30 days’ prior written
notice to the Administrative Agent, at such other jurisdiction or locations
within the United States where all actions reasonably requested by the
Administrative Agent to protect and perfect the interest of the Administrative
Agent, for the benefit of the Secured Parties, in the Collateral have been taken
and completed. Each of the Borrower and the Collection Agent agrees that from
time to time, at the Borrower’s expense, it will promptly execute and deliver
all further instruments and documents, and take all further action that the
Administrative Agent may reasonably request in order to perfect, protect or more
fully evidence the interest in the Collateral acquired by the Administrative
Agent hereunder, or to enable the Administrative Agent to exercise or enforce
any of its rights hereunder. Without limiting the generality of the foregoing,
each of the Borrower and the Collection Agent agrees that it will upon the
request of the Administrative Agent, execute and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate. The Borrower
hereby authorizes the Administrative Agent to file one or more financing or
continuation statements, and amendments thereto and assignments thereof,
relative to all or any of the Collateral now existing or hereafter arising
without the signature of the Borrower where permitted by law. If the Borrower or
the Collection Agent fails to perform any of its agreements or obligations under
this Section 6.08, the Administrative Agent may (but shall not be required to)
itself perform, or cause performance of, such agreement or obligation, and the
reasonable expenses of the Administrative Agent incurred in connection therewith
shall be payable by the Borrower upon the Administrative Agent’s demand
therefor. For purposes of enabling the Administrative Agent to exercise its
rights described in the preceding sentence and elsewhere in this Article VI, the
Borrower and the Collection Agent each hereby authorizes the Administrative
Agent following the occurrence and during the continuance of a Trigger Event to
take any and all steps in the Borrower’s or the Collection Agent’s, as
applicable, name and on behalf of the Borrower or the Collection Agent, as the
case may be, necessary or desirable, in the determination of the Administrative
Agent, to collect all amounts due under any and all Receivables, including
endorsing the Borrower’s or the Collection Agent’s name on checks and other
instruments representing Collections and enforcing such Receivables and the
related Contracts, subject to Applicable Law.

SECTION 6.09. Obligations With Respect to Receivables. Each of the Borrower and
the Collection Agent will (a) at the Borrower’s expense, regardless of any
exercise by the Administrative Agent, any Managing Agent or any Lender of its
rights hereunder, timely and fully perform and comply or cause each of the
Originators to perform or comply with all material provisions, covenants and
other promises required to be observed by it under the

 

75



--------------------------------------------------------------------------------

Contracts related to the Receivables to the same extent as if the Receivables
had not been pledged and assigned hereunder and (b) pay or direct the applicable
Originator to pay, when due any taxes, including sales, excise or personal
property taxes, payable in connection with the Receivables. In no event shall
the Administrative Agent, any Managing Agent or any Lender have any obligation
or liability with respect to any Receivables or related Contracts, nor shall any
of them be obligated to perform any of the obligations of the Borrower, the
Collection Agent or any Originator or any of their respective Affiliates
thereunder. Each of the Borrower and the Collection Agent agrees it will timely
and fully comply in all material respects with the Credit and Collection Policy
in regard to each Receivable and the related Contract.

SECTION 6.10. Applications of Collections. Any payment by an Obligor in respect
of any indebtedness owed by it to the Borrower or any Originator shall, except
as otherwise specified by such Obligor or otherwise required by contract or
Applicable Law and unless otherwise instructed by the Administrative Agent, be
applied as a Collection of any Receivable of such Obligor, in the order of the
age of such Receivables, starting with the oldest such Receivable, to the extent
of any amounts then due and payable thereunder, before being applied to any
other indebtedness, account, general intangible or obligation of such Obligor.

SECTION 6.11. Annual Servicing Report of Independent Audit Firm. On an annual
basis on or before the date which is 90 days after the end of each fiscal year,
beginning with the fiscal year ending December 31, 2012, the Collection Agent
shall engage and cause FTI Consulting, Inc. or another firm acceptable to each
Managing Agent and the Borrower to provide the Collection Agent, each Managing
Agent and the Administrative Agent with a report setting forth the results of
such firm’s review of the Receivables in form and in scope satisfactory to the
Administrative Agent, the Managing Agents and the Collection Agent; provided
that in no event shall such report include “Protected Health Information”, as
such term is defined in regulations implementing HIPAA; provided further that
such independent audit firm shall be required to enter into a Business Associate
Agreement with the Collection Agent. The Borrower hereby authorizes such firm to
discuss such affairs, finances and performance with representatives of the
Administrative Agent and each of the Managing Agents.

SECTION 6.12. Indemnities by the Collection Agent. (a) Without limiting any
other rights which any Indemnified Party may have hereunder or under Applicable
Law, and in consideration of its appointment as Collection Agent, the Collection
Agent hereby agrees to indemnify each Indemnified Party from and against any and
all Indemnified Amounts awarded against or actually incurred by any of them
arising out of or resulting from any actions it has taken or the failure to
perform its duties under this Agreement or the other Facility Documents or with
respect to the use of proceeds of Advances or remittances or the security
interests in the Collateral or in respect of any Receivable, Related Security or
Contract. Without limiting or being limited by the foregoing, the Collection
Agent shall pay on demand to each Indemnified Party any and all amounts
necessary to indemnify such Indemnified Party from and against any and all
Indemnified Amounts relating to or resulting from any of the following:

(i) reliance on any representation made or deemed made by the Collection Agent
or any of its officers under or in connection with this Agreement or any other
Facility Document which shall have been false, incorrect or misleading in any
material respect when made or deemed made or delivered;

 

76



--------------------------------------------------------------------------------

(ii) the failure by the Collection Agent to comply with any term, provision or
covenant contained in this Agreement, any of the other Facility Documents, or
any Contract, or with any Applicable Law with respect to any Receivable, the
related Contract or the Related Security;

(iii) the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Law with respect to any Receivables, whether at the Closing
Date or at any subsequent time;

(iv) any failure of the Collection Agent to perform its duties or obligations in
accordance with the provisions of this Agreement or the other Facility
Documents;

(v) the commingling of Collections of Receivables at any time with other funds;

(vi) any action or omission by the Collection Agent that reduces or impairs the
rights of the Administrative Agent, any Managing Agent or any of the Lenders
with respect to any Receivable or the value of any Receivable;

(vii) any Servicing Fees or other costs and expenses payable to any replacement
Collection Agent, to the extent in excess of the Servicing Fees payable to the
Collection Agent hereunder; or

(viii) any claim brought by any Person other than an Indemnified Party arising
from any activity by the Collection Agent or its Affiliates in servicing,
administering or collecting any Receivable.

(b) Any amounts subject to the indemnification provisions of this Section 6.12
shall be paid by the Collection Agent to the Administrative Agent within 10
Business Days following the Administrative Agent’s demand therefor.
Notwithstanding any other provision of this Agreement to the contrary, the
Collection Agent shall not indemnify any Indemnified Party for or with respect
to any Indemnified Amounts (i) that would constitute recourse for uncollectible
Receivables due to the bankruptcy or insolvency of the related Obligor or
(ii) which arise solely from such Indemnified Party’s gross negligence, bad
faith or willful misconduct as determined in a final non-appealable judgment of
a court of competent jurisdiction.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

(a) The Collection Agent or the Borrower shall fail to make any payment or
deposit to be made by it hereunder when due, and, if such failure to make any
payment or deposit arises in connection with the payment of Interest or Fees
hereunder, such failure shall remain unremedied for five Business Days; or

 

77



--------------------------------------------------------------------------------

(b) A Borrowing Base Deficiency shall exist and such Borrowing Base Deficiency
shall remain unremedied for three Business Days; or

(c) Any representation or warranty made or deemed to be made by the Borrower or
the Collection Agent (or any of their respective officers or agents) under or in
connection with any Facility Document, including any Monthly Report or Funding
Request other than with respect to the status of a Receivable as an Eligible
Receivable, or any other information, report or officer’s certificate delivered
pursuant hereto, shall prove to have been false, incorrect or misleading in any
material respect when made or deemed made, unless and solely to the extent
(i) such representation or warranty does not contain a grace period within such
provision, and (ii) such misrepresentation is capable of being cured within 10
days, the Borrower and the Collection Agent deliver a written certificate to the
Administrative Agent certifying that such false, incorrect or misleading
statement, and all ramifications thereof under this Agreement or any Facility
Document has been cured in full (together with such data demonstrating such
cure) by earlier to occur of (x) the date on which written notice shall have
been given to the Collection Agent by the Administrative Agent or the Borrower
and (y) the date on which a Responsible Officer of the Collection Agent acquires
knowledge thereof; or

(d) The Borrower or the Collection Agent shall fail to perform or observe,
beyond the applicable grace or cure period therein, any term, covenant or
agreement (other than any term covenant, or agreement described in another
clause of this Section 7.01) contained in any Facility Document on its part to
be performed or observed and any such failure (other than a failure with respect
to any of Section 5.01(b), (c), (d), (f), (i), (j), (k), (l), (p) (second
sentence), (q), (r), (v) and (x) and Section 5.02(a), (f), (h) (second sentence)
and (i), in each case, as to which no grace period shall apply) shall remain
unremedied for 10 days after written notice thereof shall have been given by the
Administrative Agent to the Borrower; or

(e) This Agreement or any other Facility Document shall cease to be effective or
be a legally valid, binding and enforceable obligation of the Borrower or the
Collection Agent, as the case may be or any Affiliate thereof shall contest in
any manner the effectiveness, validity, binding nature or enforceability of this
Agreement or any other Facility Document; or

(f) (i) The Collection Agent shall fail to pay any principal, interest or other
amount due in respect of any Material Indebtedness, in each case, when and as
the same shall become due and payable (after giving effect to any grace period)
or (ii) any other event or condition occurs that results in any Material
Indebtedness of the Collection Agent becoming due prior to its scheduled
maturity or that enables or permits (after giving effect to any grace period)
the holder or holders of any Material Indebtedness of the Collection Agent or
any trustee or agent on its or their behalf to cause any such Debt to become
due; provided that this clause (ii) shall not apply to secured Debt that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Debt; or

(g) (i) The Borrower, any Material Originator, the Parent, CHS or the Collection
Agent shall (A) become insolvent, generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally
or shall make a general assignment for the benefit of creditors, (B) any
Insolvency Proceeding or any other proceeding seeking the entry of an order for
relief or the appointment of a receiver, receiver/manager,

 

78



--------------------------------------------------------------------------------

custodian, trustee, or other similar official for it or for any substantial part
of its property shall be instituted by the Borrower, any Material Originator,
the Parent, CHS or the Collection Agent or (C) any Insolvency Proceeding or any
other proceeding seeking the entry of an order for relief or the appointment of
a receiver, receiver/manager, custodian, trustee, or other similar official for
it or for any substantial part of its property shall be instituted against the
Borrower, any Material Originator, the Parent, CHS or the Collection Agent, and
in the case of any Material Originator, the Parent, CHS or the Collection Agent
such other proceeding shall remain unstayed for a period of 60 days, or the
requested adjudication, relief or other action sought thereby shall have been
made, granted or taken, or (ii) the Borrower, any Material Originator, the
Parent, CHS or the Collection Agent shall take any corporate or entity-level
action that authorizes any of the actions set forth above in this
Section 7.01(g); or

(h) As of the last day of any Collection Period, (i) the Default Ratio shall
exceed 7.0%, (ii) the Delinquency Ratio shall exceed 3.25%, (iii) the Payment
Denial Rate shall exceed 1.25%, (iv) the average of the Default Ratio for each
of such Collection Period and the two prior Collection Periods shall exceed
6.50%, or (v) the average of the Delinquency Ratio for each of such Collection
Period and the two prior Collection Periods shall exceed 3.00%; or

(i) The DSO reported on any Monthly Report shall exceed 55 days; or

(j) (i) There shall have occurred and be continuing an “Event of Termination”
under the Sale Agreement without regard to waivers, supplements or amendments
not approved in writing by the Administrative Agent and the Managing Agents, or
(ii) the Sale Agreement shall have ceased to be valid, binding and enforceable
as against any of the parties thereto without any amendment, modification,
waiver or termination of any terms or conditions thereof, other than as agreed
to in writing by the Administrative Agent; or

(k) (i) There shall have occurred and be continuing an “Event of Termination”
under the Contribution Agreement without regard to waivers, supplements or
amendments not approved in writing by the Administrative Agent and the Managing
Agents, or (ii) the Contribution Agreement shall have ceased to be valid,
binding and enforceable as against any of the parties thereto without any
amendment, modification, waiver or termination of any terms or conditions
thereof, other than as agreed to in writing by the Administrative Agent; or

(l) The grant of security hereunder shall, for any reason, except to the extent
permitted by the terms hereof, ceases to create a valid and perfected first
priority security interest in each Receivable and the Related Security and
Collections with respect thereto, or the other Collateral granted hereunder; or

(m) (i) Any Originator shall have ceased for any reason to sell all of its
“Receivables” under and as defined in the Sale Agreement to the Borrower
pursuant to the Sale Agreement, except with (x) the prior consent of the
Administrative Agent, which consent will be at its sole discretion and may be
accompanied by an adjustment of concentration limits or purchase limits as
determined by the Administrative Agent and the Managing Agents and (y) delivery
of an Monthly Report calculated to reflect such change and related adjustments,
or (ii) the assignment to the Administrative Agent of all of the Borrower’s
right and title to and interest in the Sale Agreement shall have ceased, for any
reason, to be fully effective and enforceable by the Administrative Agent as
against any of the parties to the Sale Agreement; or

 

79



--------------------------------------------------------------------------------

(n) (i) The Transferor shall have ceased for any reason to contribute all of its
“Receivables” under and as defined in the Contribution Agreement to the Borrower
pursuant to the Contribution Agreement, or (ii) the assignment to the
Administrative Agent of all of the Borrower’s right and title to and interest in
the Contribution Agreement or the Sale Agreement shall have ceased, for any
reason, to be fully effective and enforceable by the Administrative Agent as
against any of the parties to the Contribution Agreement or Sale Agreement, as
applicable; or

(o) There shall have occurred a Change in Control; or

(p) There shall have occurred any material adverse change in the business or
financial condition of CHS or the Originators taken as a whole since
December 31, 2011, which could reasonably be expected to affect the value or
collectability of the Receivables or the ability of the Borrower, the Collection
Agent or any Originator to collect the Receivables or otherwise perform its
respective obligations under this Agreement or any other Facility Document; or

(q) A Servicer Termination Event shall have occurred and be continuing; or

(r) CHS or any subsidiary thereof shall fail to perform or observe any term,
covenant or agreement contained in Section 6.12 or Section 6.13 of the Parent
Credit Agreement as in effect on the date hereof without regard to any waiver or
modification to any of those provisions or any of the defined terms used therein
and such failure shall continue for a period of 10 Business Days after the date
on which financial statements are required to be delivered with respect to the
applicable fiscal quarter hereunder (the “Financial Covenant Cure Period”); or

(s) The Borrower shall have become subject to registration as an “investment
company” within the meaning of the Investment Company Act; or

(t) CHS shall fail to perform or observe any term, covenant or agreement
required to be performed by it under the Performance Undertaking beyond the
grace period contained therein, or the Performance Undertaking shall cease to be
effective or to be the legally valid, binding and enforceable obligation of CHS,
or CHS shall directly or indirectly contest in any manner the effectiveness,
validity, binding nature or enforceability of the Performance Undertaking; or

(u) One or more judgments shall be rendered against the Borrower, the Collection
Agent or CHS (not paid or fully covered by insurance) shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon assets or properties of the Borrower, the Collection Agent or CHS
to enforce any such judgment and such judgment is for the payment of money in an
aggregate amount in excess (x) of $50,000, with respect to the Borrower, or
(y) $50,000,000, with respect to the Collection Agent and CHS, collectively;

then, and in any such event, the Administrative Agent may, and shall, at the
direction of any Managing Agent (i) with respect any Specified Event, deliver a
Specified Notice to the

 

80



--------------------------------------------------------------------------------

Borrower, and (ii) with respect to all other Events of Default, by notice to the
Borrower (a “Termination Declaration Notice”) declare the Termination Date to
have occurred, except that, in the case of any event described in clause (i)(B)
or clause (i)(C) of Section 7.01(g) above, the Termination Date shall be deemed
to have occurred automatically without notice upon the occurrence of such event.
Upon any such declaration or automatic occurrence, the Administrative Agent
shall have, in addition to all other rights and remedies under this Agreement or
otherwise, all other rights and remedies provided under the UCC and other
Applicable Law, which rights and remedies shall be cumulative; provided that the
Administrative Agent shall continue to comply with Section 10.14(d) in
connection with the exercise of such rights and remedies.

For the purposes of this Section 7.01, a Specified Notice shall be deemed for
all purposes to constitute a Termination Declaration Notice automatically and
without further notice or action of any kind or nature, effective on the earlier
to occur of (i) the fifth day (or the immediately following Business Day)
following the delivery of such Specified Notice, unless on or before such date,
the Borrower has made payment to the Administrative Agent that reduces the
outstanding amount of the Obligations to zero, and (ii) the 30th day following
the delivery of such Specified Notice to the extent that any Specified Event is
then continuing; provided that, in all events, the Administrative Agent may, and
shall, at the direction of any Managing Agent deliver a new Termination
Declaration Notice between the 25th and 30th day following the delivery of such
Specified Notice, which new Termination Declaration Notice shall become
effective on the fifth day following the delivery thereof.

Notwithstanding anything to the contrary contained in this Article VII, during
the Financial Covenant Cure Period and in addition to the Borrower’s rights
under Section 2.04(d), the Parent may issue Qualified Capital Stock (as defined
in the Parent Credit Agreement) and elect to treat all or any portion of the net
cash proceeds thereof as having increased Consolidated EBITDA (as defined in the
Parent Credit Agreement) with respect to such applicable quarter solely for the
purpose of determining actual and pro forma compliance with Section 6.12 or
Section 6.13 of the Parent Credit Agreement for purposes of Section 7.01(r) at
the end of such applicable quarter and applicable subsequent periods, provided
that (a) such proceeds (i) are actually received by the Parent and contributed
to CHS no later than ten days after the date on which financial statements are
required to be delivered with respect to such fiscal quarter hereunder and
(ii) do not exceed the aggregate amount necessary to cause Parent to be in
compliance with the covenants under Section 6.12 or Section 6.13 of the Parent
Credit Agreement for purposes of Section 7.01(r) for any applicable period and
(b) in each period of four fiscal quarters, there shall be at least two fiscal
quarters in which no such right to cure permitted by this paragraph is utilized.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.01. Indemnities by the Borrower. (a) Without limiting any other rights
which the Administrative Agent, the Managing Agents, the Lenders, the Liquidity
Providers or any of their respective Affiliates may have hereunder or under
Applicable Law, the Borrower hereby agrees to indemnify the Administrative
Agent, each Managing Agent, each Lender, each Liquidity Provider, each of their
respective Affiliates, and each of their respective

 

81



--------------------------------------------------------------------------------

directors, officers, employees, agents and attorneys (all of the foregoing being
individually referred to as an “Indemnified Party” and being collectively
referred to as “Indemnified Parties”) from and against any and all damages,
losses, claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (excluding Taxes for which provision is made
in Section 2.12) (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or actually incurred by any of them
arising out of or resulting from this Agreement or the other Facility Documents
or the use of proceeds of Advances or remittances or the security interests in
the Collateral or in respect of any Receivable, Related Security or Contract.
Without limiting or being limited by the foregoing, the Borrower shall pay on
demand to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from any of the following:

(i) reliance on any representation or warranty made or deemed made by the
Borrower or any of its officers under or in connection with this Agreement or
any other Facility Document, which shall have been false, incorrect or
misleading in any material respect when made or deemed made or delivered;

(ii) the failure by the Borrower to comply with any term, provision or covenant
contained in this Agreement, any of the other Facility Documents, or any
Contract, or with any Applicable Law with respect to any Receivable, the related
Contract or the Related Security, or the nonconformity of any Receivable, the
related Contract or the Related Security with any such Applicable Law;

(iii) the failure to grant to the Administrative Agent, for the benefit of
itself and the Secured Parties, a valid and perfected first priority security
interest under Article 9 of the UCC, in and to the Receivables which are, or are
purported to be, Collateral, together with all Collections and Related Security,
in each case free and clear of any Lien whether existing at the time of the
pledge of any such Receivable or at any time thereafter;

(iv) the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Law with respect to any Receivables, whether at the Closing
Date or at any subsequent time;

(v) any failure of the Borrower to perform its duties or obligations in
accordance with the provisions of this Agreement or the other Facility Documents
or to perform its duties under the Contracts;

(vi) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with merchandise or services which are the subject of any Receivable
or Contract;

(vii) any set-off by any Collection Account Bank or the Concentration Account
Bank against Collections;

 

82



--------------------------------------------------------------------------------

(viii) the failure to pay when due any taxes which are the Borrower’s
responsibility, including sales, excise or personal property taxes payable in
connection with the Receivables or the contribution or purchase thereof;

(ix) any repayment by the Administrative Agent or any other Indemnified Party of
any amount previously distributed in reduction of Revolving Principal Balance or
payment of Interest or any other amount due hereunder, in each case which amount
the Administrative Agent or such Indemnified Party believes in good faith is
required to be repaid;

(x) the commingling of Collections of Receivables at any time with other funds;

(xi) any investigation, litigation or proceeding related to this Agreement or
the Borrower’s use of proceeds of Advances or the pledge of an interest in the
Collateral generally or in respect of any Receivable, Related Security or
Contract (including in connection with the preparation of a defense or appearing
as a third party witness in connection therewith and regardless of whether such
investigation, litigation or proceeding is brought by the Borrower, an
Indemnified Party or any other Person or an Indemnified Party is otherwise a
party thereto);

(xii) any failure by the Borrower to give reasonably equivalent value to the
Transferor in consideration for the transfer by the Transferor to the Borrower
of any Receivables or Related Security, or any attempt by any Person to void or
otherwise avoid any such transfer under any statutory provision or common law or
equitable action, including any provision of the Bankruptcy Law;

(xiii) any failure by the Buyer to give reasonably equivalent value to any
Originator in consideration for the transfer by such Originator to the Buyer of
any Receivables or Related Security, or any attempt by any Person to void or
otherwise avoid any such transfer under any statutory provision or common law or
equitable action, including any provision of the Bankruptcy Law; or

(xiv) the inclusion as an Eligible Receivable of any Receivable any portion of
the Expected Net Value of which represents sales taxes.

(b) Any amounts subject to the indemnification provisions of this Section 8.01
shall be paid by the Borrower to the Administrative Agent within 10 Business
Days following the Administrative Agent’s demand therefor. Notwithstanding any
other provision of this Agreement to the contrary, the Borrower shall not
indemnify any Indemnified Party for or with respect to any Indemnified Amounts
(i) that would constitute recourse for uncollectible Receivables due to the
bankruptcy or insolvency of the related Obligor or (ii) that arise solely from
such Indemnified Party’s gross negligence, bad faith or willful misconduct as
determined in a final non-appealable judgment of a court of competent
jurisdiction.

 

83



--------------------------------------------------------------------------------

ARTICLE IX

THE ADMINISTRATIVE AGENT; MANAGING AGENTS

SECTION 9.01. Authorization and Action. The Lenders and each Managing Agent
hereby appoint and authorize the Administrative Agent to take such action as
agent on their behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto, including the power and authority
to hold and to perfect any ownership interest or security interest created
pursuant hereto or in connection herewith on behalf of the Secured Parties. The
Administrative Agent shall not be required to take any action that exposes it to
personal liability or that is contrary to this Agreement, the other Facility
Documents or Applicable Law.

SECTION 9.02. Agent’s Reliance, Etc. Neither the Administrative Agent, nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them as Administrative Agent under or in
connection with this Agreement (including any action taken or omitted to be
taken by it or them if the Administrative Agent is designated as Collection
Agent pursuant to Section 6.01) or any other agreement executed pursuant hereto,
except for its or their own gross negligence or willful misconduct as determined
in a final non-appealable judgment of a court of competent jurisdiction. Without
limiting the foregoing, the Administrative Agent: (i) may consult with legal
counsel (including counsel for the Borrower, the Originators and CHS),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts, (ii) shall
not be subject to any fiduciary or other implied duties, regardless of whether
an Event of Default has occurred and is continuing, (iii) shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Facility Documents, (iv) except as expressly set forth herein and in the
other Facility Documents, shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity, (v) shall not be
responsible to any Managing Agent, any Lender or any other Person for the due
execution, legality, validity, enforceability, genuineness or sufficiency of
value of this Agreement or any other agreement, instrument or document furnished
pursuant hereto, and (vi) shall incur no liability under or in respect of this
Agreement or any other agreement executed pursuant hereto, by acting upon any
notice (including notice by telephone with respect to notices under
Section 2.01), consent, certificate or other instrument or writing (which may be
by telex or facsimile) believed by it to be genuine and signed or sent by the
proper party or parties. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Lenders or the Managing Agents, or in the absence of its own gross negligence or
willful misconduct. Each Managing Agent shall indemnify upon demand, ratably in
accordance with the aggregate Commitments of the related Committed Lenders, the
Administrative Agent from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, charges, expenses
and disbursements (including reasonable legal fees and disbursements) with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement or any Facility Document contemplated by or referred to herein
or therein or the transactions contemplated

 

84



--------------------------------------------------------------------------------

hereby or thereby; provided, however, that no Managing Agent shall be liable for
the payment to the Administrative Agent of any portion of such liabilities
resulting from such the Administrative Agent’s gross negligence or willful
misconduct; provided, further however, that no actions taken in accordance with
directions of the Managing Agents shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section 9.02. The Administrative
Agent shall not be deemed to have knowledge of any Event of Default unless and
until written notice thereof is given to the Administrative Agent by the
Borrower, the Collection Agent, a Managing Agent or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Facility Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Facility Document or any other agreement, instrument
or document, or (v) the satisfaction of any condition set forth in Article III
or elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

SECTION 9.03. Administrative Agent and Affiliates. The Administrative Agent
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent.
CA-CIB and its Affiliates may generally engage in any kind of business with the
Borrower, the Transferor, any Originator or any Obligor, any of their respective
Affiliates and any Person who may do business with or own securities of the
Borrower, the Transferor, any Originator or any Obligor or any of their
respective Affiliates, all as if CA-CIB were not the Administrative Agent and
without any duty to account therefor to any Managing Agent or any Lender.

SECTION 9.04. Resignation of the Administrative Agent. The Administrative Agent
may resign as Administrative Agent hereunder at any time by giving not less than
five Business Days’ prior written notice to the Managing Agents, the Borrower
and the Collection Agent and shall resign at the request of a Managing Agent at
any time that the Administrative Agent is a Defaulting Lender; such resignation
to become effective only upon the later to occur of the earlier of (x) the
appointment and acceptance of a successor Administrative Agent as provided below
and (y) the 30th day following delivery of such notice. Upon any such
resignation, the Managing Agents and the Committed Lenders that are not
Defaulting Lenders shall appoint a financial institution of their choosing
(with, if such appointment is to a financial institution which is not affiliated
with the current Administrative Agent or a Managing Agent the prior written
consent of the Borrower, such consent not to be unreasonably delayed or
withheld) as Administrative Agent. Following the appointment of a successor
Administrative Agent and such successor’s acceptance thereof, such successor
Administrative Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Administrative Agent as
Administrative Agent hereunder, and the resigning Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent hereunder.
After the Administrative Agent’s resignation, the provisions of this Article IX
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent.

 

85



--------------------------------------------------------------------------------

SECTION 9.05. Payments. If in the opinion of the Administrative Agent the
distribution of any amount received or assets held by it in such capacity
hereunder or under any of the other Facility Documents might involve it in
liability, it may refrain from making distribution until its right to make
distribution shall have been adjudicated by a court of competent jurisdiction.
If a court of competent jurisdiction shall adjudge that any amount or asset
received and distributed by the Administrative Agent is to be repaid or
remitted, each Person to whom any such distribution shall have been made shall
either repay to the Administrative Agent its proportionate share of the amount
so adjudged to be repaid or shall pay over or return the same in such manner and
to such Persons as shall be determined by such court.

SECTION 9.06. Managing Agents.

(a) Each Lender hereby designates and appoints the Managing Agent for such
Lender’s Lender Group as its Managing Agent hereunder, and authorizes such
Managing Agent to take such actions as agent on its behalf and to exercise such
powers as are delegated to the Managing Agents by the terms of this Agreement
together with such powers as are reasonably incidental thereto. No Managing
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of the applicable Managing Agent shall be read into this Agreement or
otherwise exist for the applicable Managing Agent. In performing its functions
and duties hereunder, each Managing Agent shall act solely as agent for the
Lenders in the related Lender Group and does not assume nor shall be deemed to
have assumed any obligation or relationship of trust or agency with or for the
Borrower or any of its successors or assigns. No Managing Agent shall be
required to take any action that exposes it to personal liability or that is
contrary to this Agreement, the other Facility Documents or Applicable Law. The
appointment and authority of each Managing Agent hereunder shall terminate at
the payment in full of the Obligations and the termination of the Commitments
hereunder.

(b) Each Person serving as a Managing Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not a Managing Agent, and such Person and its Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any subsidiary or other Affiliate thereof as if it
were not a Managing Agent hereunder.

(c) No Managing Agent shall have any duties or obligations except those
expressly set forth herein and in the other Facility Documents. Without limiting
the generality of the foregoing, (i) a Managing Agent shall not be subject to
any fiduciary or other implied duties, regardless of whether an Event of Default
has occurred and is continuing, (ii) a Managing Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Facility Documents, and (iii) except as expressly set forth herein and in the
other Facility Documents, a Managing Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Affiliates that is communicated to or obtained by the
bank serving as Managing Agent or any of its Affiliates in any capacity. A
Managing Agent shall not be liable for any action taken or not taken by it with
the consent or at the request of the Lenders members of its Lender Group, or in
the absence of its own gross

 

86



--------------------------------------------------------------------------------

negligence or willful misconduct. A Managing Agent shall be deemed not to have
knowledge of any Event of Default unless and until written notice thereof is
given to a Managing Agent by the Borrower Representative, the Administrative
Agent or a Lender, and a Managing Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Facility Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Facility Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein or therein, other than to
confirm receipt of items expressly required to be delivered to a Managing Agent.

(d) A Managing Agent may resign as Managing Agent hereunder at any time by
giving not less than five Business Days’ prior written notice to the applicable
Lenders, the Administrative Agent and the Borrower, such resignation to become
effective only upon the later to occur of the earlier of (x) the appointment and
acceptance of a successor Managing Agent as provided below and (y) the 30th day
following delivery of such notice. Upon any such resignation, the related
Lenders shall appoint a financial institution of their choosing as Managing
Agent. Following the appointment of a successor Managing Agent and such
successor Managing Agent’s acceptance thereof, such successor Managing Agent
shall succeed to and become vested with all the rights, powers, privileges and
duties of the resigning Managing Agent as Managing Agent hereunder, and the
resigning Managing Agent shall be discharged from its duties and obligations as
Managing Agent hereunder. After the Administrative Agent’s resignation, the
provisions of this Article IX shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Managing Agent.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Amendments and Waivers.

(a) Except as provided in Section 10.01(b), no amendment or modification of any
provision of this Agreement or any Facility Document shall be effective without
the written agreement of the Borrower, the Collection Agent, the Administrative
Agent and each Managing Agent, and no termination or waiver of any provision of
this Agreement or any Facility Document or consent to any departure therefrom
shall be effective without the written concurrence of the Borrower, the
Administrative Agent and each Managing Agent. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

(b) Notwithstanding the provisions of Section 10.01(a), the written consent of
each Lender shall be required for any amendment, modification or waiver
(A) reducing any Revolving Principal Balance, or the Interest thereon, for any
Fixed Period, or any fee payable to all Lenders, (B) postponing any date for any
payment of any Revolving Principal Balance or the Interest thereon, for any
Fixed Period, or for any payment of fees payable under the terms of the Fee
Letter, (C) extending the Scheduled Termination Date with respect to the
Obligations,

 

87



--------------------------------------------------------------------------------

(D) increasing the Facility Limit or the Commitment of any Lender, (E) modifying
the calculation of the Borrowing Base, (F) releasing all or substantially all of
the Collateral, or (G) modifying the provisions of this Section 10.01.

(c) Any time that the Commercial Paper of any Conduit Lender is being rated by
one or more nationally recognized statistical ratings organizations (as
applicable) (each, a “Rating Agency”), at the request of such Conduit Lender, no
material amendment or modification of any material provisions hereof or of the
Sale Agreement or the Contribution Agreement shall be effective absent
confirmation, in form satisfactory to such Conduit Lender, by each such Rating
Agency that such amendment or modification will not result in a withdrawal or
downgrading of the then-current rating of the Commercial Paper by such Rating
Agency.

(d) Notwithstanding any other provision of this Section 10.01, the provisions of
Sections 4.03 hereof, Section 4.02 of the Sale Agreement and Section 4.02 of the
Contribution Agreement may not be amended or waived without confirmation from
S&P that the rating of any Conduit Lender’s Commercial Paper by S&P will not be
reduced or withdrawn as a result thereof.

(e) The Administrative Agent shall provide notice to S&P of any amendment or
modification of any provision of this Agreement or the Contribution Agreement.

(f) Notwithstanding any other provision of this Section 10.01, for so long as
the Collection Agent is an Affiliate of CHS and the Performance Undertaking is
in effect, no amendment, waiver or consent shall, without the prior written
consent of CHS, affect the rights or duties of CHS under this Agreement (such
consent not to be unreasonably withheld or delayed).

SECTION 10.02. Notices.

(a) Addresses. All notices, demands, requests and other communications required
or expressly authorized to be made by this Agreement shall be given in writing,
unless otherwise expressly specified herein and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
Electronic Transmission, and addressed to the address set forth on the
applicable signature page hereto or, as applicable, the relevant Assignment and
Acceptance or to such other address as shall be notified in writing to the
Borrower, the Administrative Agent and each Managing Agent.

(b) Effectiveness.

(i) All communications described in clause (a) above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (x) if
delivered by hand or overnight courier service or sent by Electronic
Transmission, on the date of receipt, or (y) if delivered by certified or
registered mail, five Business Days after dispatch, in each case under clauses
(x) and (y), delivered, sent, transmitted or mailed (properly addressed) to such
party as provided in this Section 10.02 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.02.
Notwithstanding the foregoing, no notice, demand, request or other communication
to the Administrative Agent pursuant to Article II shall be effective until
received by the Administrative Agent.

 

88



--------------------------------------------------------------------------------

(ii) The submission by the Borrower or the Collection Agent of any communication
pursuant to an Electronic Transmission shall constitute a representation and
warranty by such Person that any representation, warranty, certification or
other similar statement required by the Facility Documents to be provided, given
or made by such Person in connection with any such communication is true,
correct and complete except as expressly noted in such communication.

(c) Each Lender shall notify the Administrative Agent in writing of any changes
in the address to which notices to such Lender should be directed, of addresses
of its lending office, of payment instructions in respect of all payments to be
made to it hereunder and of such other administrative information as the
Administrative Agent shall reasonably request.

SECTION 10.03. Electronic Transmissions. Subject to the provisions of Subsection
10.02(a), each of the Administrative Agent, each Managing Agent, each Lender,
the Borrower, the Collection Agent and each of their respective officer,
directors, employees and agents, is authorized (but not required) to transmit,
post or otherwise make or communicate, in its sole discretion, Electronic
Transmissions in connection with any Facility Document and the transactions
contemplated therein. The Borrower, the Collection Agent and each Secured Party
acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

SECTION 10.04. Right of Setoff. Without in any way limiting the provisions of
Section 2.14, the Administrative Agent, each Managing Agent and each Lender is
hereby authorized (in addition to any other rights it may have) to set-off,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by the Administrative Agent, such Managing Agent or such Lender to, or
for the account of, the Borrower, the Collection Agent, the Transferor or any
Originator against any amount owing by the Borrower, the Collection Agent, the
Transferor or any Originator, as the case may be, to such Person or to the
Administrative Agent or Managing Agent on behalf of such Person (even if
contingent or unmatured); provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (a) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the other Secured Parties, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. For avoidance of doubt, the right of setoff
set forth in this Section 10.04 does not permit setoff of deposits and
indebtedness held or owing by one Person to or for the account of a second
Person against amounts owing by any Person other than such second Person.

 

89



--------------------------------------------------------------------------------

SECTION 10.05. No Waiver; Remedies. No failure on the part of the Administrative
Agent, any Managing Agent or any Lender to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 10.06. Binding Effect; Assignability.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Managing Agents, the Administrative Agent, the
Collection Agent, and their respective successors and permitted assigns.

(b) The Borrower may not assign any of its rights or delegate any of its duties
hereunder or under the other Facility Documents without the prior written
consent of the Administrative Agent and each Managing Agent. A Lender may assign
any of its rights and delegate any of its duties hereunder and under the other
Facility Documents (i) without the consent of the Borrower, to any Lender (other
than a Defaulting Lender), any Affiliate of any Lender or to any Liquidity
Provider and (ii) with the prior written consent of the Borrower (which consent
shall not be unreasonably withheld or delayed), to any other Person; provided
that no such consent shall be required during the continuance of an Event of
Default.

(c) Notwithstanding any other provision of this Agreement, any Lender may at any
time in its sole and absolute discretion assign, participate, grant a security
interest in, transfer or pledge all or a portion of its rights (including its
rights to payment of the principal and Interest on its Advances) under this
Agreement or under its Liquidity Agreement to secure its obligations to a
Federal Reserve Bank or any similar entity or federal program, without notice to
or consent of the Borrower (and without the execution of any document in
connection therewith); provided that no such assignment under this clause
(c) shall release a Lender from any of its obligations hereunder or substitute
any such assignee for such Lender as a party hereto, and the Administrative
Agent, the Managing Agents, the other Lenders, the Collection Agent and the
Borrower shall have the right to continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

(d) The parties to each assignment made pursuant to this Section 10.06 shall
execute and deliver to the Administrative Agent for its acceptance and recording
in its books and records, an Assignment and Acceptance or other transfer
instrument reasonably satisfactory in form and substance to the Administrative
Agent, the related Managing Agent and the Borrower. Each such assignment shall
be effective as of the date specified in the applicable Assignment and
Acceptance or other instrument only after the execution, delivery, acceptance
and recording as described in the preceding sentence. The Administrative Agent
shall notify the Borrower of any assignment made pursuant to this Section 10.06.
The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the obligations under this Agreement (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders

 

90



--------------------------------------------------------------------------------

shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. This
Section 10.06(d) shall be construed so that the obligations under this Agreement
are at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code.

(e) Each Lender may sell participations, to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment); provided, however, that

(i) such Lender’s obligations under this Agreement (including its Commitment to
the Borrower hereunder) shall remain unchanged,

(ii) such Lender shall remain solely responsible to the other parties to this
Agreement for the performance of such obligations,

(iii) the Administrative Agent, the Managing Agents, the other Lenders, the
Collection Agent and the Borrower shall have the right to continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and

(iv) such Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each Participant’s interest in the obligations under the this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under this Agreement) to any person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. This Section 10.06(e)(iv) shall be construed so that the obligations
under this Agreement are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

(v) such Lender obtains a representation from any proposed assignee of such
participation that either (i) the assignee is not acquiring and will not hold
the participation with “plan assets” of any “benefit plan investor” within the
meaning of Section 3(42) of ERISA or (ii) the acquisition and holding by the
assignee of the participation will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

 

91



--------------------------------------------------------------------------------

(f) The Lenders may, in connection with any assignment or participation by any
of them or any proposed assignment or participation pursuant to this
Section 10.06, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower, the Collection Agent and
the Collateral furnished to such Lender by or on behalf of the Borrower or the
Collection Agent; provided that prior to any such disclosure of information
designated by the Borrower as confidential, each such assignee or participant or
proposed assignee or participant shall executed an agreement whereby such
assignee or participant shall agree (subject to customary exceptions) to
preserve the confidentiality of such confidential information on terms no less
restrictive than those applicable to the Lenders pursuant to Section 10.14.

SECTION 10.07. Term of this Agreement. This Agreement, including the Borrower’s
obligation to observe its covenants set forth in Article V, and the Collection
Agent’s obligation to observe its covenants set forth in Articles V and VI,
shall remain in full force and effect until the Collection Date; provided,
however, that the rights and remedies with respect to any breach of any
representation and warranty made or deemed made by the Borrower or the
Collection Agent pursuant to Articles III and IV, the indemnification and
payment provisions of Section 6.12, Article VIII and Article IX and the
provisions of Section 2.11, 2.12, 10.10, 10.11 and Section 10.12 shall be
continuing and shall survive any termination of this Agreement.

SECTION 10.08. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE; SERVICE OF PROCESS.

(a) THIS AGREEMENT SHALL, IN ACCORDANCE WITH § 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. EACH LENDER, EACH MANAGING AGENT, THE
ADMINISTRATIVE AGENT, THE BORROWER AND THE COLLECTION AGENT EACH HEREBY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE UNITED
STATES AND THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER FACILITY DOCUMENT, ANY OTHER DOCUMENT
DELIVERED PURSUANT HERETO OR THERETO, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM
NON CONVENIENS THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.

(b) Each party hereto agrees that service of process may be effected by mailing
a copy thereof by registered or certified mail, postage prepaid, to it at its
address specified in Section 10.02. Nothing in this Section 10.08 shall affect
the right of any party to serve legal process in any other manner permitted by
law.

 

92



--------------------------------------------------------------------------------

SECTION 10.09. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH LENDER, EACH MANAGING AGENT, THE ADMINISTRATIVE AGENT, THE BORROWER AND THE
COLLECTION AGENT EACH WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT, ANY OTHER
FACILITY DOCUMENT, ANY OTHER DOCUMENT DELIVERED PURSUANT HERETO OR THERETO, OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY INSTEAD, ANY SUCH DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

SECTION 10.10. Costs, Expenses and Taxes.

(a) In addition to the rights of indemnification granted to the Administrative
Agent, the Managing Agents, the Lenders and the other Indemnified Parties under
Article VIII hereof, the Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Managing Agents, the Lenders and the
Administrative Agent incurred in connection with the preparation, execution,
delivery, administration (including periodic auditing permitted hereunder),
amendment or modification of, or any waiver or consent issued in connection
with, this Agreement and the other documents to be delivered hereunder or in
connection herewith, including rating agency fees, auditor fees, the annual
servicing report referred to in Section 6.11 and out-of-pocket expenses and the
reasonable fees and out-of-pocket expenses of one external counsel for the
Administrative Agent, any Managing Agent and any Lender with respect thereto,
collectively, with respect to advising the Administrative Agent, any Managing
Agent and any Lender as to their respective rights and remedies under this
Agreement and the other documents to be delivered hereunder or in connection
herewith, and all costs and expenses, if any (including counsel fees and
expenses), incurred by the Administrative Agent, any Managing Agent and any
Lender in connection with the enforcement of this Agreement and the other
documents to be delivered hereunder or in connection herewith.

(b) The Borrower shall pay on demand any and all commissions of placement agents
and dealers in respect of commercial paper notes (to the extent not otherwise
received by the applicable Conduit Lender as a portion of Interest) issued to
fund or maintain the Advances and any and all stamp, documentary, sales, excise,
property and other taxes, charges, levies and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement, the other documents to be delivered hereunder or the funding or
maintenance of Advances hereunder (“Other Taxes”).

SECTION 10.11. Waiver of Consequential Damages. (a) Each of the Collection
Agent, the Transferor and the Borrower agrees that no Indemnified Party shall
have any liability to them or any of their equity holders or creditors in
connection with this Agreement, the other Facility Documents or the transactions
contemplated thereby on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings), and hereby waives any such claim.

 

93



--------------------------------------------------------------------------------

(b) The Administrative Agent, each Managing Agent and each Lender agrees that
none of the Transferor, the Originators, the Collection Agent, the Borrower or
their respective Affiliates shall have any liability to them or any of their
equity holders or creditors in connection with this Agreement, the other
Facility Documents or the transactions contemplated thereby on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings), and hereby
waives any such claim.

(c) The provisions of this Section 10.11 shall survive the termination of this
Agreement.

SECTION 10.12. Recourse Against Certain Parties; No Proceedings. (a) No recourse
under or with respect to any obligation, covenant or agreement (including the
payment of any fees or any other obligations) of any Conduit Lender as contained
in this Agreement or any other agreement, instrument or document entered into by
it pursuant hereto or in connection herewith shall be had against any
administrator of such Conduit Lender or any incorporator, affiliate, member,
officer, employee or director of such Conduit Lender or of any such
administrator, as such, by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise, it being expressly
agreed and understood that the agreements of each Conduit Lender contained in
this Agreement and all of the other agreements, instruments and documents
entered into by it pursuant hereto or in connection herewith are, in each case,
solely the limited liability company obligations of such Conduit Lender;
provided that any such liabilities shall be paid by such Conduit Lender only
after the repayment in full of all such Conduit Lender’s Commercial Paper and
all other liabilities contemplated in the Facility Documents with respect to
such Conduit Lender and that no personal liability whatsoever shall attach to or
be incurred by any administrator of such Conduit Lender or any incorporator,
member, affiliate, officer, employee or director of such Conduit Lender or of
any such administrator, as such, or any other of them, under or by reason of any
of the obligations, covenants or agreements of such Conduit Lender contained in
this Agreement or in any other such instruments, documents or agreements, or
which are implied therefrom, and that any and all personal liability of every
such administrator of such Conduit Lender and each incorporator, member,
affiliate, officer, employee or director of such Conduit Lender or of any such
administrator, or any of them, for breaches by such Conduit Lender of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement. The provisions of this Section 10.12 shall survive the termination of
this Agreement.

(b) Each of the Borrower, the Collection Agent, the Administrative Agent, the
Managing Agents and each other Lender hereby agrees that it will not institute
against, or join any other Person in instituting against, any Conduit Lender any
proceedings of the type referred to in clause (i)(C) of Section 7.01(g) so long
as any commercial paper issued by such Conduit Lender shall be outstanding or
there shall not have elapsed one year and one day since the last day on which
any such commercial paper shall have been outstanding.

(c) The Administrative Agent, the Managing Agents and each other Lender hereby
agrees that it will not, and the Collection Agent agrees that it will not, and
will not suffer

 

94



--------------------------------------------------------------------------------

or permit any Affiliate of the Collection Agent to, institute against, or join
any other Person in instituting against, the Borrower any proceedings of the
type referred to in clause (i)(C) of Section 7.01(g) so long as there shall not
have elapsed one year and one day since the last day on which any Obligations
hereunder shall have been outstanding.

(d) The provisions of this Section 10.12 shall survive the termination of this
Agreement.

SECTION 10.13. Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and the other Facility Documents
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, superseding all prior oral or written understandings other than the fee
letters described in Section 2.06.

SECTION 10.14. Confidentiality.

(a) Except to the extent otherwise required by Applicable Law, unless the
provider thereof shall otherwise consent in writing each of the Borrower and the
Collection Agent agrees that it shall maintain the confidentiality of
information received from any Secured Party related to such Secured Party or its
business other than any such information that was available to the Borrower or
the Collection Agent on a non-confidential basis prior to its disclosure by such
Secured Party (“Secured Party Information”); provided, however, that the
Borrower and the Collection Agent may disclose any Secured Party Information
(w) to its and its Affiliates’ officers, directors, employees and agents,
including accountants, legal counsel, administration and service providers, and
other advisors (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Secured Party
Information and instructed to keep such Secured Party Information confidential),
(x) to the extent such disclosure may be required by Applicable Law, or by any
court or administrative agency having jurisdiction over any party or as may be
requested by any regulatory body, (y) to the extent the relevant Secured Party
consents in writing to the release of the Secured Party Information, (z) subject
to a written confidentiality agreement having terms substantially similar to
this Section 10.14, to the Transferor, any Originator or any Affiliate thereof
or to any financial institution or other party that extends or is considering
the extension of debt or equity financing or swap or derivative arrangement to
the Transferor, any Originator or any Affiliate thereof, or (aa) as may be
required or appropriate in response to a court order or in connection with any
litigation; provided further, however, that the Borrower and the Collection
Agent shall have no obligation of confidentiality whatsoever in respect of any
Secured Party Information or other information which (i) may be generally
available to the public other than as a result of a breach of this
Section 10.14(a), (ii) is in the possession of Borrower or the Collection Agent
prior to the date hereof and receipt thereof from a Secured Party, and is not
subject to a confidentiality

 

95



--------------------------------------------------------------------------------

agreement or legal or regulatory restriction on disclosure or (iii) is
independently developed by the Borrower or the Collection Agent or one or more
of their respective representatives without violating the terms of this
Section 10.14(a).

(b) Except to the extent otherwise required by Applicable Law, unless the
provider thereof shall otherwise consent in writing each of the Administrative
Agent, each Managing Agent and each Lender agrees that it shall maintain the
confidentiality of (i) the Credit and Collection Policy, and (ii) all other
information received from the Borrower, the Collection Agent or any of their
Affiliates (each a “CHS Party” and, collectively, the “CHS Parties”) related to
such CHS Party or its business, other than any such information that was
available to such Person on a non-confidential basis prior to its disclosure by
such CHS Party (“CHS Party Information”); provided, however, that each of the
Administrative Agent, any Managing Agent and any Lender may disclose any CHS
Party Information (w) to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel, administration and service
providers, and other advisors (it being understood that the persons to whom such
disclosure is made will be informed of the confidential nature of such CHS Party
Information and instructed to keep such CHS Party Information confidential),
(x) to the extent such disclosure may be required by Applicable Law, or by any
court or administrative agency having jurisdiction over any party or as may be
requested by any regulatory body, (y) to the extent the relevant CHS Party
consents in writing to the release of the CHS Party Information, (z) subject to
a written confidentiality agreement having terms substantially similar to this
Section 10.14, to any actual or prospective assignee of or participant in any of
its rights or obligations under this Agreement and the other Facility Documents,
(aa) as may be required or appropriate in response to a court order or in
connection with any litigation, (bb) to any Rating Agency in connection with the
rating of any Commercial Paper of any Conduit Lender and (cc) as contemplated by
Rule 17g-5 under the Securities Exchange Act of 1934 (and various agreements
between the Administrative Agent, any Managing Agent or any Conduit Lender and
any nationally recognized statistical rating organization), to any nationally
recognized statistical rating organization which is not then rating such Conduit
Lender’s Commercial Paper, and which accesses such CHS Party Information on a
website maintained by a Conduit Lender in compliance with such Rule 17g-5 or
(dd) to credit enhancers and dealers and investors in respect of promissory
notes of each Conduit Lender in accordance with customary practices of such
Conduit Lender for disclosures to credit enhancers, dealers or investors, as the
case may be; provided further, however, that each of the Administrative Agent,
each Managing Agent and each Lender shall have no obligation of confidentiality
whatsoever in respect of any CHS Party Information or other information which
(i) becomes known or which may be generally available to the public other than
as a result of a breach of this Section 10.14(b), (ii) is in the possession of
the Administrative Agent, any Managing Agent or and any Lender prior to receipt
thereof from a CHS Party and is not subject to a confidentiality agreement or
legal or regulatory restriction on disclosure, or (iii) is independently
developed by the Administrative Agent, any Managing Agent or any Lender, or one
or more of their respective representatives without violating the terms of this
Section 10.14(b).

(c) Notwithstanding any other provision herein or in any other Facility
Document, each Managing Agent, each Lender and the Administrative Agent hereby
confirms that the Borrower, the Transferor, each Originator and the Collection
Agent (and each employee, representative or other agent of each such party) may
disclose to any and all Persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the transaction contemplated by this
Agreement and the other Facility Documents.

 

96



--------------------------------------------------------------------------------

(d) The Administrative Agent hereby agrees to comply with the terms and
conditions of the Business Associate Agreement. Each member of the Lender Group
hereby agrees to, and shall take reasonable steps to cause each other member of
the Lender Group to, comply with all applicable Healthcare Laws (including the
provisions set forth in the Business Associate Agreement, if applicable)
regarding confidential patient information, if any, it receives in connection
with the transactions described in this Agreement.

[THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BORROWER:   CHS RECEIVABLES FUNDING, LLC   By:  

/s/ James W. Doucette

    Name: James W. Doucette     Title: Vice President and Treasurer  

Attention: Rachel A. Seifert

        Executive Vice President, Secretary and

        General Counsel

        Community Health Systems, Inc.

        400 Meridian Blvd.

        Franklin, TN 37067

        Telephone: (615) 465-7000

Signature Page to

Receivables Loan Agreement



--------------------------------------------------------------------------------

THE COLLECTION AGENT:   COMMUNITY HEALTH SYSTEMS PROFESSIONAL SERVICES
CORPORATION   By:  

/s/ James W. Doucette

    Name: James W. Doucette     Title: Vice President and Treasurer  

Attention: Rachel A. Seifert

        Executive Vice President, Secretary and

        General Counsel

        Community Health Systems, Inc.

        400 Meridian Blvd.

        Franklin, TN 37067

        Telephone: (615) 465-7000

Signature Page to

Receivables Loan Agreement



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as Administrative Agent, a

Managing Agent and a Committed Lender

By:  

/s/ Jorge Fries

  Name: Jorge Fries   Title: Managing Director By:  

/s/ Sam Pilcer

  Name: Sam Pilcer   Title: Managing Director

Crédit Agricole CIB

1301 Avenue of the Americas

New York, NY 10019

Attention: Thomas Luccioni

Telephone No.: 212-261-3894

Facsimile No.: 917-849-5584

Email: thomas.luccioni@ca-cib.com

Signature Page to

Receivables Loan Agreement



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC, as a

Conduit Lender

 

by CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK, as attorney-in-fact

By:  

/s/ Jorge Fries

  Name: Jorge Fries   Title: Managing Director By:  

/s/ Sam Pilcer

  Name: Sam Pilcer   Title: Managing Director

Atlantic Asset Securitization LLC

c/o Crédit Agricole CIB

1301 Avenue of the Americas

New York, NY 10019

Attention: Thomas Luccioni

Telephone No.: 212-261-3894

Facsimile No.: 917-849-5584

Email: thomas.luccioni@ca-cib.com

Signature Page to

Receivables Loan Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Managing Agent and a Committed Lender

By:  

/s/ John Frazell

  Name: John Frazell   Title: Director

The Bank of Nova Scotia

711 Louisiana Street, Suite 1400

Houston, TX 77002

Attention: Michelle Phillips

Telephone No.: 713-759-3464

Facsimile No.: 832-231-9688

Email: michellec.phillips@scotiabank.com

 

with a copy to:

 

The Bank of Nova Scotia

One Liberty Plaza, 26th Floor

New York, NY 10006

Attention: Norman Last

Telephone No.: 212-225-5179

Facsimile No.: 212-225-5274

Email: norman.last@scotiabank.com

Signature Page to

Receivables Loan Agreement



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC, as a Conduit

Lender

By:  

/s/ Jill A. Russo

  Name: Jill A. Russo   Title: Vice President

Liberty Street Funding LLC

c/o The Bank of Nova Scotia

Global Securitization Services, LLC

114 West 47th Street, Suite 2310

New York, NY 10036

Attention: Jill Russo

Telephone No.: 212-295-2742

Facsimile No.: 212-302-8767

Email: jrusso@gssnyc.com

 

with a copy to:

 

The Bank of Nova Scotia

One Liberty Plaza, 26th Floor

New York, NY 10006

Attention: Norman Last

Telephone No.: 212-225-5179

Facsimile No.: 212-225-5274

Email: norman.last@scotiabank.com

Signature Page to

Receivables Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE I

LENDERS

Commitments and Lender Groups

 

Managing Agent

  

Conduit Lender, if any

  

Committed Lender

   Committed
Lender
Commitment

CA-CIB

   Atlantic Asset Securitization LLC    CA-CIB    $168,750,000

The Bank of Nova Scotia

   Liberty Street Funding LLC    The Bank of Nova Scotia    $131,250,000

 

Sch. I-1



--------------------------------------------------------------------------------

SCHEDULE II

CONDITION PRECEDENT DOCUMENTS

As required by Section 3.01 of the Agreement, each of the following items must
be delivered to the Administrative Agent on or before the date of an Advance.
Unless otherwise indicated, each of the documents below is dated as of March 21,
2012:

Document/Action

 

  1. Receivables Loan Agreement together with all schedules and exhibits

 

  2. Receivables Purchase and Contribution Agreement together with all schedules
and exhibits

 

  3. Receivables Sale Agreement together with all schedules and exhibits

 

  4. Originator Notes (as defined in the Sale Agreement) for each of the
Specified Originators individually and all of the other Originators collectively

 

  5. Performance Undertaking

 

  6. Assignment of Agreements

 

  7. Control Agreement with respect to Concentration Account

 

  8. Deposit Account Notification Agreement (Government Healthcare Receivables)

 

  9. Business Associate Agreement

 

  10. Fee Letter

 

  11. Officer’s Certificate of CHS concerning the requirements of
Section 6.05(b)(ii) of the Parent Credit Agreement

 

  12. Secretary’s Certificate certifying and attaching (i) a copy of the
certificate of incorporation or formation certified by the applicable Secretary
of State, (ii) a copy of the operating agreement, by-laws or partnership
agreement, as applicable, as amended through the Closing Date, (iii) a copy of
the resolutions adopted, and (iv) the names and signatures of the officers
authorized on its behalf to execute the agreements to be delivered by it, for
each of:

 

  (a) Borrower

 

  (b) Collection Agent

 

  (c) Each of the Originators

 

  (d) CHS

 

Sch. II-1



--------------------------------------------------------------------------------

Document/Action

 

  13. Good standing certificates and (if principal place of business is not the
same as its jurisdiction of organization) certificates of foreign qualification
from the applicable Secretary of State or other official, dated as of the date
contained therein, with respect to each of the following entities as set forth
below:

 

  (a) Borrower

 

  (b) Collection Agent

 

  (c) Each of the Originators

 

  (d) CHS

 

  14. Opinion of Kirkland & Ellis LLP, counsel for the Borrower, Collection
Agent, Originators (located in Delaware and Illinois), CHS and Parent as to
existence and good standing, due authorization and execution, non-contravention,
governmental approvals, enforceability and creation, perfection and priority of
security interests

 

  15. Opinion of Kirkland & Ellis LLP, counsel for CHS and Borrower relating to
issues of “true sale” and “non-consolidation”

 

  16. Opinion of Kirkland & Ellis LLP, counsel for Originators and CHS relating
to issue of “true sale”

 

  17. Opinion of in-house counsel for Borrower, Collection Agent, Originators
and CHS regarding additional corporate matters

 

  18. Opinion of Coppersmith Schermer & Brockelman PLC, health care counsel for
the Borrower, Collection Agent, Originators and CHS

 

  19. Opinion of Bradley Arant Boult Cummings LLP, Alabama local counsel for
each of the Originators organized in such local counsel’s jurisdiction

 

  20. Opinion of Kutak Rock LLP, Arkansas local counsel for each of the
Originators organized in such local counsel’s jurisdiction

 

  21. Opinion of Gammage & Burnham, PLC, Arizona local counsel for each of the
Originators organized in such local counsel’s jurisdiction

 

  22. Opinion of Rutledge, Ecenia & Purnell, P.A., Florida local counsel for
each of the Originators organized in such local counsel’s jurisdiction

 

  23. Opinion of Ballard Spahr LLP, Pennsylvania local counsel for each of the
Originators organized in such local counsel’s jurisdiction

 

  24. Opinion of K&L Gates LLP, South Carolina local counsel for each of the
Originators organized in such local counsel’s jurisdiction

 

  25. Opinion of Bradley Arant Boult Cummings LLP, Tennessee local counsel for
each of the Originators organized in such local counsel’s jurisdiction

 

Sch. II-2



--------------------------------------------------------------------------------

Document/Action

 

  26. Opinion of Liechty & McGinnis, LLP, Texas local counsel for each of the
Originators organized in such local counsel’s jurisdiction

 

  27. Opinion of Hancock, Daniel, Johnson & Nagle, P.C., Virginia local counsel
for each of the Originators organized in such local counsel’s jurisdiction

 

  28. Results of lien searches (including UCC and tax) from each of the relevant
jurisdictions, dated as of the date contained therein, with respect to each of
the following:

 

  (a) Borrower

 

  (b) Collection Agent

 

  (c) Each of the Originators

 

  (d) CHS

 

  29. Form of UCC-1 Financing Statement naming the Borrower, as debtor, and
CA-CIB, as Administrative Agent, as secured party which form shall be filed
prior to the initial Advance

 

  30. Form of UCC-1 Financing Statement naming CHS, as debtor/seller, Borrower,
as secured party/purchaser, and CA-CIB, as Administrative Agent, as assignee
which form shall be filed prior to the initial Advance

 

  31. Forms of UCC-1 Financing Statements (and UCC-3 as necessary) naming each
Originator, as debtor/seller, CHS, as secured party/purchaser, Borrower, as
assignee, and CA-CIB, as Administrative Agent, as assignee of Borrower which
form shall be filed prior to the initial Advance

 

  32. Forms of financing statements, if any, necessary to terminate any
financing statements covering the Receivables, Related Security or Collections
previously filed against CHS or any Originator in such Person’s jurisdiction of
organization which forms shall be filed on or prior to the initial Advance

 

  33. Approval under Section 6.05(b)(ii) of the Parent Credit Agreement

 

  34. Credit and Collection Policy

 

  35. Delivery of the most recent monthly report on March 20, 2012 with respect
to the February 2012 collection period

 

  36. Delivery of pro forma balance sheet of the Borrower (showing initial
equity) and the filed financial statements of the consolidated Parent entities
as required under Section 4.01(e)

 

  37. Funding Request, dated at least one Business Day prior to the initial
Advance

 

  38. Administrative Agent Fee Letter by Borrower and Administrative Agent

 

  39. Payment of fees and expenses

 

Sch. II-3



--------------------------------------------------------------------------------

SCHEDULE III

[Intentionally Omitted]

 

Sch. III-1



--------------------------------------------------------------------------------

SCHEDULE IV

NON-GOVERNMENTAL ENTITY OBLIGOR CONCENTRATION PERCENTAGES

 

Short-Term Rating
(S&P/Moody’s)

  

Long-Term Rating
(S&P/Moody’s)

  

Obligor Concentration Percentage

A-1 and above/P-1 and above    AAA to A/Aaa to A2    20.0% A-2/P-2    A- to
BBB+/A3 to Baa1    10.00% A-3/P-3    BBB to BBB-/Baa2 to Baa3    6.66% Non Rated
or below Investment Grade    BB+ and under/Ba1 and under/or unrated    4.00%

For purposes of this provision, an Obligor’s “Short-Term Rating” and “Long-Term
Rating” will be the lower of the Obligor’s short-term debt rating or long-term
debt rating, as applicable, from either Moody’s or S&P and the lower of the
Short-Term Rating and the Long-Term Rating; provided that if only one short-term
debt rating or only one long-term debt rating is available from the Rating
Agencies, such rating shall be such Obligor’s Short-Term Rating or Long-Term
Rating, as applicable; provided, however, the Aggregate Excess Concentration for
any Obligor shall be calculated as if such Obligor and all of such Obligor’s
Affiliates were one single Obligor, except in the case of Blue Cross/Blue Shield
which shall be considered under each individual subdivision (i.e., Blue
Cross/Blue Shield of Alabama, Blue Cross/Blue Shield of Arizona, etc.). The
Collection Agent shall specify on each Monthly Report (as applicable under
Section 6.06 herein) the amount of the Aggregate Excess Concentration for each
Obligor.

 

Sch. IV-1



--------------------------------------------------------------------------------

SCHEDULE V

JURISDICTION OF ORGANIZATION,

PRINCIPAL PLACE OF BUSINESS, CHIEF EXECUTIVE OFFICE AND LOCATION OF RECORDS

The Borrower is organized in Delaware.

The principal place of business of the Borrower is 4000 Meridian Blvd.,
Franklin, TN 37067.

The chief executive office of the Borrower is 4000 Meridian Blvd., Franklin, TN
37067.

The Borrower keeps its Records at its principal place of business.

 

Sch. V-1



--------------------------------------------------------------------------------

SCHEDULE VI

SPECIFIED ORIGINATORS

 

    

Originator

   CHS
%  

1.

 

Affinity Hospital, LLC

     99.5   

2.

 

Crestview Hospital Corporation

     95.8   

3.

 

Deaconess Health System, LLC

     96.9   

4.

 

Greenbrier VMC, LLC

     96.0   

5.

 

Jackson, Tennessee Hospital Company, LLC

     96.9   

6.

 

Lake Wales Hospital Corporation

     93.2   

7.

 

Laredo Texas Hospital Company, L.P.

     94.7   

8.

 

Mary Black Health System LLC

     97.9   

9.

 

McKenzie-Willamette Regional Medical Center Associates, LLC

     90.5   

10

 

Petersburg Hospital Company, LLC

     99.3   

11.

 

Piney Woods Healthcare System, L.P.

     91.4   

12.

 

San Angelo Hospital, L.P.

     93.6   

 

Sch. VI-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF MONTHLY REPORT

Previously provided.

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PERFORMANCE UNDERTAKING

Attached.

 



--------------------------------------------------------------------------------

COLLECTION AGENT PERFORMANCE UNDERTAKING, dated as of [            ] (as it may
be amended, restated or otherwise modified from time to time, this “Agreement”),
made by CHS/Community Health Systems, Inc., a corporation organized and existing
under the laws of Delaware (“CHS”), in favor of Credit Agricole Corporate and
Investment Bank as administrative agent (the “Administrative Agent”) on behalf
of those several commercial paper conduits and those several financial
institutions that are parties from time to time to the Loan Agreement referred
to below. Capitalized terms used but not otherwise defined in this Agreement
shall have the meanings set forth in the Loan Agreement (as defined below).

PRELIMINARY STATEMENTS:

1. CHS and each Person listed on Schedule I of the Sale Agreement (as defined
below) (each an “Originator” and, collectively, the “Originators”) and Community
Health Systems Professional Services Corporation (“Professional Services”), as
the collection agent and the authorized representative, have entered into that
certain Receivables Sale Agreement, dated as of March 21, 2012 (such agreement,
as it may hereafter be amended, restated or otherwise modified from time to
time, the “Sale Agreement”), pursuant to which the Originators will sell, and
CHS will purchase, the Receivables (as defined therein).

2. CHS, CHS Receivables Funding, LLC (the “Borrower”) and Professional Services,
as collection agent, have entered into that certain Receivables Purchase and
Contribution Agreement, dated as of March 21, 2012 (such agreement, as it may
hereafter be amended, restated or otherwise modified from time to time, the
“Contribution Agreement”), pursuant to which CHS will sell or contribute the
Receivables (as defined therein) to the Borrower.

3. The Borrower, as borrower, the several commercial paper conduits party
thereto, as conduit lenders (the “Conduit Lenders”), the several financial
institutions party thereto, as committed lenders (the “Committed Lenders” and
together with the Conduit Lenders, the “Lenders”), the several financial
institutions party thereto, as managing agents, the Administrative Agent and
Professional Services, as collection agent (the “Collection Agent”), have
entered into a Receivables Loan Agreement, dated as of March 21, 2012 (such
agreement, as it may hereafter be amended, restated or otherwise modified from
time to time, the “Loan Agreement”), pursuant to which the Borrower may request
advances from the Lenders.

4. CHS, as the owner, directly or indirectly, of all of the outstanding equity
interests of the Borrower and the Collection Agent, will derive substantial
benefit from the transactions contemplated under the Sale Agreement, the
Contribution Agreement and the Loan Agreement.

5. It is a condition precedent to the making of Advances under the Loan
Agreement that CHS shall have executed and delivered this Agreement.

Accordingly, in consideration of the premises and in order to induce the Lenders
to make Advances under the Loan Agreement, CHS hereby agrees as follows:



--------------------------------------------------------------------------------

SECTION 1. Unconditional Undertaking. CHS hereby unconditionally and irrevocably
undertakes and agrees with and for the benefit of the Lenders and the
Administrative Agent to cause the due and punctual performance and observance by
the Collection Agent and its successors and assigns (provided that such
successor or assign is a subsidiary of CHS) of all of the terms, covenants,
conditions, agreements, duties and obligations on the part of the Collection
Agent to be performed or observed under the Sale Agreement, the Contribution
Agreement or the Loan Agreement or any document delivered in connection with the
Sale Agreement, the Contribution Agreement or the Loan Agreement in accordance
with the terms thereof, including the punctual payment when due of all
obligations of the Collection Agent now or hereafter existing under the Sale
Agreement, the Contribution Agreement or the Loan Agreement, whether for the
deposit of Collections, indemnification payments or otherwise (such terms,
covenants, conditions, agreements, undertakings and other obligations of the
Collection Agent being the “Undertaking Obligations”), and agrees to pay any and
all expenses (including outside counsel fees and expenses) incurred by the
Administrative Agent or the Lenders in enforcing any rights under this
Agreement. In the event that the Collection Agent shall fail in any manner
whatsoever to perform or observe any of the Undertaking Obligations when the
same shall be required to be performed or observed under the Sale Agreement, the
Contribution Agreement or the Loan Agreement or any such other document, then
CHS, upon the earlier of its actual knowledge and its receipt of written notice
from the Administrative Agent thereof (the “Undertaking Date”), will itself duly
and punctually perform or observe, or cause to be duly and punctually performed
or observed, such Obligation, within two Business Days of the Undertaking Date
with respect to the Undertaking Obligations involving cash management or
Collections, and within 10 days of the Undertaking Date with respect to all
other Undertaking Obligations, and it shall not be a condition to the accrual of
the obligation of CHS hereunder to perform or observe any Obligation (or to
cause the same to be performed or observed) that the Administrative Agent or the
Lenders shall have first made any request of or demand upon or given any notice
to the Borrower or the Collection Agent or their respective successors or
assigns or any other Person, or have instituted any action or proceeding against
the Borrower or the Collection Agent or their respective successors or assigns
in respect thereof or any other Person. Without limiting or expanding the
foregoing, it is understood and agreed that the Undertaking Obligations shall
not include, and CHS shall not guaranty or otherwise be liable to any Person for
(i) any amounts due that would constitute recourse for uncollectible Receivables
due to the bankruptcy or insolvency of the related Obligor, (ii) any losses,
damages, liabilities or expenses not constituting Undertaking Obligations or
(iii) any amounts that arise solely from such Person’s gross negligence, bad
faith or willful misconduct as determined in a final non-appealable judgment of
a court of competent jurisdiction.

SECTION 2. Obligations Absolute. CHS undertakes that the Undertaking Obligations
will be performed or paid strictly in accordance with the terms of the Sale
Agreement, the Contribution Agreement or the Loan Agreement or any other
document delivered in connection with the Sale Agreement, the Contribution
Agreement or the Loan Agreement, regardless of any law, regulation or order now
or hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or the Lenders with respect thereto (other
than where such law, regulation or order prohibits the performance by CHS of the
Undertaking Obligations). The obligations of CHS under this Agreement are
independent of the Undertaking Obligations, and a separate action or actions may
be brought and prosecuted against CHS to enforce this Agreement, irrespective of
whether any action is brought against the Borrower or the Collection Agent or
whether the Borrower or the Collection Agent is joined in any such action or
actions. The liability of CHS under this Agreement shall be absolute and
unconditional irrespective of:

 

2



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of the Undertaking Obligations or any
agreement or instrument relating thereto;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Undertaking Obligations, or any other amendment or waiver
of or any consent to departure from the Sale Agreement, the Contribution
Agreement or the Loan Agreement or any other agreement or instrument relating
thereto, including, without limitation, any increase in the Undertaking
Obligations resulting from additional Advances or otherwise;

(iii) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the Undertaking Obligations;

(iv) any manner of application of collateral, or proceeds thereof, to all or any
of the Undertaking Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Undertaking Obligations or any other assets
of the Borrower, the Collection Agent or any of its subsidiaries;

(v) any change, restructuring or termination of the corporate structure or
existence of the Borrower or Collection Agent or any of their respective
subsidiaries; or

(vi) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, the Collection Agent.

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Undertaking Obligations is
rescinded or must otherwise be returned by the Administrative Agent or Lender
upon the insolvency, bankruptcy or reorganization of the Collection Agent or
otherwise, all as though payment had not been made.

SECTION 3. Waiver. CHS hereby waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Undertaking Obligations and this
Agreement and any requirement that the Administrative Agent or any Lender
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against the Collection
Agent or any other Person or entity or any Collateral.

SECTION 4. Subrogation. Until all Obligations (other than contingent obligations
not then due and owing) are paid in full, CHS hereby waives and releases all
rights of subrogation against the Borrower or the Collection Agent and their
respective property and all rights of indemnification, contribution and
reimbursement from the Borrower or the Collection Agent and their respective
property, in each case in connection with this Agreement and any payments made
hereunder, and regardless of whether such rights arise by operation of law,
pursuant to contract or otherwise.

 

3



--------------------------------------------------------------------------------

SECTION 5. Representations and Warranties. CHS hereby represents and warrants as
follows:

(a) CHS is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction indicated at the beginning of this
Agreement.

(b) The execution, delivery and performance by CHS of this Agreement are within
CHS’s corporate powers, have been duly authorized by all necessary corporate
action, and do not contravene (i) CHS’s organizational documents, (ii) any
Applicable Law except where such contravention could not reasonably be expected
to result in a Material Adverse Effect, and (iii) any material contractual
restriction binding on or affecting it or its property other than such
restrictions that could not reasonably be expected to adversely affect CHS’s
ability to perform its obligations hereunder.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by CHS of this Agreement, except (i) such as
have been made or obtained and are in full force and effect and (ii) where the
failure to make or obtain could not reasonably be expected to adversely affect
CHS’s ability to perform its material obligations hereunder.

(d) This Agreement constitutes the legal, valid and binding obligation of CHS
enforceable against CHS in accordance with its terms subject to bankruptcy and
similar laws affecting creditors generally and general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(e) (i) The Parent’s audited consolidated balance sheet as at December 31, 2011,
and the related audited consolidated statements of income and cash flow for the
fiscal year of the Parent then ended reported on by Deloitte & Touche LLP,
copies of which have been furnished to the Administrative Agent, present fairly
in all material respects in accordance with GAAP the financial position of the
Parent and its consolidated subsidiaries as at December 31, 2011, and the
results of operations of the Parent and its consolidated subsidiaries for the
fiscal year of the Parent then ended, which financial statements present fairly
in all material respects in accordance with GAAP the financial position of the
Parent and its consolidated subsidiaries as at such date, and the results of
operations of the Parent and its consolidated subsidiaries for the fiscal year
then ended; and

(ii) Since December 31, 2011, (A) no material adverse change has occurred in the
business, assets, liabilities, financial condition or results of operations of
the Parent and its subsidiaries taken as a whole, and (B) no event has occurred
or failed to occur which has had or could reasonably be expected to result in,
singly or in the aggregate, a Material Adverse Effect.

(f) Except as disclosed in the periodic and other reports, proxy statements and
other materials filed with or publicly furnished to the U.S. Securities Exchange
Commission by the Parent and its subsidiaries prior to the date hereof, there is
no

 

4



--------------------------------------------------------------------------------

material pending legal proceeding (i) other than ordinary routine litigation
incidental to the business, to which the Parent or any of its subsidiaries is a
party or of which any of their property is the subject, or (ii) that could
reasonably be expected to impair any material rights, remedies or benefit that
otherwise would be available to CHS, the Company, the Collection Agent or the
Administrative Agent to obtain Collections on the Receivables. None of the
Parent, CHS, any Originator or the Collection Agent is in default with respect
to any order of any court, arbitrator or governmental body except for defaults
with respect to orders of governmental agencies which defaults are not material
to the business or operations of the Parent and its subsidiaries taken as a
whole.

(g) There are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.

(h) CHS is the registered and beneficial owner, directly or indirectly, of
(i) all of the issued and outstanding shares of each class of the capital stock
of the Collection Agent and (ii) all of the issued and outstanding limited
liability company interest of the Borrower.

(i) The obligations of CHS under this Agreement do rank and will rank at least
pari passu in priority of payment and in all other respects with all other Debt
of CHS.

CHS shall be deemed to repeat the representations and warranties contained in
this Section 5 as of the date of each Advance under the Loan Agreement.

SECTION 6. Covenants. CHS covenants and agrees that, until the Collection Date,
CHS will, unless the Administrative Agent shall otherwise consent in writing:

(a) Compliance with Laws; Preservation of Existence. CHS shall comply in all
material respects with all Applicable Law (including all applicable Healthcare
Laws), orders and the Facility Documents and preserve and maintain its corporate
existence, rights, franchises, qualifications and privileges, except where the
failure to comply could not reasonably be expected to materially adversely
affect CHS’s ability to perform its obligations hereunder.

(b) Reporting Requirements. Furnish to the Administrative Agent such
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of CHS or any of its subsidiaries that are
party to the Facility Documents as the Administrative Agent may from time to
time reasonably request within a reasonable amount of time following such
request.

(c) Stock Ownership. Be the registered and beneficial direct or indirect owner
of (i) all of the issued and outstanding shares of each class of the capital
stock of the Collection Agent and (ii) all of the issued and outstanding limited
liability company interest of the Borrower.

 

5



--------------------------------------------------------------------------------

SECTION 7. Payments Free and Clear of Taxes, Etc.

(a) Any and all payments by CHS hereunder shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, (1) in the case of any Lender, any the Administrative Agent, net
income taxes and branch profits taxes that are imposed by the United States,
(2) franchise taxes, net income taxes and branch profits taxes that are imposed
on such Lender or the Administrative Agent by the state or non-United States
jurisdiction under the laws of which such Lender or the Administrative Agent (as
the case may be) is organized or conducts business or any political subdivision
thereof, (3) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office), except to
the extent that such Foreign was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from CHS with
respect to such withholding tax pursuant to this Section 8(a), (4) any U.S.
federal withholding Taxes imposed under FATCA, and (5) Taxes attributable to
such recipient’s failure to comply with Section 8(d) (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If CHS or the Administrative Agent shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, (i) CHS shall make an
additional payment to such Lender or the Administrative Agent, as the case may
be, in an amount sufficient so that, after making all required deductions
(including deductions applicable to additional sums payable under this
Section 8), such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) CHS or the Administrative Agent, as the case may be,
shall make such deductions and (iii) CHS or the Administrative Agent, as the
case may be, shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with Applicable Law. Within 30 days
after the date of any such payment of Taxes, CHS or the Administrative Agent, as
the case may be, will furnish to such Lender or the Administrative Agent (as the
case may be) the original or a certified copy of a receipt evidencing payment
thereof.

(b) In addition, CHS agrees to pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies which
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement (hereinafter
referred to as “Other Taxes”).

(c) CHS will indemnify the Lenders and the Administrative Agent for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this Section)
paid by the Lenders or the Administrative Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date the Lenders or the Administrative Agent (as the case may be) makes written
demand therefor. A certificate as to the amount of such indemnification
submitted to CHS by the Lenders or the Administrative Agent (as the case may
be), setting forth, in reasonable detail, the basis for and the calculation
thereof, shall be conclusive and binding for all purposes absent manifest error.

 

6



--------------------------------------------------------------------------------

(d)

(i) Each Lender and the Administrative Agent that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
this Agreement shall deliver to CHS and the Administrative Agent, at the time or
times reasonably requested by CHS or the Administrative Agent, such properly
completed and executed documentation reasonably requested by CHS or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, each Lender and the
Administrative Agent, if reasonably requested by CHS or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by CHS or the Administrative Agent as will enable CHS or
the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 8(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that CHS is
a U.S. Person within the meaning of Section 7701(a)(30) of the Code,

(A) any Lender that is a U.S. Person shall deliver to CHS and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to CHS and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

7



--------------------------------------------------------------------------------

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of either Exhibit A-1 or Exhibit A-2 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, or is a
partnership, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit A-3 or Exhibit A-4, IRS Form W-9, and/or other certification
documents from each beneficial owner or direct or indirect partner, as
applicable.

(C) if a payment made to a recipient under any this Agreement would be subject
to U.S. federal withholding Tax imposed by FATCA if such recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
recipient shall deliver to CHS and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by CHS or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by CHS or the Administrative Agent as may be
necessary for CHS and the Administrative Agent to comply with their obligations
under FATCA and to determine that such recipient has complied with such
recipient’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (C), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify CHS and the Administrative Agent in
writing of its legal inability to do so.

(e) If the a Lender and the Administrative Agent determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by CHS or with respect to which CHS has paid additional amounts
pursuant to this Section, it shall pay to CHS an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by CHS under this Section with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses of the such Lender or Administrative Agent, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that CHS,
upon the request of such Lender or the Administrative Agent, agrees to repay the
amount paid over to CHS (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Lender or

 

8



--------------------------------------------------------------------------------

Administrative Agent, in the event the Lender or Administrative Agent, is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent or any Lender to have
any obligation to file for or otherwise pursue any refund of Taxes withheld or
deducted from funds paid for the account of such Agent or Lender or make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to CHS or any other Person.

(f) Without prejudice to the survival of any other agreement of CHS hereunder,
the agreements and obligations of CHS contained in this Section 7 shall survive
any termination of the Loan Agreement.

SECTION 8. Consent to Jurisdiction; Waiver of Jury Trial.

(a) CHS HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS OF THE UNITED STATES AND THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER UNDERTAKING OBLIGATIONS,
ANY OTHER DOCUMENT DELIVERED PURSUANT HERETO OR THERETO, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. CHS HEREBY WAIVES ANY OBJECTION BASED ON FORUM
NON CONVENIENS THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.

(b) CHS agrees that service of process may be effected by mailing a copy thereof
by registered or certified mail, postage prepaid, to it at its address specified
in Section 10. Nothing in this Section 8 shall affect the right of the Lenders
or the Administrative Agent to serve legal process in any other manner permitted
by law.

(c) TO THE EXTENT PERMITTED BY APPLICABLE LAW, CHS WAIVES ANY RIGHT TO HAVE A
JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT,
OR OTHERWISE BETWEEN CHS AND THE LENDERS OR THE ADMINISTRATIVE AGENT ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT, ANY OTHER UNDERTAKING OBLIGATION, ANY
OTHER DOCUMENT DELIVERED PURSUANT HERETO OR THERETO, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL
BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

SECTION 9. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by CHS herefrom shall be effective unless
in a writing signed by the Administrative Agent as Administrative Agent for the
Lenders (and, in the case of any amendment, also signed by CHS), and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

9



--------------------------------------------------------------------------------

SECTION 10. Addresses for Notices. All notices and other communications
hereunder shall be in writing (which shall include facsimile communication) and
faxed or delivered, if to the Administrative Agent, at its address at 1301
Avenue of the Americas, New York, NY 10019, Attention: Thomas Luccioni,
Facsimile No. 917-849-5584, and if to CHS, at its address at 4000 Meridian
Boulevard, Franklin, Tennessee 37067, Attention: Rachel A. Seifert, Facsimile
No. 615-373-9704, or, as to any party, at such other address as shall be
designated by such party in a written notice to each other party. Notices and
communications by facsimile shall be effective when sent, and notices and
communications sent by other means shall be effective when received.

SECTION 11. No Waiver; Remedies. No failure on the part of the Administrative
Agent or any owner of a Receivable to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 12. Continuing Agreement; Assignments under Loan Agreement. This
Agreement is a continuing agreement and shall (i) remain in full force and
effect until the Collection Date, (ii) be binding upon CHS, its successors and
assigns, and (iii) inure to the benefit of, and be enforceable by, the
Administrative Agent, each Lender and their respective successors, transferees
and assigns. Without limiting the generality of the foregoing clause (iii), any
Lender may assign all or any of its rights under the Loan Agreement subject to
the terms of the Loan Agreement, and such assignee shall thereupon become vested
with all the benefits in respect thereof granted to such assignor herein or
otherwise.

SECTION 13. Governing Law. This Agreement shall, in accordance with
Section 5-1401 of the General Obligations Law of the State of New York, be
governed by, and construed in accordance with, the law of the State of New York
without regard to any conflict of laws principles thereof that would call for
the application of the laws of any other jurisdiction.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CHS has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC. By       Title:

ACKNOWLEDGED AND AGREED:

CHS RECEIVABLES FUNDING, LLC

By                                                                  

Title:

[Signature Page to Collection Agent Performance Undertaking]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF FUNDING REQUEST

Dated as of             , 20    

The undersigned, hereby certifies, with respect to the Advance to be made on the
date indicated below pursuant to that certain Receivables Loan Agreement dated
as of March 21, 2012 (as the same may be amended, supplemented or otherwise
modified, renewed, restated or replaced from time to time, the “Loan Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
given to such terms in the Loan Agreement), among CHS Receivables Funding, LLC,
as borrower (the “Borrower”), Atlantic Asset Securitization LLC, as a conduit
lender (“Atlantic”), Liberty Street Funding LLC, as a conduit lender (“Liberty
Street” and together with Atlantic, the “Conduit Lenders”), The Bank of Nova
Scotia, as a committed lender (“Scotia”), Credit Agricole Corporate and
Investment Bank (“Credit Agricole”), as a committed lender (together with
Scotia, the “Committed Lenders” and together with the Conduit Lenders, the
“Lenders”), as administrative agent (in such capacity, the “Administrative
Agent”), and Community Health Systems Professional Services Corporation, as
collection agent (the “Collection Agent”), that:

(a) the Borrower requests the following Advance on the terms and conditions
stated in the Loan Agreement:

(i) the requested Business Day for the Advance is [            ], 20[    ] (the
“Funding Date”);1 and

(ii) the aggregate amount of the requested Advance is $[            ],2 [of
which [    ]% or $[            ] is requested from Credit Agricole in its
capacity as Managing Agent and [    ]% or $[            ] is requested from
Scotia in its capacity as Managing Agent];

(b) the outstanding amount of Advances under the Loan Agreement as of the
Funding Date before giving effect to the Advance will be $[            ], and
after giving effect to the Advance will be $[            ];

(c) the information for the account to which the Advance should be funded is set
forth below:

 

[insert name of the beneficiary bank]    [insert address of the beneficiary
bank]   

 

1 

The requested date shall be no sooner than one Business Day from the execution
and delivery of the Funding Request.

2 

The aggregate amount of the requested Advance shall be in an amount equal to at
least $1,000,000, with increments of $50,000 thereafter.



--------------------------------------------------------------------------------

[insert name of the beneficiary]

Account No.:

ABA No.:

Reference:

 

[            ]

[            ]

[            ]

(d) the Collection Agent has delivered, or will deliver on or before the Funding
Date (as defined below), to the Administrative Agent (i) a Monthly Report in
form and substance satisfactory to the Administrative Agent dated no more than
one month before the Funding Date, and (ii) such additional information as the
Administrative Agent has reasonably requested;

(e) the representations and warranties contained in Section 4.01 of the Loan
Agreement will be correct on and as of the Funding Date as though made on and as
of such date, except for those that refer to specific dates, which will be
correct as of the dates indicated therein;

(f) no event has occurred and is continuing, or would result from the Advance
requested hereunder, which constitutes an Event of Default, or would, with the
passage of time or the giving of notice, constitute and Event of Default;

(g) on and as of the Funding Date, after giving effect to the Advance requested
hereunder, a Borrowing Base Deficiency will not exist;

(h) no law or regulation will prohibit, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
will prohibit or enjoin, the making of such Advance by the Lenders in accordance
with the provisions of the Loan Agreement;

(i) on the Funding Date, the requested Advance will not exceed the Availability
on the Funding Date.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed by its duly authorized officer as of the date first set forth above.

 

CHS RECEIVABLES FUNDING, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BUSINESS ASSOCIATE AGREEMENT

Attached.



--------------------------------------------------------------------------------

BUSINESS ASSOCIATE AGREEMENT

This CA-CIB Business Associate Agreement (the “Business Associate Agreement”) is
made as of [                    ] (the “Effective Date”), by and among CHS
Receivables Funding, LLC and Community Health Systems Professional Service
Corporation (collectively, “CHS Entity”) and Credit Agricole Corporate and
Investment Bank (“CA-CIB”), for itself and each of the other lenders party to
the Receivables Loan Agreement, dated as of March 21, 2012, among the CHS
Entity, the lenders and managing agents party thereto from time to time and
CA-CIB, as administrative agent for the lenders (the “Loan Agreement”), that on
behalf of CHS Entity performs or assists in the performance of a function or
activity involving PHI (as defined below) (collectively the “Parties”) to comply
with Privacy Standards adopted by the U.S. Department of Health and Human
Services as they may be amended from time to time, 45 C.F.R. parts 160 and 164,
subparts A and E (“the Privacy Rule”), the Security Standards adopted by the
U.S. Department of Health and Human Services as they may be amended from time to
time, 45 C.F.R. parts 160, and 164, subpart C (“the Security Rule”), and the
Breach Notification Standards adopted by the U.S. Department of Health and Human
Services as they may be amended from time to time, 45 C.F.R. part 164, subpart D
(“the Breach Notification Rule”) (together with the Privacy Rule and the
Security Rule are collectively referred to herein as the “HIPAA Rules”).

RECITALS

WHEREAS, CA-CIB performs, or assists in the performance of, functions or
activities on behalf of CHS Entity (“Services”);

WHEREAS, in connection with these Services, CHS Entity may disclose to CA-CIB
certain Protected Health Information (as defined below) that is subject to
protection under the HIPAA Rules; and

WHEREAS, the HIPAA Rules require that CHS Entity receive adequate assurances
that CA-CIB will comply with certain obligations with respect to the Protected
Health Information received in the course of providing services to or on behalf
of CHS Entity.

NOW THEREFORE, in consideration of the mutual promises and covenants herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:

 

A. Definitions.

 

  1. Unless otherwise provided, all capitalized terms in the Agreement will have
the same meaning as provided under the Privacy Rule, the Security Rule, and the
Breach Notification Rule.

 

  2. Protected Health Information or PHI, as defined by the Privacy Rule, for
this Business Associate Agreement means PHI that is received from, or created on
behalf of, CHS Entity by CA-CIB.



--------------------------------------------------------------------------------

B. Purposes for which PHI May Be Disclosed to CA-CIB. In connection with the
Services provided by CA-CIB to or on behalf of CHS Entity, CHS Entity may
disclose PHI to CA-CIB during the performance of the Services.

 

C. Obligations of CA-CIB.

 

  1. Compliance with Laws. CA-CIB agrees to comply with applicable federal
confidentiality and security laws, specifically the provisions of the Privacy
Rule, Security Rule and Breach Notification Rule that are applicable to CA-CIB,
and with the requirements of Title XIII, Subtitle D of the Health Information
Technology for Economic and Clinical Health (“HITECH”) Act, codified at 42
U.S.C. §§ 17921-17954 and any regulations issued by the Department of Health and
Human Services (“HHS”) to implement the HITECH Act, as of the date by which
CA-CIB is required to comply with such referenced statutes and regulations.

 

  2. Use and Disclosure of PHI. CA-CIB shall not use or disclose PHI except as
necessary to provide Services or as Required by Law. CA-CIB may use and disclose
PHI as necessary for the proper management and administration of CA-CIB, or to
carry out its legal responsibilities, in which case CA-CIB shall:

 

  (a) provide information to members of its Workforce using or disclosing PHI
regarding the confidentiality requirements of the Privacy Rule and this Business
Associate Agreement;

 

  (b) obtain reasonable assurances from the person or entity to whom the PHI is
disclosed that: (i) the PHI will be held confidential and further used and
disclosed only as Required by Law or for the purpose for which it was disclosed
to the person or entity; and (ii) the person or entity will promptly notify
CA-CIB of any instances of which it is aware in which confidentiality of the PHI
has been breached; and

 

  (c) agree to notify the designated Privacy Officer of CHS Entity of any
instances of which it is aware in which the PHI is used or disclosed for a
purpose that is not otherwise provided for in this Business Associate Agreement
or for a purpose not expressly permitted by the HIPAA Rules within a reasonable
time period.

 

  3. Safeguards. CA-CIB shall maintain appropriate safeguards to ensure that PHI
is not used or disclosed other than as permitted by this Business Associate
Agreement or as Required by Law. CA-CIB shall implement administrative, physical
and technical safeguards that reasonably and appropriately protect the
confidentiality, integrity, and availability of any electronic PHI it creates,
receives from, maintains, or transmits on behalf of CHS Entity.

 

2



--------------------------------------------------------------------------------

  4. Minimum Necessary. CA-CIB shall limit its uses and disclosures of PHI to
the “Minimum Necessary,” i.e., that only PHI that is the minimum necessary to
accomplish the intended purpose of the use, disclosure, or request is used or
disclosed.

 

  5. Disclosure to Agents and Subcontractors. If CA-CIB discloses PHI received
from CHS Entity, or created or received by CA-CIB on behalf of CHS Entity, to
agents, including a subcontractor, CA-CIB shall require the agent or
subcontractor to agree to the same restrictions and conditions as apply to
CA-CIB under this Business Associate Agreement. CA-CIB shall ensure that any
agent, including a subcontractor, agrees to implement reasonable and appropriate
safeguards to protect the confidentiality, integrity, and availability of the
electronic PHI that it creates, receives from, maintains, or transmits on behalf
of CHS Entity.

 

  6. Individual Rights. CA-CIB agrees as follows:

 

  (a) Individual Right to Copy or Inspection. If an Individual makes a request
for access directly to CA-CIB, CA-CIB will within five (5) business days forward
such request in writing to CHS Entity. CHS Entity will be responsible for making
all determinations regarding the grant or denial of an Individual’s request for
PHI and CA-CIB will make no such determinations. Only CHS Entity will release
PHI to an Individual pursuant to such a request.

 

  (b) Accounting of Disclosures. CA-CIB agrees to maintain documentation of the
information required to provide an Accounting of Disclosures of PHI in
accordance with 45 C.F.R. § 164.528, and to make this information available to
CHS Entity upon CHS Entity’s request, in order to allow CHS Entity to respond to
an Individual’s request for Accounting of Disclosures. Such accounting is
limited to disclosures that were made in the six (6) years prior to the request
(not including disclosures prior to the compliance date of the Privacy Rule) and
shall be provided for as long as CA-CIB maintains the PHI. If an Individual
requests an Accounting of Disclosures directly from CA-CIB, CA-CIB will within
five (5) business days forward the request and its Disclosure record to CHS
Entity within a reasonable time period of CA-CIB’s receipt of the Individual’s
request. CHS Entity will be responsible for preparing and delivering the
Accounting to the Individual. CA-CIB will not provide an Accounting of its
Disclosures directly to any Individual.

 

  7. Internal Practices, Policies and Procedures. Except as otherwise specified
herein, CA-CIB shall make available its internal practices, policies and
procedures relating to the use and disclosure of PHI, received from or on behalf
of CHS Entity, to the Secretary or his or her agents for the purpose of
determining CHS Entity’s compliance with the HIPAA Rules, or any other health
oversight agency, or to CHS Entity. CA-CIB shall make requested records, that
are not protected by an applicable legal privilege, available in the time and
manner specified by CHS Entity or the Secretary.

 

3



--------------------------------------------------------------------------------

  8. Withdrawal of Authorization. If an Individual’s specific authorization is
required for use or disclosure of PHI in this Business Associate Agreement, and
the Individual revokes such authorization, the effective date of such
authorization has expired, or such authorization is found to be defective in any
manner that renders it invalid, CA-CIB shall, if it has notice of such
revocation, expiration, or invalidity, cease the use and disclosure of the
Individual’s PHI except to the extent it has relied on such use or disclosure,
or if an exception under the Privacy Rule expressly applies.

 

  9. Security Incident. CA-CIB agrees to report to CHS Entity any Security
Incident of which CA-CIB becomes aware, as follows:

 

  (a) Attempted incidents, i.e., those incidents that are unsuccessful, shall be
reported to CHS Entity within 30 days of CHS Entity’s written request. CHS
Entity will not make such a request more frequently than quarterly. If the
definition of “Security Incident” is amended under the Security Rule to remove
the requirement for reporting “unsuccessful” attempts to use, disclose, modify
or destroy Electronic Protected Health Information, this Section 10(a) shall no
longer apply as of the effective date of such amendment.

 

  (b) Successful unauthorized access, use, disclosure, modification, or
destruction of information or interference with system operation shall be
reported to CHS Entity within a reasonable time period.

 

  10. Breaches of Unsecured PHI. CA-CIB will report in writing to CHS Entity any
Breach of Unsecured Protected Health Information, as defined in the Breach
Notification Rule, within five (5) business days of the date CA-CIB learns of
the incident giving rise to the Breach. CA-CIB will provide such information to
CHS Entity as required in the Breach Notification Rule.

 

D. Obligations of CHS Entity. CHS Entity shall notify CA-CIB of any restriction
on the use or disclosure of PHI to which CHS Entity has agreed in accordance
with the relevant provisions of HIPAA, to the extent that such restriction may
affect CA-CIB’s use or disclosure of PHI. CHS Entity agrees (i) to use
appropriate safeguards to maintain and ensure the confidentiality, privacy and
security of Protected Health Information transmitted to CA-CIB pursuant to this
Business Associate Agreement, in accordance with the standards and requirements
of HIPAA and the Privacy Standards and, as applicable, the Security Standards,
until such Protected Health Information is received by CA-CIB; (ii) to inform
CA-CIB of any consent or authorization, including any changes in or withdrawal
of any such consent or authorization, provided to CHS Entity by an individual
pursuant to 45 C.F.R. § 164.506 or § 164.508.

 

4



--------------------------------------------------------------------------------

E. Term and Termination.

 

  1. Term. This Business Associate Agreement shall be effective as of the
Effective Date and shall be terminated concurrently with the termination of the
Loan Agreement, or as otherwise provided in this Business Associate Agreement.

 

  2. Termination for Breach. If CHS Entity determines that CA-CIB or its
subcontractors or agents has breached a material term of this Business Associate
Agreement, CHS Entity will provide CA-CIB with written notice of the breach and
afford CA-CIB the opportunity to cure the breach to the satisfaction of CHS
Entity. If CA-CIB or its subcontractors or agents do not cure the breach or end
the violation within thirty (30) days, CHS Entity shall, if feasible, terminate:
(a) this Business Associate Agreement; and (b) all of the provisions of the
Facility Documents (as defined in the Loan Agreement) that involve the use or
disclosure of Protected Health Information; provided, however, that such
termination shall be deemed to be infeasible unless and until the Loan Agreement
is likewise terminated in accordance with its terms or CA-CIB otherwise agrees
in writing to such termination. If neither termination nor cure is feasible in
accordance with this paragraph, CHS Entity shall report the violation to the
Secretary of the Department of Health and Human Services and shall provide
CA-CIB with a copy of such report.

 

  3. Effect of Termination. Upon termination of this Business Associate
Agreement for any reason, CA-CIB agrees to return or destroy all PHI received
from CHS Entity, or created or received by CA-CIB on behalf of CHS Entity,
maintained by CA-CIB in any form; provided that if CA-CIB determines that the
return or destruction of PHI is not feasible, CA-CIB shall inform CHS Entity in
writing of the reason thereof, and shall agree to extend the protections of this
Business Associate Agreement to such PHI and limit further uses and disclosures
of the PHI to those purposes that make the return or destruction of the PHI not
feasible for so long as CA-CIB retains the PHI.

 

F. Miscellaneous.

 

  1. Survival. The respective rights and obligations of CA-CIB under Section C
of this Business Associate Agreement shall survive the termination of this
Business Associate Agreement.

 

  2. Amendments. This Business Associate Agreement may not be changed or
modified in any manner except by an instrument in writing signed by a duly
authorized officer of each of the Parties hereto. The Parties, however, agree to
amend this Business Associate Agreement from time to time to the extent
necessary to allow CHS Entity and CA-CIB to comply with the requirements of the
HIPAA Rules.

 

5



--------------------------------------------------------------------------------

  3. No Waiver. Failure or delay on the part of either Party to exercise any
right, power, privilege or remedy hereunder shall not constitute a waiver
thereof. No provision of this Business Associate Agreement may be waived by
either Party except by a writing signed by an authorized representative of the
Party making the waiver.

 

  4. Severability. The provisions of this Business Associate Agreement shall be
severable, and if any provision of this Business Associate Agreement shall be
held or declared to be illegal, invalid or unenforceable, the remainder of this
Business Associate Agreement shall continue in full force and effect as though
such illegal, invalid or unenforceable provision had not been contained herein.

 

  5. No Third Party Beneficiaries. Nothing in this Business Associate Agreement
shall be considered or construed as conferring any right or benefit on a person
not party to this Business Associate Agreement nor imposing any obligations on
either Party hereto to persons not a party to this Business Associate Agreement.

 

  6. Headings. The descriptive headings of the articles, sections, subsections,
exhibits and schedules of this Business Associate Agreement are inserted for
convenience only, do not constitute a part of this Business Associate Agreement
and shall not affect in any way the meaning or interpretation of this Business
Associate Agreement.

 

  7. Entire Agreement. This Business Associate Agreement, together with all
amendments, if applicable, which are fully completed and signed by authorized
persons on behalf of both Parties from time to time while this Business
Associate Agreement is in effect, constitutes the entire Business Associate
Agreement between the Parties hereto and together with the Facility Documents
(as defined in the Loan Agreement) constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all previous
written or oral understandings, agreements, negotiations, commitments, and any
other writing and communication by or between the Parties with respect to the
subject matter hereof.

 

  8. Interpretation. Any ambiguity in this Business Associate Agreement shall be
resolved in favor of a meaning that permits CHS Entity to comply with the HIPAA
Rules. The provisions of this Business Associate Agreement shall prevail over
the provisions of any other Business Associate Agreement that exists between the
Parties that may conflict with, or appear inconsistent with, any provision of
this Business Associate Agreement or the HIPAA Rules.

 

  9. Regulatory References. A citation in this Business Associate Agreement to
the Code of Federal Regulations shall mean the cited section as that section may
be amended from time to time.

 

6



--------------------------------------------------------------------------------

Agreed to:

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

By:                                                          

            (Authorized Signature)

Name:                                                      

Title:                                                        

Date:                                                        

By:                                                            

            (Authorized Signature)

Name:                                                      

Title:                                                        

Date:                                                        

Signature Page to Business Associate Agreement

(Administrative Agent)



--------------------------------------------------------------------------------

Agreed to:

CHS Receivables Funding, LLC

By:                                                          

            (Authorized Signature)

Name:                                                      

Title:                                                        

Date:                                                        

Community Health Systems Professional Service Corporation

By:                                                            

            (Authorized Signature)

Name:                                                        

Title:                                                          

Date:                                                          

Signature Page to Business Associate Agreement

(Administrative Agent)



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT OF AGREEMENTS

Attached.



--------------------------------------------------------------------------------

ASSIGNMENT OF AGREEMENTS

ASSIGNMENT, dated as of [            ] (the “Assignment”) by CHS/Community
Health Systems, Inc. (the “First Assignor”), CHS Receivables Funding, LLC, as
the Company under the Contribution Agreement (as defined below) (the “Second
Assignor” and together with the First Assignor, each an “Assignor” and
collectively, the “Assignors”), in favor of Credit Agricole Corporate and
Investment Bank, as Administrative Agent under the Loan Agreement (as defined
below) (the “Assignee”).

FOR VALUE RECEIVED, (i) the First Assignor hereby assigns, transfers, grants,
bargains, sells, conveys, hypothecates, pledges, sets over, endorses over, and
delivers unto the Second Assignor, and the Second Assignor hereby assigns,
transfers, grants, bargains, sells, conveys, hypothecates, pledges, sets over,
endorses over, and delivers unto the Assignee, all right, title and interest of
the First Assignor in and to, and all benefits of the First Assignor under, and
all monies due or to become due to the First Assignor under or in connection
with, that certain Receivables Sale Agreement, dated March 21, 2012, among each
of the Persons listed on Schedule I thereto as the originators, Community Health
Systems Professional Services Corporation, as the collection agent and the
authorized representative and the First Assignor, as buyer (as amended,
restated, modified or supplemented from time to time in accordance with its
terms, the “Sale Agreement”) and (ii) the Second Assignor hereby assigns,
transfers, grants, bargains, sells, conveys, hypothecates, pledges, sets over,
endorses over, and delivers unto the Assignee, all right, title and interest of
the Second Assignor in and to, and all benefits of the Second Assignor under,
and all monies due or to become due to the Second Assignor under or in
connection with, that certain Receivables Purchase and Contribution Agreement,
dated March 21, 2012, between the First Assignor and the Second Assignor (as
amended, restated, modified or supplemented from time to time in accordance with
its terms, the “Contribution Agreement”, and together with the Sale Agreement,
each an “Agreement” and collectively, the “Agreements”), in each case, as a full
assignment (subject to the qualifications set forth in paragraph 4 below) and as
an assignment as collateral security for all present and future obligations of
the Second Assignor under the Receivables Loan Agreement, dated as of March 21,
2012, among the Second Assignor, the Assignee and the other lenders party
thereto (as such agreement may be amended, modified or supplemented from time to
time in accordance with its terms, the “Loan Agreement”, the terms defined
therein and not otherwise defined herein being used herein as therein defined).
The rights assigned by each Assignor pursuant to the foregoing assignment are
referred to herein as the “Assigned Rights”.

The First Assignor hereby irrevocably authorizes the Second Assignor, and the
Second Assignor hereby irrevocably authorizes the Assignee, (i) to exercise all
right, title and interest of such Assignor in and to all benefits of such
Assignor under each of the Agreements (to the extent constituting any part of
the Assigned Rights), including as assignee of either Assignor, and (ii) to ask,
demand, receive, receipt and give acquittance for the payment to the Assignee,
as assignee of the applicable Assignor, of any monies due or to become due to
such Assignor under either of the Agreements (to the extent constituting part of
the Assigned Rights), as the Assignee in its discretion may deem necessary or
desirable to realize the benefits hereof and protect the Assignee’s rights
hereunder; provided that the exercise of the foregoing rights by the Assignee
shall be subject to the terms and conditions of the Loan Agreement.



--------------------------------------------------------------------------------

Each Assignor agrees, covenants, represents and warrants that:

 

1. Such Assignor’s right, title and interest in the Sale Agreement, in the case
of the First Assignor, and each of the Agreements, in the case of the Second
Assignor, are owned by such Assignor free and clear of all claims, mortgages,
pledges, liens, encumbrances and security interests of every nature whatsoever,
except for Permitted Liens. Without the Assignee’s prior written consent, such
Assignor will not sell, transfer, assign, pledge or grant a security interest or
any other Lien in any of the Agreements to any other Person. Any such sale,
transfer, assignment, mortgage, pledge or encumbrance without the Assignee’s
written consent shall be void and of no force and effect.

 

2. Each of the Agreements is in full force and effect and is valid and
enforceable in accordance with its terms, subject to bankruptcy and similar laws
affecting creditors generally and general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or in law); the
Agreements have not been modified, amended, altered or changed in any manner,
except as permitted under paragraph 3 below; such Assignor will keep and perform
the obligations to be kept and performed by it and will take all actions
necessary and proper to keep each of the Agreements in full force and effect;
and no Default, Event of Default (each as defined in the Loan Agreement),
Termination or Event of Termination (each as defined in the Sale Agreement and
the Contribution Agreement) has occurred and is continuing.

 

3. Without the Assignee’s prior written consent, such Assignor will not amend
(directly or indirectly), modify, supplement, waive compliance with, seek or
grant a waiver under or assent to non-compliance with either of the Agreements
to the extent such amendment, supplement or waiver would affect any material
term or right thereunder or otherwise be adverse to the rights and interests of
the Assignee.

 

4. Such Assignor specifically acknowledges and agrees that the Assignee does not
assume, and shall have no responsibility for, the payment of any sums due or to
become due under either of the Agreements by such Assignor or the performance of
any obligations to be performed under or with respect to each of the Agreements
by such Assignor, and such Assignor hereby agrees to indemnify and hold the
Assignee harmless with respect to any and all claims by any Person relating
thereto, except for claims (i) that would constitute recourse for uncollectible
Receivables due to the bankruptcy or insolvency of the related Obligor or
(ii) arising out of the Assignee’s gross negligence, bad faith or willful
misconduct. The Assignee, in its discretion, may file or record this Assignment.

 

5.

Subject to the terms and provisions of the Loan Agreement, following either
(i)(x) the delivery of a Termination Declaration Notice or (y) the occurrence of
an Event of Default under clause (g) of Section 7.01 of the Loan Agreement, or
(ii) following the failure (in the Assignee’s reasonable judgment) of (x) the
First Assignor or the Second Assignor to diligently exercise their respective
duties, rights and remedies set forth under the Sale Agreement or the
Contribution Agreement, as applicable and (y) the First Assignor or the Second
Assignor to cure such failure within two Business Days after notice thereof from
the Administrative Agent (the circumstances in either clause (i) or (ii) being a
“Trigger of Assigned Rights”), the Assignee shall have all of the Assigned
Rights (but none of the

 

2



--------------------------------------------------------------------------------

  obligations) of each of the Assignors under each of the Agreements, including,
without limitation, any and all rights to receive any and all payments due to
either Assignor in connection with either of the Agreements (to the extent such
payments constitute, arise from or are otherwise related to any of the Assigned
Rights). Each Assignor agrees to execute and deliver any and all documents,
additional assurances, writing or other instruments and take all further actions
a may be reasonably requested by the Assignee to effectuate the purposes hereof
and enable the Assignee to exercise all of the rights of the Assignors hereunder
and under each of the Agreements. The specified rights and remedies to which the
Assignee may resort under the terms of this Assignment are cumulative and are
not intended to be exclusive of any other rights, remedies or means of redress
to which the Assignee may be lawfully entitled; provided that the Assignee shall
continue to comply with Section 10.14(d) of the Loan Agreement in connection
with the exercise of such rights and remedies. Nothing contained in this
Assignment and no act or action taken or not taken by the Assignee pursuant to
the powers and rights granted to it hereunder or under any instrument shall be
deemed to be a waiver by the Assignee of any of its rights and remedies against
either Assignor in connection with or in respect of the Loan Agreement or either
of the Agreements, which may be exercised by the Assignee prior to,
simultaneously with, or subsequent to any action taken by the Assignee
hereunder.

 

6. Upon the occurrence of the Collection Date, this Assignment shall
automatically terminate and shall be of no further force or effect.

 

7. All rights of the Assignee hereunder and all obligations of the Assignors
hereunder shall be absolute and unconditional irrespective of (i) any lack of
validity or enforceability of the Loan Agreement, any other Collateral Document
or any other agreement or instrument relating to any of the foregoing (including
the Agreements), (ii) any change in the time, manner or place of payment of, or
in any other term of, the Loan Agreement or any other Collateral Document, or
any other amendment or waiver of or consent to any departure therefrom
(including the Agreements), (iii) any exchange, release or nonperfection of any
of the Receivables or any other collateral security, or any release or amendment
or waiver of or consent to or departure from any guarantee, or (iv) any other
circumstance which might otherwise constitute a defense available to or
discharge of an Assignor, or any other Person in respect of the obligations
under the Loan Agreement, the Sale Agreement, the Contribution Agreement, the
Collateral Documents or in respect of this Assignment or any assignment
hereunder. In case any one or more of the provisions contained in this
Assignment should be invalid, illegal or unenforceable the remaining provisions
contained herein shall not in any way be affected or impaired.

 

8. This Assignment shall inure to the benefit of the Second Assignor and the
Assignee and their respective permitted successors, assigns and designees, and
shall be binding upon any subsequent owner of the First Assignor’s and the
Second Assignor’s interest in and to the Agreements and upon the Second Assignor
and its successors, assigns and designees.

 

9. Each Assignor covenants to execute and deliver to the Assignee, upon demand,
such additional assurances, writings or other instruments as may be reasonably
required by the Assignee to effectuate the purpose hereof. This Assignment may
not be changed orally.

 

3



--------------------------------------------------------------------------------

10. This Assignment shall be governed by the laws of the State of New York,
without giving effect to conflicts of law principles requiring the application
of the laws of another jurisdiction.

 

11. The First Assignor hereby irrevocably designates and appoints the Assignee,
as assignee of the First Assignor, and the Second Assignor hereby irrevocably
designates and appoints the Assignee, in each case, as attorney-in-fact of such
Assignor with full power of substitution, and with authority, subject to the
terms of the Loan Agreement: to execute and deliver for and on behalf of such
Assignor any and all instruments, documents, agreements and other writings
necessary or advisable for the exercise on behalf of such Assignor pursuant
hereto of any rights, benefits or options created or existing under or pursuant
to each of the Agreements and in this regard, to endorse the name of such
Assignor on its behalf on any and all notes, acceptances, checks, drafts, money
orders, instruments or other evidences of payment on the Receivables, that may
come into the Assignee’s possession; to execute proofs of claim and loss; to
execute endorsements, assignments or other instruments of conveyance and
transfer; to execute releases; and to do all other acts and things necessary and
advisable in the discretion of the Assignee to carry out and enforce this
Assignment. All acts done by the Assignee under the foregoing authorization are
hereby ratified and approved, and neither the Assignee or its successors nor any
designee or agent thereof shall be liable for any acts of commission or omission
(other than acts committed or omitted through bad faith, gross negligence or
willful misconduct), for any error of judgment or for mistake of facts or law.
This power of attorney being coupled with an interest is irrevocable while this
Assignment remains in force and effect. Notwithstanding the foregoing, the
rights of the Assignee under this paragraph 11 shall be exercisable only upon a
Trigger of Assigned Rights.

 

12. Each of the Assignors agrees that any copy of this Assignment signed by such
Assignor and transmitted by PDF copy or fax for delivery to the Assignee shall
be admissible in evidence as the original itself in any judicial or
administrative proceeding, whether or not the original is in existence.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed as of the date first above written.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

as First Assignor

By:     Title:    

 

CHS RECEIVABLES FUNDING, LLC,

as Second Assignor

By:     Title:    

[Signature Page to Assignment of Agreements]



--------------------------------------------------------------------------------

ACKNOWLEDGED BY:

 

CRÉDIT AGRICOLE CORPORATE AND

INVESTMENT BANK

as Administrative Agent, as Assignee

By:     Title:     By:     Title:    

[Signature Page to Assignment of Agreements]



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOR FOREIGN LENDERS THAT ARE NOT
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Attached.



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Pursuant to the provisions of Section 2.12 of the Receivables Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the obligations in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Receivables Loan Agreement
and used herein shall have the meanings given to them in the Receivables Loan
Agreement.

 

[NAME OF LENDER]

By:       Name:   Title:

Date:                     , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOR FOREIGN PARTICIPANTS THAT ARE NOT
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Attached.



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Pursuant to the provisions of Section 2.12 of the Receivables Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Receivables Loan Agreement
and used herein shall have the meanings given to them in the Receivables Loan
Agreement.

 

[NAME OF PARTICIPANT]

By:       Name:   Title:

Date:                     , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOR FOREIGN PARTICIPANTS THAT ARE
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Attached.



--------------------------------------------------------------------------------

EXHIBIT F-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Pursuant to the provisions of Section 2.12 of the Receivables Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Receivables Loan Agreement
and used herein shall have the meanings given to them in the Receivables Loan
Agreement.

 

[NAME OF PARTICIPANT]

By:       Name:   Title:

Date:                     , 20[ ]



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOR FOREIGN PARTICIPANTS THAT ARE
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Attached.



--------------------------------------------------------------------------------

EXHIBIT F-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Pursuant to the provisions of Section 2.12 of the Receivables Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
obligations in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) with respect to
the extension of credit pursuant to this Receivables Loan Agreement or any other
document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Receivables Loan Agreement
and used herein shall have the meanings given to them in the Receivables Loan
Agreement.

 

[NAME OF LENDER]

By:       Name:   Title:

Date:                     , 20[ ]